Exhibit 10.1

EXECUTION COPY

EQUITY PURCHASE AGREEMENT

BY AND AMONG

PTUS, INC.,

PTCAN, INC.,

PRIMUS TELECOMMUNICATIONS GROUP, INCORPORATED,

PRIMUS TELECOMMUNICATIONS HOLDING, INC.

LINGO HOLDINGS, INC.

AND

PRIMUS TELECOMMUNICATIONS INTERNATIONAL, INC.

DATED AS OF

MAY 10, 2013

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

        PURCHASE AND SALE OF EQUITY INTERESTS

     2   

1.1

 

Purchase and Sale of Equity Interests

     2   

1.2

 

Purchase Price

     3   

1.3

 

Pre-Closing Restructuring Transactions

     3   

ARTICLE II

 

        CLOSING; CLOSING DELIVERIES

     4   

2.1

 

Closing Date

     4   

2.2

 

Closing Deliveries

     4   

2.3

 

Working Capital Adjustment

     5   

2.4

 

Second Closing and Deliveries

     9   

ARTICLE III

 

        REPRESENTATIONS AND WARRANTIES OF THE SELLERS

     9   

3.1

 

Corporate Status

     10   

3.2

 

Authority

     10   

3.3

 

No Conflict; Government Authorizations; Consents

     11   

3.4

 

Capitalization; Subsidiaries

     12   

3.5

 

Financial Statements; No Undisclosed Liabilities

     13   

3.6

 

Absence of Certain Changes or Events

     14   

3.7

 

Taxes

     16   

3.8

 

Intellectual Property

     19   

3.9

 

Legal Proceedings

     21   

3.10

 

Compliance with Laws; Permits

     21   

3.11

 

Environmental Matters

     23   

3.12

 

Employee Plans

     23   

3.13

 

Employee Matters

     27   

3.14

 

Material Contracts

     28   

3.15

 

Reserved

     30   

3.16

 

Sufficiency of Assets

     30   

3.17

 

Real Properties

     30   

3.18

 

Labor

     31   

3.19

 

Insurance

     33   

3.20

 

Finder’s Fee

     33   

3.21

 

Proxy Statement; Other Information

     33   

3.22

 

Opinion of Financial Advisor

     33   

3.23

 

Required Vote of Parent Stockholders

     34   

3.24

 

Recommendation

     34   

3.25

 

Furnishings and Equipment

     34   

3.26

 

Product Warranty

     34   

3.27

 

Affiliate Transactions

     34   

3.28

 

Books and Records

     35   

3.29

 

Accounts Receivable

     35   

3.30

 

Industry Canada

     35   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

3.31

 

Investment Canada Act

     35   

3.32

 

Disclaimer of Other Representations and Warranties

     35   

ARTICLE IV

 

        REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

     35   

4.1

 

Corporate Status

     35   

4.2

 

Authority

     36   

4.3

 

No Conflict; Required Filings

     36   

4.4

 

Legal Proceedings

     37   

4.5

 

Financing; Limited Guarantee

     37   

4.6

 

Investment Intention; Investor Qualification

     39   

4.7

 

Finder’s Fee

     39   

4.8

 

No Additional Representations

     39   

4.9

 

Proxy Statement; Other Information

     40   

4.10

 

Lack of Ownership of Parent Common Stock

     40   

4.11

 

Contracts

     40   

4.12

 

Disclaimer of Other Representations and Warranties

     41   

ARTICLE V

 

        COVENANTS

     41   

5.1

 

Interim Operations

     41   

5.2

 

Reasonable Best Efforts

     44   

5.3

 

Financing

     47   

5.4

 

Confidentiality; Access to Information

     49   

5.5

 

Public Announcements

     50   

5.6

 

Books and Records

     50   

5.7

 

Further Action

     51   

5.8

 

Expenses

     51   

5.9

 

Notice of Developments

     52   

5.10

 

Intercompany Accounts

     52   

5.11

 

Indemnification and Insurance

     52   

5.12

 

Waiver of Conflicts and Attorney-Client Privilege

     53   

5.13

 

Transaction Bonuses

     54   

5.14

 

No Solicitation

     54   

5.15

 

Proxy Statement; Parent Meeting

     58   

5.16

 

Employee Benefits

     59   

5.17

 

Reserved

     60   

5.18

 

Restructuring Transactions

     60   

5.19

 

Certain Post-Closing Covenants

     61   

5.20

 

Post-Closing Name Change

     61   

ARTICLE VI

 

        CLOSING CONDITIONS

     61   

6.1

 

Conditions to Obligations of the Sellers and the Purchasers

     61   

6.2

 

Additional Conditions to Obligation of the Purchasers

     63   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

6.3

 

Additional Conditions to Obligation of the Sellers

     64   

6.4

 

Frustration of Closing Conditions

     65   

6.5

 

Conditions to the Second Closing

     65   

ARTICLE VII

 

        CERTAIN TAX MATTERS

     66   

7.1

 

Tax Returns

     66   

7.2

 

Cooperation on Tax Matters; Contests

     67   

7.3

 

Tax Sharing Agreements

     68   

7.4

 

Post-Closing Actions

     68   

7.5

 

Tax Refunds

     69   

7.6

 

Purchase Price Allocation

     65   

7.7

 

Certain Taxes

     69   

ARTICLE VIII

 

        TERMINATION

     70   

8.1

 

Termination

     70   

8.2

 

Effect of Termination and Abandonment

     71   

8.3

 

Termination Fees

     71   

8.4

 

Purchaser Termination Payment

     72   

ARTICLE IX

 

        INDEMNIFICATION

     74   

9.1

 

Survival of Representations, Warranties and Covenants

     74   

9.2

 

Indemnification

     74   

9.3

 

Claims Procedure; Participation in Litigation

     76   

9.4

 

Purchase Price Adjustment

     78   

9.5

 

Limitations

     79   

9.6

 

Payments; Release of Escrow Funds

     81   

9.7

 

Exclusive Remedies

     82   

ARTICLE X

 

        MISCELLANEOUS

     82   

10.1

 

Notices

     82   

10.2

 

Certain Definitions; Interpretation

     84   

10.3

 

Severability

     92   

10.4

 

Entire Agreement; No Third-Party Beneficiaries

     92   

10.5

 

Amendment; Waiver

     92   

10.6

 

Assignment; Binding Effect

     92   

10.7

 

Disclosure Schedule

     93   

10.8

 

Governing Law

     93   

10.9

 

Enforcement; Jurisdiction

     93   

10.10

 

Construction

     95   

10.11

 

Counterparts

     96   

10.12

 

Determinations by Parent or the Sellers

     96   

 

iii



--------------------------------------------------------------------------------

INDEX OF EXHIBITS

 

Exhibit A    Form of Transition Services Agreement Exhibit B    Form of
Colocation Agreement Exhibit C    Form of Management Agreement Exhibit D    Form
of PTCI Carrier Services Agreement Exhibit E    Form of Specified Assumption
Agreement Exhibit F    Form of PTI Carrier Services Agreement

 

iv



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term    Reference  

Acceptable Confidentiality Agreement

     Section 5.14(h)   

Action

     Section 10.2(a)   

Adjustment Determination Effective Time

     Section 2.3(a)   

Adjustment Escrow Account

     Section 10.2(a)   

Adjustment Escrow Amount

     Section 10.2(a)   

Affiliate

     Section 10.2(a)   

Agent

     Section 10.6(b)   

Agreement

     Preamble   

Alternative Acquisition Agreement

     Section 5.14(a)   

Alternative Proposal

     Section 5.14(i)   

Alternative Transaction

     Section 5.14(j)   

Balance Sheet Date

     Section 3.5(a)   

Balance Sheets

     Section 3.5(a)   

Basket

     Section 9.5(a)   

Blackiron Purchase Agreement

     Section 10.2(a)   

Blackiron Purchase Price

     Section 10.2(a)   

Blackiron Transactions

     Section 10.2(a)   

Business

     Section 10.2(a)   

business day

     Section 10.2(a)   

CAN Acquireco

     Preamble   

Canadian Companies

     Section 3.7(k)   

Cap

     Section 9.5(a)   

Carrier Services Agreement

     Section 2.4   

Cash and Cash Equivalents

     Section 10.2(a)   

CFIUS

     Section 3.3(b)   

CFIUS Clearance

     Section 6.1(c)   

Change of Recommendation

     Section 5.14(c)   

Claim Certificate

     Section 9.3(a)   

Claim Response Certificate

     Section 9.3(a)   

Closing

     Section 2.1   

Closing Date

     Section 2.1   

Code

     Section 10.2(a)   

Collective Bargaining Agreement

     Section 3.18(c)   

Colocation Agreement

     Section 2.2(b)   

Commercial Agreements

     Section 10.2   

Communications Act

     Section 3.3(b)   

Communications Laws

     Section 4.3(c)   

Companies

     Recitals   

Company Approvals

     Section 3.3(b)   

Company Employees

     Section 3.18(a)   

Company Intellectual Property

     Section 3.8(a)   

Company Licensed IP

     Section 3.8(a)   

Company Plan

     Section 3.12(a)   

Company Registered IP

     Section 3.8(a)   

 

v



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

(continued)

Page

 

Competition Act

     Section 3.3(b)   

Competition Act Approval

     Section 6.1(d)   

Conclusive Net Working Capital Statement

     Section 2.3(c)   

Confidentiality Agreement

     Section 5.4(a)   

Continuing Employee

     Section 5.16(a)   

Contract

     Section 10.2(a)   

control

     Section 10.2(a)   

Current Assets

     Section 10.2(a)   

Current Liabilities

     Section 10.2(a)   

Current Representation

     Section 5.12   

Defense Production Act

     Section 3.3(b)   

DGCL

     Section 3.23   

Disclosed Conditions

     Section 4.5   

Disclosure Schedule

     Article III Preamble   

Disputed Items

     Section 2.3(c)   

DOL

     Section 3.12(b)   

Encumbrances

     Section 10.2(a)   

Environmental Law

     Section 3.11(b)   

Equity Commitment Letter

     Section 4.5   

Equity Interests

     Recitals   

ERISA

     Section 10.2(a)   

Escrow Agreement

     Section 10.2(a)   

Estimated Net Working Capital Amount

     Section 2.3(a)   

Estimated Net Working Capital Statement

     Section 2.3(a)   

ETA Escrow Account

     Section 10.2(a)   

ETA Escrow Amount

     Section 10.2(a)   

ETA Liability

     Section 10.2(a)   

Exchange Act

     Section 3.3(b)   

Expenses

     Section 8.3(a)   

FCC

     Section 3.3(b)   

FCC Approvals

     Section 3.3(b)   

Financial Statements

     Section 3.5(a)   

Financing

     Section 4.5   

Financing Commitments

     Section 4.5   

FLSA

     Section 3.18(e)   

Foreign Plan

     Section 3.12(m)   

Furnishings and Equipment

     Section 10.2(a)   

GAAP

     Section 10.2(a)   

Globility

     Recitals   

Governmental Authority

     Section 10.2(a)   

Governmental Order

     Section 10.2(a)   

Hazardous Substance

     Section 3.11(b)   

HSR Act

     Section 10.2(a)   

Hybrid Debt

     Section 1.3   

ICA

     Section 3.3(b)   

 

vi



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

(continued)

Page

 

ICA Clearance

     Section 6.1(f)   

Indebtedness

     Section 10.2(a)   

Indemnification Tax Benefit

     Section 9.5(d)   

Indemnified Individual

     Section 5.11(a)   

Indemnified Losses

     Section 9.2(a)   

Indemnified Party

     Section 9.3(a)   

Indemnifying Party

     Section 9.3(a)   

Indemnity Escrow Account

     Section 10.2(a)   

Indemnity Escrow Amount

     Section 10.2(a)   

Initial Purchase Price

     Section 1.2   

Intellectual Property

     Section 3.8(h)   

Interim Financial Statements

     Section 3.5(a)   

Intervening Event

     Section 5.14(l)   

IRS

     Section 3.12(b)   

iPrimus

     Recitals   

iPrimus Shares

     Section 1.1(b)   

Key Employees

     Section 10.2(a)   

Knowledge

     Section 10.2(a)   

Law

     Section 10.2(a)   

Leased Real Property

     Section 3.17   

Leases

     Section 3.17   

Lenders

     Section 4.5(a)   

Liability

     Section 10.2(a)   

Limited Guarantee

     Section 10.2(a)   

Lingo

     Recitals   

Lingo Holdings

     Recitals   

Lingo Shares

     Section 1.1(a)   

Losses

     Section 9.2(a)   

Made Available

     Section 10.2(a)   

Management Agreement

     Section 2.2(a)   

Management Fee

     Section 10.2(a)   

Manulife

     Section 4.5(a)   

Manulife Commitment Letter

     Section 4.5(a)   

Material Adverse Effect

     Section 10.2(a)   

Material Contracts

     Section 3.14(a)   

Material Permits

     Section 3.10(b)   

Minimum Cash Balance

     Section 10.2(a)   

Minister

     Section 6.1(e)   

Minority Interest in Globility

     Section 1.1(c)   

Neutral Arbitrator

     Section 2.3(c)   

Net Adjustment Amount

     Section 10.2(a)   

Net Working Capital

     Section 10.2(a)   

Non-CFIUS Decision

     Section 3.3(b)   

Non-Controlling Party

     Section 9.3(c)   

Non-U.S. Telecommunications Agency

     Section 3.3(b)   

 

vii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

(continued)

Page

 

Non-U.S. Telecommunications Approvals

     Section 3.3(b)   

Notice Period

     Section 5.14(d)   

OSH Laws

     Section 3.13(e)   

Outside Date

     Section 8.1(b)   

Parent

     Preamble   

Parent Common Stock

     Section 3.23   

Parent Meeting

     Section 5.15(b)   

Parent Stockholder Approval

     Section 3.23   

Parties

     Preamble   

Permit

     Section 10.2(a)   

Permitted Encumbrances

     Section 10.2(a)   

Person

     Section 10.2(a)   

Post-Closing Net Working Capital Statement

     Section 2.3(b)   

Post-Closing Representation

     Section 5.12   

Pre-Closing Tax Period

     Section 10.2(a)   

Pre-Closing Taxes

     Section 10.2(a)   

Primus Canada

     Recitals   

Primus Canada Shares

     Section 1.1(c)   

Primus Trademark

     Section 3.8(h)   

Proxy Statement

     Section 5.15(a)   

PTCI

     Recitals   

PTCI Carrier Services Agreement

     Section 2.2(b)   

PTCI Shares

     Section 1.1(d)   

PTGi ICS

     Section 2.2(b)(vi)   

PTHI

     Preamble   

PTI

     Recitals   

PTI Carrier Services Agreement

     Section 2.4   

PTI Purchase Price

     Section 2.4   

PTI Shares

     Section 1.1(e)   

PTII

     Preamble   

Purchase Price

     Section 1.2   

Purchasers

     Preamble   

Purchaser Fundamental Representations

     Section 6.3(a)   

Purchaser Indemnified Parties

     Section 9.2(a)   

Purchaser Material Adverse Effect

     Section 10.2(a)   

Purchaser Party Affiliates

     Section 8.4(b)   

Purchaser Termination Payment

     Section 8.4(a)   

Qualifying Transaction

     Section 8.3(b)   

Recommendation

     Section 3.24   

Regulatory Law

     Section 5.2(g)   

Representative

     Section 10.2(a)   

Resolution Period

     Section 2.3(c)   

Restructuring Transactions

     Section 1.3   

SEC

     Section 4.6(a)   

Second Closing

     Section 2.4   

 

viii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

(continued)

Page

 

Second Closing Escrow Account

     Section 10.2(a)   

Second Closing Escrow Amount

     Section 2.4   

Securities Act

     Section 10.2(a)   

Sellers

     Preamble   

Seller Accounting Policies

     Section 10.2(a)   

Seller Fundamental Representations

     Section 6.2(a)   

Seller Indemnified Parties

     Section 9.2(b)   

Sellers’ Representative

     Preamble   

Senior Debt Commitment Letter

     Section 4.5(a)   

Senior Lenders

     Section 4.5(a)   

Special Committee

     Section 3.24   

Specified Assumption Agreement

     Section 2.2   

Sponsor

     Section 4.5(a)   

State PUC

     Section 3.3(b)   

State PUC Approvals

     Section 3.3(b)   

Straddle Period

     Section 10.2(a)   

Subsidiary

     Section 10.2(a)   

Superior Proposal

     Section 5.14(k)   

Target Net Working Capital Amount

     Section 2.3(a)   

Tax Act

     Section 10.2(a)   

Tax Claim

     Section 7.2(c)   

Tax Return

     Section 10.2(a)   

Taxes

     Section 10.2(a)   

Taxing Authority

     Section 10.2(a)   

Telesonic

     Recitals   

Termination Fee

     Section 8.3(b)   

Third-Party Claim

     Section 9.3(c)   

Transaction Documents

     Section 10.2(a)   

Transition Services Agreement

     Section 2.2(a)   

Unaudited Financial Statements

     Section 3.5(a)   

US Acquireco

     Preamble   

WARN

     Section 5.1(e)(xx)   

 

ix



--------------------------------------------------------------------------------

EQUITY PURCHASE AGREEMENT

THIS EQUITY PURCHASE AGREEMENT (this “Agreement”) is made this 10th day of May,
2013, by and among PTUS, Inc., a Delaware corporation (“US Acquireco”), PTCAN,
Inc., a corporation organized under the laws of the Province of Ontario (“CAN
Acquireco” and together with US Acquireco, the “Purchasers”), Primus
Telecommunications Group, Incorporated, a Delaware corporation (“Parent” and the
“Sellers’ Representative”), Primus Telecommunications Holding, Inc., a Delaware
corporation (“PTHI”), Primus Telecommunications International, Inc., a Delaware
corporation (“PTII”) and Lingo Holdings, Inc., a Delaware corporation (“Lingo
Holdings”, and together with PTHI and PTII, the “Sellers”). The Purchasers,
Parent, Sellers’ Representative and Sellers are referred to herein from time to
time as “Parties”.

WHEREAS, each of Primus Telecommunications, Inc., a Delaware corporation
(“PTI”), Lingo, Inc., a Delaware corporation (“Lingo”), iPrimus, USA, Inc., a
Delaware corporation (“iPrimus”), 3620212 Canada Inc., a corporation organized
under the laws of Canada (“Primus Canada”), Primus Telecommunications Canada
Inc., a corporation organized under the laws of the Province of Ontario, Canada
(“PTCI”), Telesonic Communications Inc., a corporation organized under the laws
of the Province of Ontario (“Telesonic”), and Globility Communications
Corporation, a corporation organized under the laws of the Province of Ontario,
Canada (“Globility”, and together with PTI, Lingo, iPrimus, Primus Canada, PTCI
and Telesonic, the “Companies”; provided, that it is understood and agreed that
the term “Companies” shall be construed for all purposes of this Agreement after
giving effect to the Restructuring Transactions), is a direct or indirect wholly
owned Subsidiary of the Sellers;

WHEREAS, the Companies together own or have licenses or leases to use the
assets, rights, obligations and liabilities comprising the Business; and

WHEREAS, upon the terms and subject to the conditions contained in this
Agreement, the Purchasers desire to purchase, acquire and accept from the
Sellers, directly or indirectly, all of the issued and outstanding shares of
capital stock and other equity interests of each of the Companies, and all of
the Sellers’ rights, title and interests therein (collectively, the “Equity
Interests”) (it being understood that the issued and outstanding shares of
capital stock and other equity interests of Globility held directly by Primus
Canada shall not be directly transferred to the Purchasers), in each case free
and clear of any Encumbrances (other than restrictions on transfer imposed by
securities Laws), and the Sellers desire to sell, transfer, assign, convey and
deliver, directly or indirectly, to the Purchasers all of the Equity Interests,
in each case free and clear of any Encumbrances (other than restrictions on
transfer imposed by securities Laws).

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:



--------------------------------------------------------------------------------

ARTICLE I

PURCHASE AND SALE OF EQUITY INTERESTS

1.1 Purchase and Sale of Equity Interests. Subject to the terms and conditions
of this Agreement, including Section 2.4, at the Closing, in exchange for a
payment by the Purchasers to the Sellers of an aggregate cash amount equal to
the Purchase Price, the Sellers shall sell, assign, transfer, convey and deliver
to the Purchasers all of the Equity Interests and all of the Sellers’ rights,
title and interests therein, in each case free and clear of all Encumbrances
(other than restrictions on transfer of securities under applicable securities
Laws). In particular, subject to Section 2.4, at the Closing, the applicable
Parties shall cause each of the following to occur, and each of the following
will be deemed to occur, in the order set forth below, it being understood that
no aspect of the transactions listed below shall occur or be effective, or be
deemed to occur or be effective, unless all such transactions occur:

(a) Lingo Holdings will transfer all of its right, title and interest in, to and
under all of the issued and outstanding shares of capital stock and other equity
interests of Lingo (the “Lingo Shares”) to US Acquireco, and Lingo Holdings will
deliver original certificates representing the Lingo Shares to US Acquireco, in
each case, free and clear of any Encumbrances (other than restrictions on
transfer imposed by securities Laws), duly endorsed (or accompanied by duly
executed stock powers).

(b) PTHI will transfer all of its right, title and interest in, to and under all
of the issued and outstanding shares of capital stock and other equity interests
of iPrimus (the “iPrimus Shares”) to US Acquireco, and PTHI will deliver
original certificates representing the iPrimus Shares to US Acquireco, in each
case, free and clear of any Encumbrances (other than restrictions on transfer
imposed by securities Laws), duly endorsed (or accompanied by duly executed
stock powers).

(c) PTII will transfer all of its right, title and interest in, to and under
(i) all of the issued and outstanding shares of capital stock and other equity
interests of Primus Canada (the “Primus Canada Shares”) to CAN Acquireco and
(ii) all of the issued and outstanding shares of capital stock and other equity
interests of Globility held directly by PTII (the “Minority Interest in
Globility”) to CAN Acquireco, and PTII will deliver original certificates
representing the Primus Canada Shares and the Minority Interest in Globility to
CAN Acquireco, in each case, free and clear of any Encumbrances (other than
restrictions on transfer imposed by securities Laws), duly endorsed (or
accompanied by duly executed stock powers).

(d) (i) PTII will cause (A) PTCI to distribute to PTII in cash the remaining
proceeds of the Blackiron Purchase Price after payment of expenses relating to
the Blackiron Transaction, (B) PTCI to distribute to PTII all of its right,
title and interest in, to and under any and all intercompany loans made by PTCI
to PTII, and (C) PTCI to enter into the Specified Assumption Agreement and
assign the benefits specified therein, in each case, in redemption of a pro rata
portion of the issued and outstanding shares of capital stock and other equity
interests of PTCI; and (ii) PTII will transfer all of its right, title and
interest in and to the issued and outstanding shares of capital stock and other

 

2



--------------------------------------------------------------------------------

equity interests of PTCI after taking into account the redemption under the
foregoing clause (i) (the “PTCI Shares”) to CAN Acquireco, and PTII will deliver
original certificates representing the PTCI Shares to CAN Acquireco, in each
case, free and clear of any Encumbrances (other than restrictions on transfer
imposed by securities Laws), duly endorsed (or accompanied by duly executed
stock powers).

(e) PTHI will transfer all of its right, title and interest in, to and under all
of the issued and outstanding shares of capital stock and other equity interests
of PTI (the “PTI Shares”) to US Acquireco, and PTHI will deliver original
certificates representing the PTI Shares to US Acquireco, in each case, free and
clear of any Encumbrances (other than restrictions on transfer imposed by
securities Laws), duly endorsed (or accompanied by duly executed stock powers).

1.2 Purchase Price. On the terms and subject to the conditions set forth in this
Agreement, the purchase price to be paid for the Equity Interests acquired by
the Purchasers pursuant to this Agreement shall be $129,000,000 in cash, as
adjusted pursuant to Sections 2.3(a) and 2.4, as applicable (the “Initial
Purchase Price”, and as further adjusted by the payment contemplated by
Section 2.3(d), if any (the “Purchase Price”)). At the Closing, the Purchasers
shall deliver the Purchase Price as follows: (a) the Indemnity Escrow Amount
shall be deposited by or on behalf of the Purchasers with the Escrow Agent to be
held in the Indemnity Escrow Account; (b) the ETA Escrow Amount shall be
deposited by or on behalf of the Purchasers with the Escrow Agent to be held in
the ETA Escrow Account; (c) the Adjustment Escrow Amount shall be deposited by
or on behalf of the Purchasers with the Escrow Agent to be held in the
Adjustment Escrow Account; (d) an amount equal to (i) the Initial Purchase
Price, as adjusted pursuant to Sections 2.3(a) and 2.4 (as applicable), minus
(ii) the sum of (x) the Indemnity Escrow Amount, (y) the ETA Escrow Amount and
(z) the Adjustment Escrow Amount, shall be paid to the Sellers’ Representative
for the benefit of the Sellers, by wire transfer of immediately available funds
pursuant to the wire transfer instructions provided by the Sellers no later than
three (3) days prior to the Closing Date, and (e) the Second Closing Escrow
Amount shall be deposited by or on behalf of the Purchasers with the Escrow
Agent to be held in the Second Closing Escrow Account for disbursement pursuant
to Section 2.4. For purposes of this Agreement, including Section 7.6, the
Parties agree that (A) $3,000,000 of the Initial Purchase Price will be
allocated to the PTI Shares and (B) the balance of the Initial Purchase Price
will be allocated among the Lingo Shares, iPrimus Shares, Primus Canada Shares,
PTCI Shares and the Minority Interest in Globility pro rata based on the EBITDA
for the trailing twelve months prior to March 31, 2013 for Lingo, iPrimus,
Primus Canada, PTCI and Globility.

1.3 Pre-Closing Restructuring Transactions. Following the execution and delivery
of this Agreement and immediately prior to the Closing, Parent and its
Subsidiaries shall effect the transactions described in Section 1.3 of the
Disclosure Schedule substantially in the manner described therein (the
“Restructuring Transactions”).

 

3



--------------------------------------------------------------------------------

ARTICLE II

CLOSING; CLOSING DELIVERIES

2.1 Closing Date. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place as promptly as practicable, but in no event
more than four (4) business days following, or if such fourth (4th) business day
would be after the Outside Date, then the day of, the satisfaction and/or waiver
of all conditions to Closing set forth in Article VI (other than those
conditions that by their nature have to be satisfied at Closing (but subject to
the satisfaction and/or waiver of those conditions)), at the offices of
O’Melveny & Myers LLP, Two Embarcadero Center, 28th Floor, San Francisco,
California 94111, or at such other place and time as the Parties may agree in
writing. The date on which the Closing actually occurs is referred to herein as
the “Closing Date,” and except as otherwise expressly provided herein, the
Closing shall for all purposes be deemed effective as of the close of business
on the Closing Date. All documents delivered and actions taken at the Closing
shall be deemed to have been delivered or taken simultaneously, and no such
delivery or action shall be considered effective or complete unless or until all
other such deliveries and actions are completed or waived in writing by the
Party against whom such waiver is sought to be enforced.

2.2 Closing Deliveries.

(a) At the Closing, the Purchasers shall deliver to the Sellers or the Sellers’
Representative, as the case may be:

(i) the Purchase Price pursuant to Section 1.2;

(ii) the certificate required to be delivered pursuant to Section 6.3(c);

(iii) a counterpart of the Transition Services Agreement substantially in the
form attached hereto as Exhibit A (the “Transition Services Agreement”), duly
executed by each of the Purchasers;

(iv) a counterpart of the Escrow Agreement, duly executed by the Purchasers;

(v) a counterpart of the Specified Assumption Agreement, duly executed by CAN
Acquireco; and

(vi) a counterpart of the Management Services Agreement substantially in the
form attached hereto as Exhibit C (the “Management Agreement”, duly executed by
US Acquireco.

(b) At the Closing, each of the Sellers shall deliver to the Purchasers:

(i) the certificates required to be delivered pursuant to Section 1.1;

(ii) the certificate required to be delivered pursuant to Section 6.2(d);

 

4



--------------------------------------------------------------------------------

(iii) the written resignations required to be delivered pursuant to
Section 6.2(e);

(iv) the certificates and stock powers or reasonable instruments of transfer
required to be delivered pursuant to Section 6.2(g);

(v) a counterpart of the Transition Services Agreement, duly executed by each of
the Parent, PTHI and PTII;

(vi) a duly executed copy of the Colocation Facilities Agreement substantially
in the form attached hereto as Exhibit B (the “Colocation Agreement”), duly
executed by each of Lingo and PTGi International Carrier Services, Inc., a
Delaware corporation (“PTGi ICS”);

(vii) a duly executed copy of the Carrier Services Agreement substantially in
the form attached hereto as Exhibit D (the “PTCI Carrier Services Agreement”);

(viii) a counterpart of the Escrow Agreement, duly executed by each of the
Sellers,

(ix) a counterpart of the Management Agreement, duly executed by Parent and PTI;

(x) a counterpart of the Specified Assumption Agreement, substantially in the
form attached hereto as Exhibit E (the “Specified Assumption Agreement”), duly
executed by Parent and PTCI;

(xi) an affidavit of non-foreign status that complies with the Treasury
Regulations under Section 1445 of the Code; and

(xii) a properly completed and duly executed IRS Form W-9.

Additionally, in accordance with Section 1.2, the Purchasers shall pay to the
Escrow Agent, by wire transfer of immediately available funds, (A) for deposit
in the Indemnity Escrow Account, the Indemnity Escrow Amount, (B) for deposit in
the ETA Escrow Account, the ETA Escrow Amount, (C) for deposit in the Adjustment
Escrow Account, the Adjustment Escrow Amount and (D) for deposit in the Second
Closing Escrow Account, the Second Closing Escrow Amount.

2.3 Working Capital Adjustment.

(c) Pre-Closing Adjustment. For the purpose of determining the Initial Purchase
Price, no less than five (5) business days prior to the Closing Date, Sellers’
Representative will cause to be prepared and delivered to the Purchasers a
statement setting forth an estimate of the Net Working Capital as of 12:01 a.m.
(Eastern local time) on the Closing Date (the “Adjustment Determination
Effective Time”) disregarding the transactions contemplated hereby (the
“Estimated Net Working Capital Amount”) and the

 

5



--------------------------------------------------------------------------------

components and calculation thereof (the “Estimated Net Working Capital
Statement”). The Estimated Net Working Capital Statement will (i) include
reasonable supporting documentation for the estimates and calculations contained
therein (together with any additional information reasonably requested by the
Purchasers) and (ii) be prepared by Sellers in good faith and in accordance with
the Seller Accounting Policies on a basis consistent with that used in the
preparation of the Financial Statements. A sample Estimated Net Working Capital
Statement setting forth an estimate of the Net Working Capital as of 12:01 a.m.
(Eastern local time) on June 30, 2013, prepared by Sellers in good faith and in
accordance with the Seller Accounting Policies on a basis consistent with that
used in the preparation of the Financial Statements, is set forth on
Section 2.3(a) of the Disclosure Schedule (the amounts therein shall be for
illustrative purposes only). The form, line items, calculations and computations
set forth in the Estimated Net Working Capital Statement will be consistent with
those included in such sample Estimated Net Working Capital Statement. The
Purchasers and Sellers’ Representative will cooperate and negotiate to resolve
any dispute regarding the Estimated Net Working Capital Statement prior to the
Closing (the results of any such resolution to be reflected on a new Estimated
Net Working Capital Statement, which the Parties agree will be considered the
Estimated Net Working Capital Statement for all further purposes hereunder). To
the extent that the Estimated Net Working Capital Amount set forth on the
Estimated Net Working Capital Statement exceeds negative $4,675,000 (the “Target
Net Working Capital Amount”), the purchase price payable at the Closing set
forth in Section 1.2 will be increased on a dollar-for-dollar basis by the
amount of the excess. To the extent that the Target Net Working Capital Amount
exceeds the Estimated Net Working Capital Amount set forth on the Estimated Net
Working Capital Statement, the purchase price payable at the Closing set forth
in Section 1.2 will be reduced on a dollar-for-dollar basis by the amount of the
excess. During such time (and, if applicable, during the Resolution Period),
without limiting Section 5.6, Sellers will give the Purchasers and their
Representatives access to all records, facilities and personnel of Sellers, the
Companies and their respective Representatives as reasonably necessary for the
Purchasers and their Representatives to undertake the review of the Estimated
Net Working Capital Statement.

(d) Post-Closing Net Working Capital Statement. Within 45 calendar days after
the Closing Date, the Purchasers will cause to be prepared and delivered to
Sellers’ Representative a statement setting forth the Net Working Capital,
disregarding the effect to the transactions contemplated hereby, as of the
Adjustment Determination Effective Time, showing in reasonable detail the
Purchasers’ good faith determination, in each case as of the Adjustment
Determination Effective Time, of the actual amounts of (i) Net Working Capital
and (ii) a calculation of the Purchase Price based on such amounts. The
Post-Closing Net Working Capital Statement and all computations and
determinations contained therein shall be prepared in accordance with the Seller
Accounting Policies on a basis consistent with that used in the preparation of
the Financial Statements, but, in any event, with respect to Net Working
Capital, consistent with the methodology for calculating the Estimated Net
Working Capital Amount and the components and calculation thereof (the
“Post-Closing Net Working Capital Statement”). During such time (and, if
applicable, during the Resolution Period), without limiting Section 5.6, the
Purchasers will give the Sellers’ Representative and its Representatives access
to all

 

6



--------------------------------------------------------------------------------

records, facilities and personnel of the Purchasers, the Companies and their
respective Representatives as reasonably necessary for the Sellers’
Representative and its Representatives to undertake the review of the Post
Closing Net Working Capital Statement.

(e) Determination of Conclusive Net Working Capital. Sellers’ Representative
will have 45 calendar days following the receipt of the Post-Closing Net Working
Capital Statement to review the Post-Closing Net Working Capital Statement.
During such time, Sellers’ Representative may dispute any items set forth on the
Post-Closing Net Working Capital Statement (or specific calculations or methods
contemplated thereby) by providing written notice to the Purchasers that
(i) sets forth in reasonable detail the basis for such dispute, (ii) only
includes disagreements based on mathematical errors or based on Net Working
Capital not being calculated in accordance with the definition and methodologies
set forth herein (including the Seller Accounting Policies) and (iii) includes
the Sellers’ draft of the Post-Closing Net Working Capital Statement. Unless
Sellers’ Representative delivers written notice to the Purchasers of dispute
thereof on or prior to the 45th calendar day after Sellers’ Representative’s
receipt of the Post-Closing Net Working Capital Statement, Sellers’
Representative will be deemed to have accepted and agreed to the Post-Closing
Net Working Capital Statement and such statement (and the specific calculations
or methods contemplated thereby) will be final, binding and conclusive. If
Sellers’ Representative notifies the Purchasers in writing of disputed items
contained in the Post-Closing Net Working Capital Statement (or specific
calculations or methods contemplated thereby) (the “Disputed Items”) within such
45 calendar day period, for 15 calendar days following delivery of such notice
(the “Resolution Period”), the Purchasers and Sellers’ Representative will
attempt in good faith to resolve their differences with respect to the Disputed
Items. After the later of such 45 calendar day period and such 15 calendar day
period (if any), Sellers’ Representative will be deemed to have accepted and
agreed to all items on the Post-Closing Net Working Capital Statement (and the
specific calculations or methods contemplated thereby) other than the Disputed
Items, and such items (and the specific calculations or methods contemplated
thereby) other than the Disputed Items will be final, binding and conclusive.
Any resolution by the Purchasers and Sellers’ Representative during the
Resolution Period as to any Disputed Items will be set forth in writing and will
be final, binding and conclusive. If the Purchasers and Sellers’ Representative
do not resolve all Disputed Items by the end of the Resolution Period, then all
Disputed Items remaining in dispute will be submitted by either one of the
Parties within ten (10) calendar days after the expiration of the Resolution
Period to a national independent accounting firm mutually acceptable to the
Purchasers and Sellers’ Representative that is not an auditor of any of the
Sellers, the Purchasers or the Sponsor (the “Neutral Arbitrator”). The Neutral
Arbitrator will act as an arbitrator to determine only those Disputed Items
remaining in dispute as of the end of the Resolution Period. In resolving such
Disputed Items, the Neutral Arbitrator may not assign a value to any Disputed
Item greater than the greatest value for such Disputed Item claimed by any Party
or less than the lowest value for such Disputed Item claimed by any Party. Any
associated engagement fees, costs and expenses shall initially be borne 50% by
Sellers (allocated among Sellers pro rata based on their respective share of the
Purchase Price received pursuant to Section 1.2) and 50% by the Purchasers
(allocated between the

 

7



--------------------------------------------------------------------------------

Purchasers pro rata based on their respective share of the Purchase Price paid
pursuant to Section 1.2); provided, that such fees, costs and expenses of the
Neutral Arbitrator shall ultimately be allocated to and borne by the Purchasers
(allocated between Purchasers on a pro rata basis) and Sellers (allocated among
Sellers on a pro rata basis) based on the inverse of the percentage that the
Neutral Arbitrator’s determination (before such allocation) bears to the total
amount of the total items in dispute as originally submitted to the Neutral
Arbitrator with payment between the Parties to reflect this allocation to be
made within seven (7) business days following the determination of the
Conclusive Net Working Capital Statement. For example, should the items in
dispute total in amount to $1,000 and the Neutral Arbitrator awards $600 in
favor of Sellers’ position, 60% of the costs of the Neutral Arbitrator’s review
would be borne by the Purchasers and 40% of the costs would be borne by Sellers.
In addition, without limiting Section 5.6, the Purchasers and Sellers’
Representative will give the Neutral Arbitrator access to all records,
facilities and personnel of such Party and its Affiliates and Representatives as
is reasonably necessary to perform its function as arbitrator. The Purchasers
and Sellers’ Representative will use their commercially reasonable efforts to
cause the Neutral Arbitrator to deliver to the Purchasers and Sellers’
Representative a written determination (such determination to include an
explanation in reasonable detail of the reasons for such determination and a
work sheet setting forth all material calculations and methods used in arriving
at such determination) of the Disputed Items submitted to the Neutral Arbitrator
and the resulting effect thereof on the Post-Closing Net Working Capital
Statement within twenty (20) calendar days of the Neutral Arbitrator’s receipt
of such Disputed Items, which determination will be final, binding and
conclusive and upon which judgment may be entered. The final, binding and
conclusive Post-Closing Net Working Capital Statement based either upon
agreement or deemed agreement by the Purchasers and Sellers’ Representative or
the written determination delivered by the Neutral Arbitrator in accordance with
this Section 2.3(c) will be the “Conclusive Net Working Capital Statement.”

(f) Post Closing Adjustment. Within seven (7) business days after the final
determination of the Net Adjustment Amount, as provided in Section 2.3(c) above:

(i) if the Net Working Capital set forth on the Conclusive Net Working Capital
Statement exceeds the Estimated Net Working Capital Amount, the Purchasers shall
pay an amount equal to the Net Adjustment Amount to Sellers’ Representative by
wire transfer of immediately available funds to the account(s) designated by
Sellers’ Representative.

(ii) If the Net Working Capital set forth on the Conclusive Set Working Capital
Statement is more negative than the Estimated Net Working Capital Amount, then
the Purchasers and Sellers’ Representative shall provide a joint written
instruction to the Escrow Agent to release a portion of the Adjustment Escrow
Amount equal to the absolute value of the Net Adjustment Amount to the
Purchasers or their designee, and if the Adjustment Escrow Amount is not
sufficient to cover the absolute value of the Net Adjustment Amount in full, the
Purchasers may thereafter recover any remaining amount in cash directly from the
Sellers, or, at the Purchasers election in their sole

 

8



--------------------------------------------------------------------------------

discretion, by a joint written instruction from the Purchasers and Sellers’
Representative to the Escrow Agent to release a portion of the Indemnity Escrow
Amount equal to such shortfall to the Purchasers or as they direct, in any case,
by wire transfer of immediately available funds to the account(s) designated by
the Purchasers.

All payments to be made pursuant to this Section 2.3(d) will be made no later
than the tenth (10th) business day following the date on which the Purchasers
and Sellers’ Representative agree, or are deemed to have agreed to, or the
Neutral Arbitrator delivers, the Conclusive Net Working Capital Statement. In
addition, any payment made pursuant to this Section 2.3(d) shall be deemed to
be, and each of Sellers’ Representative and the Purchasers shall treat such
payments as, an adjustment to the Initial Purchase Price for federal, state,
local and foreign income tax purposes.

2.4 Second Closing and Deliveries. Notwithstanding anything in this Agreement to
the contrary, the closing of the purchase and sale of the PTI Shares (the
“Second Closing”) shall take place on the Closing Date; provided, however, that
if the satisfaction and/or waiver of all conditions to the Second Closing set
forth in Section 6.5 (other than those conditions that by their nature have to
be satisfied at Second Closing (but subject to the satisfaction and/or waiver of
those conditions)) has not occurred on or before the Closing Date, then (a) the
Second Closing shall take place as promptly as practicable thereafter, but in no
event more than four (4) business days following the satisfaction and/or waiver
of all conditions to the Second Closing set forth in Section 6.5 (other than
those conditions that by their nature have to be satisfied at Second Closing
(but subject to the satisfaction and/or waiver of those conditions)), at the
offices of O’Melveny & Myers LLP, Two Embarcadero Center, 28th Floor, San
Francisco, California 94111, or at such other place and time as the Parties may
agree in writing, and (b) the Initial Purchase Price payable at the Closing
shall be reduced by $3,000,000 (the “PTI Purchase Price”), and the PTI Purchase
Price shall be deposited at the Closing by or on behalf of the Purchasers with
the Escrow Agent to be held in the Second Closing Escrow Account (such deposit
of the PTI Purchase Price, the “Second Closing Escrow Amount”). At the Second
Closing, (x) the Sellers shall deliver a duly executed copy of the PTI Carrier
Services Agreement substantially in the form attached hereto as Exhibit F (the
“PTI Carrier Services Agreement”); and (y) the Purchasers and Sellers’
Representative shall provide a joint written instruction to the Escrow Agent to
release the Second Closing Escrow Amount to the Purchasers or their designee no
later than three (3) days after the date on which the Second Closing actually
occurs. If the Second Closing does not occur prior to the one (1) year
anniversary of the Closing and the Sellers and the Purchasers have not otherwise
agreed in writing to work toward a Second Closing, then the obligations of
Sellers to sell and Purchasers to purchase the PTI Shares shall terminate.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Each Seller jointly and severally hereby represents and warrants to the
Purchasers that, as of the date hereof, except as set forth on the disclosure
schedule delivered by the

 

9



--------------------------------------------------------------------------------

Sellers to the Purchasers concurrently herewith (the “Disclosure Schedule”) (it
being understood that any item set forth on the Disclosure Schedule shall be
deemed disclosed with respect to all sections of this Article III to which the
relevance of such item is reasonably apparent on its face, whether or not a
specific cross reference appears) (it also being understood that, for the
purposes of this Article III only, any reference to the “Companies” (or their
respective Subsidiaries, properties or assets) shall be deemed to refer only to
such Companies (or their respective Subsidiaries, properties or assets) in which
such Seller making the representation and warranty owns an equity interest):

3.1 Corporate Status. Each of the Companies and their respective Subsidiaries is
a legal entity duly organized, validly existing and in good standing under the
Laws of its respective jurisdiction of organization and has all requisite
corporate or similar organizational power and authority, as the case may be, to
own or lease its properties and assets and to carry on its business as presently
conducted and is qualified to do business and is in good standing as a foreign
entity in each jurisdiction where the ownership or leasing of its assets or
properties or conduct of its business requires such qualification, except where
the failure to be so organized, validly existing, qualified or in good standing,
or to have such power or authority, would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Such Seller has
Made Available to the Purchasers prior to the date of this Agreement true and
complete copies of the certificate of incorporation and by-laws or other
equivalent organizational documents of each of the Companies and their
respective Subsidiaries, each as amended through the date hereof. None of the
Companies nor any of their respective Subsidiaries is in violation of its
certificate of incorporation or by-laws or other equivalent organizational
documents, as applicable, in any material respect.

3.2 Authority. Subject to receipt of the Parent Stockholder Approval, such
Seller and each of the Companies has all requisite corporate or other
organizational power and authority to execute, deliver and perform its
obligations under this Agreement and the other Transaction Documents, as
applicable, and to consummate the transactions contemplated hereby and thereby.
Except for the Parent Stockholder Approval, the execution, delivery and
performance by such Seller of this Agreement, and by such Seller and each of the
Companies of the other Transaction Documents, as applicable, and the
consummation of the transactions contemplated hereby and thereby, have been duly
and validly authorized by all necessary corporate or similar organizational
action on the part of such Seller and the Companies, and no other corporate or
similar organizational proceedings on the part of such Seller or the Companies
are necessary to authorize the execution, delivery and performance by such
Seller of this Agreement, or by such Seller and the Companies of the other
Transaction Documents, as applicable, or to consummate the transactions
contemplated hereby or thereby. This Agreement has been, and the other
Transaction Documents will be, duly executed and delivered by such Seller and
the Companies, as applicable, and, assuming due authorization and delivery by
the Purchaser, this Agreement constitutes, and the other Transaction Documents
will constitute, a valid and binding obligation of such Seller and the
Companies, as applicable, enforceable against such Seller and each of the
Companies in accordance with their terms, except that (a) such enforcement may
be subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Laws, now or hereafter in effect,

 

10



--------------------------------------------------------------------------------

relating to creditors’ rights generally and (b) equitable remedies of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

3.3 No Conflict; Government Authorizations; Consents.

(a) The execution, delivery and performance by such Seller of this Agreement,
and the execution, delivery and performance by such Seller and the Companies of
the other Transaction Documents, as applicable, do not and will not
(i) contravene or conflict with the certificate of incorporation, by-laws or
other equivalent organizational documents of such Seller, the Companies or any
of the Companies’ Subsidiaries, (ii) assuming compliance with the matters
referenced in Section 3.3(b) and the receipt of the Parent Stockholder Approval,
contravene or conflict with or constitute a violation of any provision of any
Law binding upon or applicable to such Seller, the Companies or any of the
Companies’ Subsidiaries or any of their respective properties or assets or
(iii) result in any violation of, or default (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any material obligation or to the loss of a material benefit
under any loan, guarantee of indebtedness or credit agreement, note, bond,
mortgage, indenture, lease, agreement, contract, instrument, permit, concession,
franchise, right or license binding upon such Seller, the Companies or any of
the Companies’ Subsidiaries or result in the creation of any Encumbrance (other
than any Permitted Encumbrance), upon any of the properties or assets of such
Seller, the Companies or any of the Companies’ Subsidiaries, other than, in the
case of clauses (ii) and (iii), any such contravention, conflict, violation,
default, termination, cancellation, acceleration, loss or Encumbrance that would
not have, individually or in the aggregate, a Material Adverse Effect.

(b) No material consent of, or registration, declaration, notice or filing with,
any Person (including any Governmental Authority) is required to be obtained or
made by such Seller or the Companies in connection with the execution, delivery
and performance by such Seller of this Agreement, or by such Seller and the
Companies of the other Transaction Documents, as applicable, or the consummation
of the transactions contemplated hereby or thereby, other than (i) such
consents, approvals, authorizations, licenses, permits, actions, waivers, no
action statements, filings, registrations and/or notifications (the “FCC
Approvals”) as are required to be made with or obtained from the Federal
Communications Commission (the “FCC”) under the Communications Act of 1934 (the
“Communications Act”), (ii) such consents, approvals, authorizations, licenses,
permits, actions, waivers, no action statements, filings and/or notifications
(collectively, the “State PUC Approvals”) as are required to be made with or
obtained from any state public service or public utility commission or similar
state regulatory bodies of U.S. states or possessions with jurisdiction over the
provision of intrastate telecommunications services (each, a “State PUC”),
(iii) such consents, approvals, authorizations, licenses, permits, actions,
waivers, no action statements, filings and/or notifications (collectively, the
“Non-U.S. Telecommunications Approvals”) as are required to be made with or
obtained from any non-U.S. Governmental Authority with jurisdiction over the
provision of telecommunications services (each, a “Non-U.S. Telecommunications
Agency”), (iv) as reasonably determined by the Purchasers and the

 

11



--------------------------------------------------------------------------------

Sellers, a joint filing with and clearance by the Committee on Foreign
Investment in the United States (“CFIUS”) pursuant to Section 721 of the Defense
Production Act of 1950, as amended (the “Defense Production Act”) (any such
reasonable determination by the Purchasers and the Sellers that a filing with
CFIUS is not required, a “Non-CFIUS Decision”; it being agreed that if a
Non-CFIUS Decision is made, then (x) this representation and warranty shall not
be deemed breached if it is later determined that a filing with CFIUS should
have been made and (y) the closing condition in Section 6.1(c) shall be deemed
satisfied), (v) if applicable, compliance with the Competition Act (Canada) and
the regulations thereunder (the “Competition Act”) for purposes of obtaining the
Competition Act Approval, (vi) if applicable, compliance with the Investment
Canada Act and the regulations thereunder (the “ICA”) for purposes of obtaining
the ICA Clearances, (vii) compliance with the applicable requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), including the
filing of the Proxy Statement, (viii) if applicable, compliance with the HSR Act
and, (ix) the other consents and/or notices set forth on Section 3.3(b) of the
Disclosure Schedule (collectively, clauses (i)-(ix), the “Company Approvals”),
and (ix) those that, if not made or obtained, individually or in the aggregate,
would not materially hinder or materially delay the Closing or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

3.4 Capitalization; Subsidiaries.

(a) The Sellers, through one or more direct or indirect Subsidiaries, are the
owners of, and have good and valid title to, all of the Equity Interests, free
and clear of any and all Encumbrances, and there are no limitations or
restrictions on the Sellers’ right to transfer the Equity Interests to the
Purchasers pursuant to this Agreement, in each case, other than restrictions on
transfer of securities under applicable securities Laws. The Equity Interests
constitute all of the issued and outstanding capital stock or other equity
interests of the Companies, and all of the Equity Interests are duly authorized,
validly issued, fully paid and non-assessable. None of the Equity Interests have
been issued in violation of any preemptive rights or rights of first refusal or
first offer.

(b) (i) All of the issued and outstanding Equity Interests are free and clear of
all Encumbrances, other than restrictions on transfer of securities under
applicable securities Laws, (ii) there are no existing options, warrants, calls,
pre-emptive rights, subscriptions or other rights, agreements, arrangements or
commitments of any character, obligating the Companies to issue, transfer or
sell or cause to be issued, transferred or sold any equity securities other than
pursuant to this Agreement, (iii) there are no outstanding or authorized stock
appreciation, phantom stock or similar rights with respect to the Companies and
(iv) there are no stockholder agreements, voting trusts, proxies or other
agreements or understandings with respect to the voting or transfer of the
Equity Interests other than pursuant to this Agreement.

(c) Section 3.4(c) of the Disclosure Schedule sets forth a complete list, as of
the date hereof, of the Companies and each of the Companies’ Subsidiaries,
together with the jurisdiction of incorporation or organization of the Companies
and each such Subsidiary and the authorized, issued and outstanding capital
stock or other equity securities of the Companies and each such Subsidiary.

 

12



--------------------------------------------------------------------------------

(d) (i) All of the issued and outstanding shares of capital stock or other
equity securities of each of the Companies’ Subsidiaries are free and clear of
all Encumbrances (other than Permitted Encumbrances), (ii) there are no existing
options, warrants, calls, pre-emptive rights, subscriptions or other rights,
agreements, arrangements or commitments of any character, obligating any such
Subsidiary to issue, transfer or sell or cause to be issued, transferred or sold
any shares of its capital stock or other equity securities other than pursuant
to this Agreement, (iii) there are no outstanding or authorized stock
appreciation, phantom stock or similar rights with respect any such Subsidiary
and (iv) there are no stockholder agreements, voting trusts, proxies or other
agreements or understandings with respect to the voting or transfer of the
shares of capital stock or other equity securities of any of such Subsidiary
other than pursuant to this Agreement.

(e) Upon the consummations of the transactions contemplated by this Agreement,
the Purchasers shall own, directly or indirectly, free and clear of all
Encumbrances (other than Permitted Encumbrances), all of the Equity Interests.

3.5 Financial Statements; No Undisclosed Liabilities.

(a) Attached to Section 3.5(a) of the Disclosure Schedule are complete copies of
(i) the unaudited schedules of EBITDA (earnings before interest, taxes,
depreciation and amortization) and capital expenditures of the Companies and
their Subsidiaries for the calendar years ended December 31, 2010, 2011 and 2012
and the balance sheets as of December 31, 2012 (the “Unaudited Financial
Statements”), and the unaudited financial statements consisting of the balance
sheets of the Companies and their Subsidiaries as of March 31, 2013 and the
related statements of income for the three (3) month period then ended (the
“Interim Financial Statements” and together with the Unaudited Financial
Statements, the “Financial Statements”). The Financial Statements have been
prepared in accordance with GAAP applied on a consistent basis throughout the
period involved, subject, in the case of the Interim Financial Statements, to
normal and recurring year-end adjustments. The Financial Statements present
fairly, in all material respects, the combined financial position and operating
results of the Companies and their Subsidiaries, as of the date thereof and for
the period covered thereby. The Financial Statements have been derived from the
consolidated financial statements and accounting records of Parent, using the
historical results of operations and the historical basis of assets and
liabilities of the Companies and their Subsidiaries, and may not necessarily be
indicative of the conditions that would have existed or the results of
operations if the Companies and their Subsidiaries had been operated as an
unaffiliated enterprise. The balance sheets of the Companies and their
Subsidiaries as of December 31, 2012 are referred to as the “Balance Sheets” and
the date thereof as the “Balance Sheet Date”. The Companies and their
Subsidiaries maintains a standard system of accounting established and
administered in accordance with GAAP.

 

13



--------------------------------------------------------------------------------

(b) The Companies and their Subsidiaries do not have any liabilities,
obligations or commitments of any nature that would be required to be stated on
a balance sheet prepared in accordance with GAAP (whether absolute, accrued,
contingent, unliquidated or otherwise, whether or not known, whether due or to
become due and regardless of when asserted) other than those that (i) are
disclosed, reflected or reserved against on the Financial Statements or Balance
Sheets, (ii) are incurred in the ordinary course of business consistent with
past practice since the Balance Sheet Date, or (iii) are disclosed in
Section 3.5(b) of the Disclosure Schedule, or (iv) individually or in the
aggregate, are not or would not reasonably be expected to be, material to the
Companies and their Subsidiaries, taken as a whole.

(c) The accounting controls of the Companies and their Subsidiaries have been
and are sufficient to provide reasonable assurances that (i) all transactions of
the Companies and their Subsidiaries are executed in accordance with
management’s general or specific authorization, (ii) all transactions of the
Companies and their Subsidiaries are recorded as necessary to permit the
accurate preparation of the Financial Statements and the Interim Financial
Statements in accordance with GAAP and to maintain proper accountability for
such items, in each case, except as individually or the aggregate, are not or
would not reasonably be expected to be, material to the Companies and their
Subsidiaries, taken as a whole.

3.6 Absence of Certain Changes or Events.

(a) Except as expressly contemplated by this Agreement (including Section 1.3),
since the Balance Sheet Date, the Companies and their Subsidiaries have operated
in the ordinary course of business consistent with past practice in all material
respects, and none of the Companies nor any of their Subsidiaries has:

(i) adopted any change in its certificate of incorporation or bylaws or other
similar organizational or governing documents;

(ii) adopted a plan or agreement of complete or partial liquidation,
dissolution, restructuring, merger, consolidation, recapitalization or other
reorganization;

(iii) (A) issued, sold, transferred, pledged, disposed of or encumbered any
equity or other similar interests, (B) split, combined, subdivided or
reclassified any equity or other similar interests or (C) granted any options,
warrants or other rights to purchase or obtain any equity or other similar
interests, in each case, of the Companies or their Subsidiaries;

(iv) declared or paid any dividends or distributions on or in respect of any of
its equity interests or redeemed, purchased or acquired of its equity interests;

(v) entered into any Material Contract or materially amended or modified any
Material Contract, other than in the ordinary course of business consistent with
past practice.

 

14



--------------------------------------------------------------------------------

(vi) (A) adopted, established or become obligated to adopt, establish or
contribute to any Company Plan or (B) or materially increased the benefits under
any Company Plan or modified any Company Plan other than in the ordinary course
of business consistent with past practice or otherwise required by law;

(vii) entered into or consummated any transaction involving the acquisition of
the business, stock, assets or other properties of any other Person for
consideration in excess of $25,000 individually, or $250,000, in the aggregate;

(viii) other than pursuant to existing Material Contracts or in the ordinary
course of business consistent with past practice, sold, transferred or otherwise
disposed of a material amount of assets or property;

(ix) other than in the ordinary course of business consistent with past
practice, incurred or guaranteed any Indebtedness or issued any note, bond or
other debt security;

(x) made any capital investment in, or any loan to, any Person;

(xi) materially damaged, destroyed or lost (whether or not covered by insurance)
property other than depreciation in the ordinary course of business consistent
with past practice;

(xii) transferred, assigned, sold or otherwise disposed or any of the assets
shown or reflected in the Balance Sheet or cancelled any debts or entitlements,
in each case other than in the ordinary course of business consistent with past
practice;

(xiii) (A) made any Tax election or settled and/or compromised any Tax
liability, (B) prepared any Tax Returns in a manner which is inconsistent with
the past practices of the Companies or any of their Subsidiaries, as applicable,
with respect to the treatment of items on such Tax Returns, (C) incurred any
material liability for Taxes other than in the ordinary course of business
consistent with past practice, or (D) filed an amended Tax Return or claim for
refund of Taxes with respect to the income, operations or property of the
Companies or any of their Subsidiaries; or

(xiv) entered into an agreement or binding commitment to do any of the
foregoing.

(b) In the period from and after the Balance Sheet Date to the date of this
Agreement, there has not been a Material Adverse Effect or any event,
circumstance or occurrence that has had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

3.7 Taxes.

(a) Each of the Companies and the Companies’ Subsidiaries has duly filed on a
timely basis (or there has been timely filed on its behalf) all Tax Returns
required to be filed by it (taking into account all applicable extensions) with
the appropriate Taxing Authority. All such Tax Returns are true, correct and
complete in all material respects and accurately reflect all liability for Taxes
of the Companies and their Subsidiaries, as applicable, for the periods covered
thereby.

(b) All Taxes and Tax liabilities due and payable by or with respect to the
income, assets or operations of the Companies and the Companies’ Subsidiaries
have been timely paid in full. All Taxes incurred but not yet due and payable
(i) for periods covered by the Financial Statements have been accrued and
adequately disclosed on the Financial Statements, and (ii) for periods not
covered by the Financial Statements have been accrued on the books and records
of the Companies and the Companies’ Subsidiaries in accordance with GAAP.

(c) There are no Encumbrances for Taxes upon any property or assets of the
Companies or any of their Subsidiaries, except for Encumbrances for Taxes not
yet due and payable or for which adequate reserves have been provided in the
Financial Statements.

(d) There is no audit, examination, deficiency, refund litigation or proposed
adjustment pending or in progress or threatened with respect to any Taxes of the
Companies, the Companies’ Subsidiaries or the Sellers (but in the case of each
Seller, only with respect to the Business), nor have the Companies, the
Companies’ Subsidiaries or the Sellers (but in the case of each Seller, only
with respect to the Business) received any notices or rulings from any taxing
authority relating to any issue which could reasonably be expected to affect the
Tax liability of the Companies, the Companies’ Subsidiaries or the Sellers (but
in the case of each Seller, only with respect to the Business).

(e) The liability for Taxes of the Companies has been assessed by all relevant
Governmental Authorities for all periods up to and including December 31, 2011.
There are no outstanding written requests, agreements, consents or waivers to
extend the statutory period of limitations applicable to the assessment of any
Taxes or material Tax deficiencies against the Companies, the Companies’
Subsidiaries or the Sellers (but in the case of each Seller, only with respect
to the Business) and none of the Companies, the Companies’ Subsidiaries or the
Sellers (but in the case of each Seller, only with respect to the Business) is
presently contesting the Tax liability of the Companies, the Companies’
Subsidiaries or the Sellers (but in the case of each Seller, only with respect
to the Business) before any court, tribunal or agency.

(f) Each of the Companies, the Companies’ Subsidiaries and the Sellers (but in
the case of each Seller, only with respect to the Business) is in material
compliance with all applicable information reporting and Tax withholding
requirements under U.S. federal, state and local, and non-U.S. Tax Laws. All
Taxes that the

 

16



--------------------------------------------------------------------------------

Companies, the Companies’ Subsidiaries and the Sellers (but in the case of each
Seller, only with respect to the Business) is (or was) required by applicable
law to withhold or collect in connection with amounts paid or owing to any
employee, independent contractor, creditor, stockholder, member or other third
party have been duly withheld or collected, and have been timely paid over to
the proper authorities to the extent due and payable.

(g) None of the Companies or any of their Subsidiaries is a party to, is bound
by or has any obligation under any Tax sharing, Tax allocation or Tax indemnity
agreement or similar contract or arrangement.

(h) None of the Companies nor any of their Subsidiaries has engaged in any
transaction that the Internal Revenue Service has identified by regulation or
other form of published guidance as a listed transaction, as set forth in Treas.
Reg. § 1.6011-4(b)(2).

(i) No Seller is a “foreign person” within the meaning of Section 1445 of the
Code.

(j) None of the Companies nor any of their Subsidiaries has constituted either a
“distributing corporation” or a “controlled corporation” in a distribution of
stock intended to qualify for tax-free treatment under Section 355 of the Code.

(k) None of PTCI, Telesonic, Primus Canada or Globility (the “Canadian
Companies”) or their respective Subsidiaries have acquired property or services
from, or disposed of property or provided services to, a Person with whom it
does not deal at arm’s length (within the meaning of the Tax Act) for an amount
that is other than the fair market value of such property or services, nor have
the Canadian Companies or their respective Subsidiaries been deemed to have done
so for purposes of the Tax Act. For all transactions between any Company or
their Subsidiaries, on the one hand, and any non-resident Person with whom such
Company or Subsidiary was not dealing at arm’s length, for the purposes of the
Tax Act, on the other hand, during a taxation year commencing after 1998 and
ending on or before the Closing Date, such Company or Subsidiary has made or
obtained records or documents that satisfy the requirements of paragraphs
247(4)(a) to (c) of the Tax Act. No Company or any of the Companies’
Subsidiaries has entered into an agreement contemplated by section 191.3 of the
Tax Act.

(l) There are no circumstances existing which could result in the application of
section 17, section 78, section 79, or sections 80 to 80.04 of the Tax Act, or
any equivalent provision under applicable provincial law, to the Canadian
Companies or their respective Subsidiaries. No Canadian Company or any of their
respective Subsidiaries has claimed or will claim any reserve under any
provision of the Tax Act or any equivalent provincial provision, if any amount
could be included in the income of the Canadian Companies or any of their
respective Subsidiaries for any period ending after the Closing Date.

 

17



--------------------------------------------------------------------------------

(m) At no time has any foreign affiliate of any Canadian Company or any of their
Subsidiaries generated any “foreign accrual property income” as defined in the
Tax Act.

(n) No Company or Seller (but in the case of such Seller, only with respect to
the Business) is negotiating any final or draft assessment or reassessment in
respect of Taxes with any Governmental Authority and the Companies and Sellers
have not received any indication from any Governmental Authority that an
assessment or reassessment is proposed or may be proposed in respect of any
Taxes for any period ending on or prior to the Closing Date. There are no facts
of which any of the Companies or any of the Sellers are aware which would
constitute grounds for the assessment or reassessment of Taxes payable by the
Companies for any period ending on or prior to the Closing Date, except in
respect of Taxes that are provided for in the books and accounting records of
Parent and the Interim Financial Statements. The Sellers are not aware of any
contingent liabilities of the Companies for Taxes or any grounds for an
assessment or reassessment of Taxes including the treatment of income, expenses,
credits or other claims for deduction under any Tax Return.

(o) Notwithstanding anything to the contrary in this Agreement, the Companies,
the Companies’ Subsidiaries and the Sellers are not making, and shall not be
construed to have made, any representation or warranty as to the amount or
utilization of any net operating loss, non-capital loss, capital loss, Tax
credit, Tax basis or other Tax attribute of any of the Companies or the
Companies’ Subsidiaries

(p) No claim has ever been made by a Governmental Authority in a jurisdiction
where PTCI, PTI, Lingo or iPrimus does not file Tax Returns that PTCI, PTI,
Lingo or iPrimus is or may be subject to taxation in such jurisdiction.

(q) None of PTI, Lingo or iPrimus has been a member of an affiliated group
filing a consolidated federal income Tax return (other than a group, the common
parent of which was Parent) or has any Liability for the Taxes of any Person
(other than Parent or members of a group the common parent of which was Parent)
under Treas. Reg. § 1.1502-6 (or any similar provision of state, local, or
non-US Law, as a transferee or successor, by contract or otherwise).

(r) None of PTCI, PTI, Lingo or iPrimus will be required to include any item of
income in, or exclude any item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the Closing Date as a result of any:

(i) change in method of accounting for a taxable period ending on or prior to
the Closing Date;

(ii) “closing agreement” as described in section 7121 of the Code (or any
corresponding or similar provision of state, local or non-US income Tax Law)
executed on or prior to the Closing Date;

 

18



--------------------------------------------------------------------------------

(iii) intercompany transactions or excess loss account described in the Treas.
Reg. under section 1502 of the Code (or any corresponding or similar provision
of state, local, or non-US income Tax Law);

(iv) installment sale or open transaction disposition made on or prior to the
Closing Date;

(v) prepaid amount received on or prior to the Closing Date; or

(vi) election under section 108(i) of the Code.

3.8 Intellectual Property.

(a) Section 3.8(a)(1) of the Disclosure Schedule sets forth a true and complete
list (in all material respects) of all applications and registrations for
Intellectual Property owned by the Companies and their Subsidiaries, including
for each item, the name of the owner of record, the applicable jurisdiction,
status, application or registration number, and date of application,
registration or issuance, as applicable (“Company Registered IP”). All of the
Company Registered IP has been properly maintained and renewed by the Companies
and/or their Subsidiaries in accordance with all applicable Laws and has not
been abandoned, cancelled or allowed to enter into the public domain.
Section 3.8(a)(2) of the Disclosure Schedule sets forth a true and complete list
(in all material respects) of all Intellectual Property licensed to the
Companies and their Subsidiaries in the conduct of the Business, including for
each item, the name of the licensor, the agreement pursuant to which the
Intellectual Property is licensed, and date of the license, as applicable, other
than for commercially available, non-customized software licensed on standard
terms (“Company Licensed IP”, and together with the Company Registered IP, the
“Company Intellectual Property”). Except as set forth in Section 3.8(a)(3) of
the Disclosure Schedule, there is no Intellectual Property used or held for use
by the Companies and their Subsidiaries in the conduct of the Business which is
neither owned by nor licensed to the Companies and their Subsidiaries, except
where such failure to so own or license would not have, individually or in the
aggregate, a Material Adverse Effect.

(b) Except as set forth in Section 3.8(b) of the Disclosure Schedule, the
Companies and their Subsidiaries own, free and clear of all Encumbrances (other
than for limited, non-exclusive rights granted to customers in the ordinary
course of business consistent with past practice), or have valid rights to use,
all Intellectual Property that is used in the Business as currently conducted
(including the Company Intellectual Property), except where the failure to have
any such right would not have, individually or in the aggregate, a Material
Adverse Effect.

(c) The conduct of the Business as currently conducted does not infringe the
Intellectual Property of any third Person, except where such conduct would not
have, individually or in the aggregate, a Material Adverse Effect.

 

19



--------------------------------------------------------------------------------

(d) To the Knowledge of such Seller, no third Person is infringing any
Intellectual Property owned by the Companies or their Subsidiaries.

(e) Except as set forth in Section 3.8(e) of the Disclosure Schedule, the
Companies and their Subsidiaries are not a party to or bound by any Contract or
other obligation that limits or impairs in any material manner their ability to
use, sell, transfer, assign or convey any Company Intellectual Property owned by
them. Except as set forth in Section 3.8(e) of the Disclosure Schedule, the
Sellers, Companies and their Subsidiaries have not granted to any Person any
right, license or permission to use all or any portion of, or otherwise
encumbered any of its rights in, or to, any of the Company Intellectual Property
owned by the Companies and their Subsidiaries that is material to the Business
(other than for limited, non-exclusive rights granted to customers in the
ordinary course of Business pursuant to standard terms of service or acceptable
use policies of the Companies and their Subsidiaries, as applicable). Except as
set forth in Section 3.8(a)(2) of the Disclosure Schedule, the Companies and
their Subsidiaries are not obligated to pay any royalties, fees or other
compensation to any Person in respect of its ownership, use or license of any
Company Intellectual Property, excluding with respect to licenses for
commercially available, non-customized software licensed on standard terms and
employee or consulting agreements.

(f) The transactions contemplated by this Agreement and the continued operation
of the Business will not violate or breach the terms of any license to
Intellectual Property to which the Companies or any of their Subsidiaries are a
party, or entitle any other party to any such Intellectual Property license to
terminate or modify it, or otherwise adversely affect the Companies’ rights
under it in a material manner.

(g) Seller has provided or Made Available to the Purchasers copies of the
business interruption plans of the Companies and their Subsidiaries and/or the
Business and information on all material interruptions in the technology support
of the Companies that have occurred in the past two (2) years.

(h) As of the Closing, PTCI shall be the exclusive owner of the “Primus”
trademark listed on Section 3.8(a) of the Disclosure Schedule, including the
“Primus” trademark and all trademarks containing the “Primus” design, logo, and
name as disclosed therein (the “Primus Trademark”), and all goodwill related
thereto. None of Parent, Sellers’ Representative, Sellers, or any of the
Companies or their Subsidiaries have assigned, conveyed, transferred, or granted
to any third party any interest in, or otherwise encumbered in any manner, the
Primus Trademark; no third party owns, is entitled to, or has claimed any
ownership right or interest in the Primus Trademark that would preclude,
conflict with, or encumber the assignment of the Primus Trademark to PTCI; and
as of the Closing, all assignments and/or applicable filings that may be
necessary to vest in PTCI full and complete title to the Primus Trademark have
been obtained.

(i) Following the Closing, none of the Sellers or any of their Affiliates will
retain ownership of or the right to use any Company Intellectual Property.
Following the Closing, none of Parent, Sellers, and their Subsidiaries shall
have any right to use the Primus Trademark.

 

20



--------------------------------------------------------------------------------

(j) For purposes of this Agreement, “Intellectual Property” means all (i) U.S.
and foreign patents and applications therefor and all divisionals, reissues,
re-examinations, renewals, extensions, continuations and continuations-in-part
thereof, (ii) U.S. and foreign trademarks, trade dress, service marks, trade
names, domain names, logos, business names, corporate names, whether registered
or unregistered, and pending applications to register the same, including all
renewals thereof and all goodwill associated therewith, (iii) U.S. and foreign
copyrights, whether registered or unregistered, and pending applications to
register the same, (iv) know-how, trade secrets, proprietary and non-public
business information, including inventions (whether patentable or not) invention
disclosures, improvements, discoveries, confidential information, methods,
processes, designs, technology, technical data, schematics, formulae and
customer lists, and documentation relating to any of the foregoing, (v) mask
works, mask work registrations and application for mask work registrations, and
(vi) software.

3.9 Legal Proceedings. As of the date hereof, there are no Actions (or to the
Knowledge of such Seller, investigations) pending against or, to the Knowledge
of such Seller, threatened against, the Companies, their Subsidiaries or any of
their respective properties or assets by or before any Governmental Authority
that are material to the Companies and their Subsidiaries taken as a whole or
that would reasonably be expected to result in the revocation, modification,
non-renewal or suspension of any Material Permit, the issuance of any cease and
desist order or the imposition of any fines, forfeitures or other administrative
action by any Governmental Authority with respect to any Material Permit or that
are material to the operations or business of the Companies and their
Subsidiaries taken as a whole. Except as set forth in Section 3.9 of the
Disclosure Schedule, neither the Companies, their Subsidiaries nor any of their
respective properties or assets is or are subject to any material Governmental
Order, and, to the Knowledge of such Seller, there are no such Governmental
Orders threatened to be imposed. Except as set forth in Section 3.9 of the
Disclosure Schedule, to the Knowledge of such Seller, there are no formal or
informal material governmental inquiries or investigations or internal
investigations pending or threatened relating to, affecting or involving (i) the
Companies, their Subsidiaries or the Business or, (ii) as of the date hereof,
any Material Permits, including any pending enforcement action, administrative
action, cease and desist order, order to show cause, order of forfeiture, or
notice of apparent liability issued or outstanding by any Governmental
Authority. Notwithstanding the foregoing, the representations and warranties in
this Section 3.9 do not apply to (a) rulemakings before the FCC of general
applicability to the Seller’s industry, or (b) Intellectual Property matters or
environmental matters, which subject matters are covered in their entirety and
exclusively under Section 3.8 (Intellectual Property) and Section 3.11
(Environmental Matters), respectively.

3.10 Compliance with Laws; Permits.

(a) Each of the Companies and their Subsidiaries are currently in compliance
with, and since January 1, 2009, the Companies and their Subsidiaries

 

21



--------------------------------------------------------------------------------

have been in compliance with, all Laws applicable to the Business, except for
such non-compliance as would not have, individually or in the aggregate, a
Material Adverse Effect.

(b) The Companies and their Subsidiaries possess all material Permits necessary
for the Companies and their Subsidiaries to own, lease and operate their
respective properties and assets and to carry on the Business as now being
conducted (the “Material Permits”). The list of permits set forth on
Section 3.10 of the Disclosure Schedule includes all of the Material Permits as
of the date of this Agreement. (i) Each Material Permit is valid and in full
force and effect either pursuant to its terms or by operation of law, has not
expired or been revoked, suspended, canceled or materially modified, (ii) to the
Knowledge of such Seller, there exist no facts or circumstances that make it
likely that any Material Permit will not be renewed or extended in the ordinary
course of business consistent with past practice on commercially reasonable
terms, and (iii) as of the date hereof, no Governmental Authority has commenced,
or given written notice to the Companies or their Subsidiaries that it intends
to commence a proceeding to revoke, or suspend, rescind, modify or not renew, or
to impose any materially adverse condition on, any Material Permit, (iv) all
material reports and filings required to be filed with the relevant Governmental
Authority by the Companies and their Subsidiaries have been timely filed and are
accurate and complete in all material respects, and (v) all regulatory fees have
been timely paid.

(c) As of the date of this Agreement, to Sellers’ knowledge, no facts or
circumstances exist that would reasonably be expected to result in, or after
notice or lapse of time or both would result in, revocation, suspension, adverse
modification, non-renewal, shorter-term renewal, impairment or termination of or
any notice of apparent liability or order of forfeiture with respect to any
Material Permit, except for such revocation, suspension, adverse modification,
non-renewal, shorter-term renewal, impairment or termination of or any notice of
apparent liability or order of forfeiture as would not be material to the
Companies and their Subsidiaries taken as a whole or the Business as currently
conducted.

(d) The requisite notice of non-renewal has been filed with Industry Canada on
behalf of Globility relating to Globility’s station license for use of
unlicensed spectrum leased from Industry Canada.

(e) Notwithstanding the foregoing, the representations and warranties contained
in this Section 3.10 do not apply to Taxes, Intellectual Property, environmental
matters, employee matters or Company Plans, which subject matters are covered in
their entirety and exclusively under Sections 3.7 (Taxes), 3.8 (Intellectual
Property), 3.11 (Environmental Matters), 3.12 (Employee Plans), 3.13 (Employee
Matters) and 3.18 (Labor), respectively.

(f) Prior to the date hereof, all cable landing licenses held by or controlled
by PTI have been surrendered for cancellation to the FCC.

 

22



--------------------------------------------------------------------------------

3.11 Environmental Matters. To the Knowledge of such Seller:

(a) (i) The Companies and their Subsidiaries are in compliance in all material
respects with all applicable Environmental Laws, (ii) none of the properties
owned by the Companies or their Subsidiaries contain any Hazardous Substance as
a result of any activity of the Companies or their Subsidiaries which could give
rise to a material liability under applicable Environmental Law, (iii) none of
the Companies nor any of their Subsidiaries is subject to any outstanding
notices, demand letters or requests for information from any federal, state,
local or foreign Governmental Authority indicating that any of the Companies or
any of their Subsidiaries may be in material violation of, or materially liable
under, any applicable Environmental Law in connection with the ownership or
operation of the Business, (iv) no Hazardous Substance has been disposed of,
released or transported in a manner giving rise to any material liability under
any applicable Environmental Law, from any properties owned by the Companies or
their Subsidiaries as a result of any activity of the Companies or their
Subsidiaries during the time such properties were owned, leased or operated by
the Companies or their Subsidiaries and (v) neither the Companies, their
Subsidiaries nor any of their respective properties are subject to any material
suit, settlement, court order, administrative order, regulatory requirement,
judgment or written claim asserted or arising under any applicable Environmental
Law.

(b) For purposes of this Agreement, (i) “Environmental Law” means any Law
relating to (A) the protection, preservation or restoration of the environment
(including air, water vapor, surface water, groundwater, drinking water supply,
surface land, subsurface land, plant and animal life or any other natural
resource) or (B) the exposure to, or the use, storage, recycling, treatment,
generation, transportation, processing, handling, labeling, production, release
or disposal of, Hazardous Substances, in each case as in effect as of the date
hereof, and (ii) “Hazardous Substance” means any substance presently listed,
defined, designated or classified as hazardous, toxic, radioactive or dangerous,
or otherwise regulated, under any Environmental Law. Hazardous Substance
includes any substance as to which exposure is regulated by any Governmental
Authority or any Environmental Law, including any toxic waste, pollutant,
contaminant, hazardous substance, toxic substance, hazardous waste, special
waste, industrial substance or petroleum or any derivative or byproduct thereof,
radon, radioactive material, asbestos, or asbestos containing material, urea
formaldehyde, foam insulation or polychlorinated biphenyls.

3.12 Employee Plans.

(a) Each employment, consulting, termination, executive compensation, deferred
compensation, pension, stock option, stock purchase, stock appreciation right,
phantom stock, equity-based compensation, severance or termination, material
fringe benefit, incentive compensation, bonus, profit-sharing, retirement,
change in control, retention, salary continuation, vacation, leave, death
benefit, group insurance, hospitalization, medical, dental, life insurance
(including all individual life insurance policies to which the Company is the
owner, the beneficiary or both), gross-up, retiree medical, retiree life,
retiree, cafeteria, employee loan, educational assistance, and stop loss plan,
program, policy arrangement or agreement, whether written or oral, and any other
material employee benefit plans, agreements, programs, policies, arrangements or

 

23



--------------------------------------------------------------------------------

payroll practices, whether or not subject to ERISA (including any funding
mechanism therefor now in effect or required in the future as a result of the
transactions contemplated by this Agreement or otherwise) (i) that is sponsored,
maintained or contributed to by the Company, (ii) for which the Company has an
obligation to sponsor, maintain, contribute to, or (iii) for which the Company
has or could have any direct or indirect liability, whether contingent or
otherwise, in each case under which any current or former officer, director,
employee, leased employee, consultant or agent (or their respective
beneficiaries) of the Company has any present or future right to benefits
(including “employee benefit plans” within the meaning of Section 3(3) of ERISA
(but excluding any plan or program maintained or sponsored by a Governmental
Authority)) (each a “Company Plan” and, collectively, the “Company Plans”), has
been set forth in Section 3.12(a) of the Disclosure Schedule. All references to
“Company” in this Section 3.12 shall refer to the applicable Company and its
Subsidiaries.

(b) True and complete copies of the following have been Made Available to the
Purchaser: (i) the most recent copy of each Company Plan, including any trust
instruments and all amendments thereto, (ii) the three most recent annual
reports filed on Form 5500, including all required schedules, for each Company
Plan required to file such an annual report, (iii) the most recent determination
letter (or advisory or opinion letter as applicable) issued by the Internal
Revenue Service for each Company Plan that is intended to be “qualified” under
Section 401(a) of the Code, (iv) the most recent summary plan description and
any summary of material modifications, as required, for each Company Plan,
(v) all material contracts currently in effect with respect to any Company Plan
(including all administrative agreements, group insurance contracts and group
annuity contracts), (vi) material written communications (or a written
description of any material oral communications) by the Company to its employees
concerning the extent of benefits provided under a Company Plan, (vii) the three
most recent audited financial statements for each Company Plan, and (viii) for
the last three years, all material correspondence in respect of any Company Plan
with the Internal Revenue Service (the “IRS”), the United States Department of
Labor (“DOL”) and/or any other Governmental Authority regarding the operation or
administration of any Company Plan.

(c) Each Company, each of their respective Subsidiaries, and each other entity
that would be considered a single employer with a Company or any Company
Subsidiary under Sections 414(b), (c), (m) or (o) of the Code does not maintain,
contribute or have any liability, whether contingent or otherwise, with respect
to, and has not in the past six years maintained, contributed or had any
liability, whether contingent or otherwise, with respect to any benefit plan
that is, or has been, (i) subject to Title IV of ERISA or Section 412 of the
Code, (ii) maintained by more than one employer within the meaning of
Section 413(c) of the Code, (iii) subject to Sections 4063 or 4064 of ERISA,
(iv) a “multiemployer plan,” within the meaning of Section 4001(a)(3) of ERISA,
(v) a “multiple employer welfare arrangement” as defined in Section 3(40) of
ERISA, or (vi) an “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA and that is not intended to be qualified under
Section 401(a) of the Code. No Company Plan is a “registered pension plan” as
such term is defined in the Income Tax Act (Canada).

 

24



--------------------------------------------------------------------------------

(d) (i) Each Company Plan has been established and administered in all material
respects in accordance with its terms and in compliance with the applicable
provisions of ERISA, the Code and all other applicable Laws; (ii) with respect
to each Company Plan, all reports, returns, notices and other documentation that
are required to have in all material respects been filed with or furnished to
the IRS, DOL or any other Governmental Authority, or to the participants or
beneficiaries of such Company Plan have been filed or furnished on a timely
basis; (iii) each Company Plan that is intended to be qualified within the
meaning of Section 401(a) of the Code is, to the Knowledge of the Sellers, so
qualified and has received a favorable determination letter from the IRS
(covering all required law changes) and, to the Knowledge of the Sellers, there
are no facts or circumstances that could reasonably be expected to cause the
loss of such qualification or the imposition of any material liability, penalty
or tax under ERISA, the Code or any other applicable Laws; (iv) other than
routine claims for benefits, no liens, actions, investigations, examinations,
claims, proceedings, lawsuits or complaints to or by any Person or Governmental
Authority have been filed against any Company Plan or the Company or, to the
Knowledge of the Sellers, against any other Person and, to the Knowledge of the
Sellers, no such liens, actions, investigations, examinations, claims,
proceedings, lawsuits or complaints are contemplated or threatened with respect
to any Company Plan; (v) except as would not be material, no individual who has
performed services for the Company has been improperly excluded from
participation in any Company Plan; and (vi) there are no audits or proceedings
initiated pursuant to the IRS Employee Plans Compliance Resolution System
(currently set forth in Revenue Procedure 2013-12) or similar proceedings
pending with the IRS or DOL with respect to any Company Plan.

(e) No Company has any obligations for retiree health or life benefits under any
Company Plan, other than coverage as may be required under Section 4980B of the
Code or Part 6 of Title I of ERISA, or under the continuation of coverage
provisions of the Laws of any state or locality.

(f) There are no reserves, assets, surpluses or prepaid premiums with respect to
any Company Plan that is a “welfare plan” within the meaning of Section 3(1) of
ERISA, including any cafeteria plan balances, flexible spending account balances
at any Seller. The level of insurance reserves under each Company Plan which
provides group benefits and contemplates the holding of such reserves is
reasonable and sufficient to provide for all incurred but unreported claims.

(g) In all material respects, all employee data necessary to administer each
Company Plan in accordance with its terms and conditions and all Laws is in
possession of the Companies or its Subsidiaries and such data is complete,
correct, and in a form which is sufficient for the proper administration of each
Company Plan.

(h) Neither the Company nor, to the Knowledge of the Sellers, any other “party
in interest” or “disqualified person” with respect to any Company Plan has
engaged in a non-exempt “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Code involving such Company Plan
which, individually or in the aggregate, could reasonably be expected to subject
the Company to a tax or

 

25



--------------------------------------------------------------------------------

penalty imposed by Section 4975 of the Code or Sections 501, 502 or 510 of
ERISA. To the Knowledge of the Sellers, no fiduciary has any liability for
breach of fiduciary duty or any other failure to act or comply with the
requirements of ERISA, the Code or any other applicable laws in connection with
the administration or investment of the assets of any Company Plan.

(i) All contributions (including all employer contributions and employee salary
reduction contributions) or premium payments required to have been made under
the terms of any Company Plan, or in accordance with applicable Law, as of the
date hereof have in all material respects been timely made or reflected on the
Company’s financial statements in accordance with GAAP. In all material
respects, all liabilities or expenses of the Company in respect of any Company
Plan (including workers compensation) which have not been paid, have been
properly accrued on the Company’s most recent financial statements in compliance
with GAAP and all amounts due or accrued due for all salary, wages, bonuses,
commissions, vacation with pay, sick days and benefits under the Company Plans
have either been paid or are accurately reflected in the books and records of
the applicable Company or Subsidiary.

(j) The consummation of the transactions contemplated by this Agreement will
not, either alone or in combination with another event (which would not in and
of itself trigger such payment or benefit): (i) entitle any current or former
employee, officer, director, leased employee, consultant or agent (or their
respective beneficiaries) of any Company to severance pay, unemployment
compensation or any other payment under any Company Plan, (ii) (A) accelerate
the time of payment or vesting, (B) trigger any payment or funding, through a
grantor trust or otherwise, (C) increase the amount of compensation or benefits
due under any Company Plan, or (D) trigger any other obligation pursuant to any
Company Plan, (iii) result in any breach or violation of, or a default under,
any Company Plan, (iv) result in a non-exempt prohibited transaction within the
meaning of section 406 of ERISA or Section 4975 of the Code, or (v) result in
the payment of any amount that could, individually or in combination with any
other payment, constitute an “excess parachute payment,” as defined in
Section 280G(b)(1) of the Code.

(k) No current or former officer, director, employee, leased employee,
consultant or agent (or their respective beneficiaries) has or will obtain a
right to receive a gross-up payment from the Company with respect to any excise,
additional income or penalty taxes that may be imposed upon such individual
pursuant to Section 4999 or Section 409A of the Code or otherwise.

(l) The Company may amend or terminate any Company Plan (other than an
employment agreement or any similar agreement that cannot be terminated without
the consent of the other party) at any time without incurring liability
thereunder, other than in respect of accrued and vested obligations and medical
or welfare claims incurred prior to such amendment or termination, ordinary
administrative expenses typically incurred in a termination event, or such
liability as imposed upon such a termination under the express provisions of
such plan.

 

26



--------------------------------------------------------------------------------

(m) With respect to each Company Plan that is subject to the Laws or applicable
customs or rules of relevant jurisdictions other than the United States or
Canada (each, a “Foreign Plan”): (i) each Foreign Plan is in compliance in all
material respects with the applicable provisions of Law and regulations
regarding employee benefits, mandatory contributions and retirement plans of
each jurisdiction in which each such Foreign Plan is maintained, to the extent
those Laws are applicable to such Foreign Plan; (ii) each Foreign Plan has been
administered at all times and in all material respects in accordance with its
terms; (iii) there are no pending investigations by any Governmental Authority
involving any Foreign Plan, and no pending claims (except for claims for
benefits payable in the normal operation of the Foreign Plans), suits or
proceedings against any Foreign Plan or asserting any rights or claims to
benefits under any Foreign Plan; (iv) the transactions contemplated by this
Agreement, by themselves or in conjunction with any other transactions, will not
create or otherwise result in any material liability, accelerated payment or any
enhanced benefits with respect to any Foreign Plan; and (v) all liabilities with
respect to each Foreign Plan have been funded in accordance with the terms of
such Foreign Plan and have been properly reflected in the financial statements
of the Company. The Company has satisfied all obligations under applicable law
with respect to any plan or program maintained or sponsored by a Governmental
Authority.

(n) All amounts due or accrued for all salary, wages, bonuses, commissions,
vacation with pay, sick days and benefits under the Company Plans have either
been paid or are accurately reflected in the books and records of the applicable
Company or Subsidiary thereof.

3.13 Employee Matters.

(a) Section 3.13(a) of the Disclosure Schedule contains a correct and complete
list of each Employee and each independent contractor or consultant of the
Companies and their respective Subsidiaries whose aggregate annual compensation
is greater than $100,000, whether actively at work or not, showing without names
or employee number their salaries, wage rates, exempt or non-exempt status,
commissions and consulting fees, bonus arrangements, benefits, vacation
entitlements in days and vacation accruals, positions, status as full-time or
part-time Employees, location of employment, cumulative length of service with
the applicable employer and whether they are subject to a written employment
Contract. Section 3.13(a) of the Disclosure Schedule contains, for all Employees
their aggregate annual vacation entitlement in days and accrued and unused
vacation days as of March 1, 2013, any other annual paid time off entitlement in
days and their accrued and unused days of such other paid time off as of
March 1, 2013.

(b) Except as disclosed in Section 3.13(a) or Section 3.13(b) of the Disclosure
Schedule, all Employees based in the United States are employees “at will” and
all Employees can be terminated at any time, for any reason or no reason, with
or without cause or notice, without penalty, other than such as results by Law
from the termination of employment of an employee without an agreement as to
notice or severance.

 

27



--------------------------------------------------------------------------------

(c) Each independent contractor or consultant who is disclosed on
Section 3.13(a) of the Disclosure Schedule has been properly classified as an
independent contractor or consultant and neither the Companies nor their
respective Subsidiaries have received any notice from any independent contractor
or consultant, Governmental Authority or other Person disputing such
classification. Each agreement with an independent contractor or consultant can
be cancelled at any time with no more than thirty days’ advance notice, with or
without cause, without penalty.

(d) There are no outstanding assessments, penalties, fines, liens, charges,
surcharges, or other amounts due or owing pursuant to any workplace safety and
insurance legislation and neither the Companies nor their respective
Subsidiaries have been reassessed in any material respect under such legislation
during the past three (3) years and, to the Knowledge of the Sellers, no audit
of any of the Companies or their respective Subsidiaries is currently being
performed pursuant to any applicable workplace safety and insurance legislation.
There are no claims pending, or to the Knowledge of the Sellers, threatened
against the Companies which may materially adversely affect the Companies’ or
their respective Subsidiaries’ accident cost experience in respect of the
Business.

(e) The Sellers have provided to the Purchasers all orders and inspection
reports under applicable occupational safety and health legislation (“OSH Laws”)
together with the minutes of the Companies’ and their respective Subsidiaries’
joint health and safety committee meetings for the past three (3) years. There
are no charges pending under any OSH Laws. The Companies and their respective
Subsidiaries have complied in all material respects with any orders issued
against the Company or their respective Subsidiaries under all OSH Laws and
there are no appeals of any orders under any OSH Laws currently outstanding

3.14 Material Contracts.

(a) Except for this Agreement and the Company Plans, Section 3.14 of the
Disclosure Schedule contains a complete list, as of the date hereof, of each of
the following types of Contracts to which any of the Companies or any of their
Subsidiaries is a party or is otherwise bound (all Contracts of the type
described below in this Section 3.14(a) being referred to herein as “Material
Contracts”):

(i) any Contract pursuant to which any Company or any of their Subsidiaries paid
or received amounts in excess of $100,000 during any one of the last three
(3) years prior to the date of this Agreement;

(ii) any indemnification, employment, “change of control”, retention, severance,
consulting or other contract with any executive officer of any Company or any of
their Subsidiaries other than those contracts terminable by any such Company or
the applicable Subsidiary on no more than 30 days notice without liability or
financial obligations of such Company or the applicable Subsidiary;

 

28



--------------------------------------------------------------------------------

(iii) any loan, guarantee of Indebtedness or credit agreement, note, bond,
mortgage, indenture or other binding commitment relating to Indebtedness in an
amount in excess of $50,000 individually, other than (A) accounts receivables
and payables and (B) loans to or from direct or indirect wholly-owned
Subsidiaries of the Sellers or Affiliates of the Sellers;

(iv) any contract that has a continuing material indemnification obligation to
any Person, other than those contracts entered into in the ordinary course of
business consistent with past practice;

(v) any Contract entered into after December 31, 2008 that involves acquisitions
or dispositions of (A) assets or capital stock or other voting securities or
equity interests of any Company or any of their Subsidiaries or (B) assets or
real property or capital stock or other voting securities or equity interests of
another Person, in each case;

(vi) any employment agreements or agreements with independent contractors or
consultants (or similar arrangements) other than those which can be terminated
at will, without a penalty, on 90 days’ notice or less;

(vii) any non-competition or other similar agreement that prohibits or otherwise
restricts any Company or any of their Subsidiaries from freely engaging in
business anywhere in the world (including any agreement that restricts any
Company or any of their Subsidiaries from competing in any line of business) for
any period of time;

(viii) any Contract that creates a partnership or joint venture with respect to
any portion of the Business;

(ix) any contract pursuant to which any Company or any Subsidiary is a lessee of
any personal or real property, for which the aggregate annual base rent or lease
payments exceed $10,000 respectively;

(x) any contact entered into in the past three (3) years involving any
resolution or settlement of any actual or threatened Action with a value of
greater than $50,000 and which imposes continuing obligations; and

(xi) any settlement or similar agreement with any Governmental Authority or
order or consent of a Governmental Authority involving future performance by any
Company or any of their Subsidiaries (excluding, for the avoidance of doubt,
customary Permits).

(b) None of such Seller, the Companies or any of their Subsidiaries has received
written notice that it is in material breach of or default under the terms of
any Material Contract. To the Knowledge of such Seller, no other party to any
Material Contract is in material breach of or default under the terms of any
Material Contract. Except as set forth in Section 3.14(b) of the Disclosure
Schedule, each Material Contract is a valid and binding obligation of the
applicable Company or its

 

29



--------------------------------------------------------------------------------

applicable Subsidiary which is party thereto and, to the Knowledge of such
Seller, of each other party thereto, and is in full force and effect, except
that (i) such enforcement may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws, now or hereafter in effect,
relating to creditors’ rights generally and (ii) equitable remedies of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

3.15 Reserved.

3.16 Sufficiency of Assets. The buildings, plants, structures, vehicles,
equipment, technology and communications hardware and other items of tangible
personal property currently owned or leased by the Companies and their
Subsidiaries, together with all other properties and assets of the Companies and
their Subsidiaries, are sufficient in all material respects for the continued
conduct of the Business after the Closing substantially in the same manner as it
was conducted prior to the Closing.

3.17 Real Properties. The Companies and their Subsidiaries do not own and have
never owned any interest in any real properties. The Companies and their
Subsidiaries have valid leasehold interests in all of their respective leased
real properties (“Leased Real Property”), free and clear of all Encumbrances
(other than Permitted Encumbrances and all other title exceptions, defects,
encumbrances and other matters, whether or not of record, which do not
materially affect the continued use of the property for the purposes for which
the property is currently being used by the Sellers, the Companies or their
Subsidiaries as of the date hereof). Section 3.17 of the Disclosure Schedule
sets forth a complete list, as of the date hereof, of the address of each Leased
Real Property, and the leases (including any amendment) relating to each Leased
Real Property (including the date and name of the parties to such leases and the
expiration dates of such leases) (collectively, the “Leases”). Sellers have Made
Available to the Purchasers a true and complete copy of each Lease. With respect
to each Lease (i) such Lease is in full force and effect and is enforceable in
accordance with its terms and shall continue to be in full force and effect on
the terms set forth in such Lease following the Closing Date, except that
(A) such enforcement may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws, now or hereafter in effect,
relating to creditors’ rights generally and (B) equitable remedies of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought; (ii) such Lease (or a notice in respect of
such Lease) has been properly registered in the appropriate land registry
office, as applicable; (iii) all rents and additional rents have been paid; and
(iv) as of the date hereof, to the knowledge of such Seller, there exists no
event of default or event, occurrence, condition or act (including the purchase
of the Equity Interests) which, with the giving of notice, the lapse of time or
the happening of any other event or condition, would become a default under such
Lease, except such event of default or event, occurrence, condition or act as
would not have, individually or in the aggregate, a Material Adverse Effect.
Each of the Leased Real Properties is adequate and suitable for the purposes for
which it is presently being used and the Companies have adequate rights of
ingress and egress into each of the Leased Real Properties for the

 

30



--------------------------------------------------------------------------------

operation of the Business in the ordinary course consistent with past practice,
except where the failure to be so adequate or suitable, or to have such adequate
rights of ingress and egress, would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

3.18 Labor.

(a) Except as set forth in Section 3.18(a) of the Disclosure Schedule, which
sets forth the number and locations of all employees of the Companies or their
Subsidiaries (“Company Employees”) with respect to whom the Companies and their
Subsidiaries have experienced “employment losses” or mass or group terminations
as defined under WARN or any similar state, local, or foreign Law in the six
(6) year period immediately preceding the Closing Date, none of the Companies
nor any of their Subsidiaries has incurred any liability or obligation with
respect to the termination or layoff of any Company Employees under WARN or any
similar state, local, or foreign Law within the past six (6) years.

(b) No union, trade union, works council, labor union, counsel of trade unions,
employee bargaining agency or affiliated bargaining agent (each a “Union,” and
collectively, “Unions”) holds bargaining rights with respect to any of the
Employees by way of certification, interim certification, voluntary recognition,
or succession rights, or has applied or, to the Knowledge of such Seller,
threatened to apply to be certified as the bargaining agent of any Company
Employee. No Union has applied to have the Companies or their respective
Subsidiaries declared a common or related employer or a single employer pursuant
to applicable labor legislation in any jurisdiction in which the Companies or
their respective Subsidiaries carries on business.

(c) None of the Companies nor any of their Subsidiaries is party to or bound by
to any collective bargaining agreements, works council agreements, labor union
contracts, trade union agreements, or other contracts (each a “Collective
Bargaining Agreement”) with any Union; and (i) in the past three (3) years, no
Union or group of Company Employees has sought to organize any employees for
purposes of collective bargaining, made a demand for recognition or
certification, sought to bargain collectively with the Companies or any of their
Subsidiaries, or filed a petition for recognition with any Governmental
Authority; (ii) as of this date, no Collective Bargaining Agreement is being
negotiated by the Companies or any of their Subsidiaries; (iii) in the past
three (3) years there have been no actual or, to the Knowledge of the Sellers,
threatened, strikes, lockouts, slowdowns, work stoppages, boycotts, handbilling,
picketing, walkouts, demonstrations, leafleting, sit-ins, sick-outs, or other
forms of organized labor disruption by Company Employees or at any of the
Companies’ or Subsidiaries’ places of business.

(d) Each of the Company Employees has all work permits, immigration permits,
visas, and other authorizations, in each case, required by Law for such Company
Employee given the duties and nature of such Company Employee’s employment, and
Section 3.18(d) of the Disclosure Schedule contains a correct and complete list
of each permit.

 

31



--------------------------------------------------------------------------------

(e) Within the past six (6) years, each Person classified by the Companies and
their Subsidiaries as an independent contractor, consultant, volunteer,
subcontractor, temporary employee, leased employee, or other contingent worker
is properly classified under all governing laws, and the Companies and their
Subsidiaries have fully and accurately reported all payments to all such
independent contractors and other contingent workers on IRS Form 1099s or as
otherwise required by applicable Laws; (ii) within the past six (6) years, all
Company Employees classified as “exempt” from overtime under the Fair Labor
Standards Act (“FLSA”) and any applicable federal, state, provincial or foreign
Laws governing wages, hours, and overtime pay has been properly classified as
such, and neither the Companies nor any of their Subsidiaries have incurred any
liabilities under the FLSA or any other wage and hour Laws; (iii) the Companies
and their Subsidiaries are in compliance with all applicable laws relating to
labor and employment, including but not limited to all laws relating to
employment practices; the hiring, promotion, assignment, and termination of
employees; discrimination; equal employment opportunities; disability; labor
relations; unfair labor practices; wages and hours; hours of work; payment of
wages; immigration; workers’ compensation; employee benefits; working
conditions; occupational safety and health; family and medical leave; employee
terminations; unemployment insurance; and data privacy and data protection;
(iv) within the past three (3) years, each Company Employee based outside of the
U.S. has been properly categorized as eligible or ineligible for overtime wages
under applicable Law and has been paid overtime wages to the extent required by
applicable Law; (v) there is no pending or, to the Knowledge of the Sellers,
threatened, legal action, arbitration, investigation, inquiry, or process
against any of the Companies or their Subsidiaries brought by or on behalf of
any applicant for employment, any current or former Company Employee, any
current or former representative, agent, consultant, independent contractor,
subcontractor, leased employee, volunteer, or temporary employee of any of the
Companies or any of their Subsidiaries, or any group or class of any of the
foregoing, or any Governmental Authority, alleging violation of any labor or
employment Laws, breach of any Collective Bargaining Agreement, breach of any
express or implied contract of employment, unfair labor practice, wrongful
termination of employment, or any other discriminatory, wrongful, or tortious
conduct in connection with the employment relationship; (vi) except as set forth
in Section 3.18(e) of the Disclosure Schedule, neither the Companies nor their
Subsidiaries have received within the last two (2) years notice of any Action,
investigation, inquiry, or process with respect to, or correspondence related
to, an alleged violation of any labor or employment Laws, breach of any
Collective Bargaining Agreement, breach of any express or implied contract of
employment, wrongful termination of employment, or any other discriminatory,
wrongful, or tortious conduct in connection with the employment relationship;
(vii) there have been no workplace accidents that have resulted in injuries to
any Company Employee or independent contractors; and (viii) no individual has
been improperly excluded from, or wrongly denied benefits under, any Company
Plan.

(f) Except as set forth on Section 3.18(f) of the Disclosure Schedule, there are
no Company Employees who are parties to any employment agreements or other
arrangements with the Companies or their Subsidiaries that contain
confidentiality, non-competition or proprietary rights provisions in favor of
the Sellers,

 

32



--------------------------------------------------------------------------------

and the Sellers hereby irrevocably waive the right to enforce those agreements
(as such agreements relate to the Sellers) and any other such agreements with
respect to the transactions contemplated by this Agreement, the Companies, or
their assets, rights, obligations, or liabilities, now and forever, in order to
facilitate this Agreement and the Purchaser’s operations after the Closing.

3.19 Insurance. Such Seller has Made Available to the Purchasers complete copies
of all policies of insurance maintained by or on behalf of the Companies and
their Subsidiaries with respect to their properties and assets, or true and
complete summaries of the material terms of such insurance policies.
Section 3.19 of the Disclosure Schedule sets forth a list of all material
insurance policies relating to the Business that are not held by the Companies
or their Subsidiaries. All insurance policies relating to the Business are in
full force and effect and will be in full force and effect through and including
the Closing Date and the applicable insured parties have complied in all
material respects with the provisions of such policies. Neither such Seller, the
Companies nor any of their respective Subsidiaries has received: (a) any notice
regarding the cancellation or invalidation of any of the existing insurance
policies relating to the Business or regarding any actual or possible adjustment
in the amount of the premiums payable with respect to any such policy or (b) any
notice regarding any refusal of coverage under, or any rejection of any claim
under, any such policy.

3.20 Finder’s Fee. Except for fees for which such Seller or its Affiliates
(other than the Companies and their Subsidiaries) will be exclusively
responsible, none of such Seller, the Companies nor any of the Companies’
Subsidiaries has incurred any liability to any party for any brokerage or
finder’s fee or agent’s commission, or the like, in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of such Seller, the Companies or their Subsidiaries.

3.21 Proxy Statement; Other Information. Subject to the representations and
warranties of the Purchasers set forth in Section 4.9, the Proxy Statement will
not at the time it is first mailed to the stockholders of Parent or at the time
of the Parent Meeting, contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in light of the circumstances under which they
are made, not misleading. Notwithstanding any of the foregoing, no
representation is made by the Sellers with respect to statements made in the
Proxy Statement based on information supplied by or on behalf of the Purchasers
or any of their respective Affiliates for inclusion or incorporation by
reference therein.

3.22 Opinion of Financial Advisor. The Special Committee has received the
opinion of Jefferies LLC, dated the date of this Agreement, substantially to the
effect that, as of such date, and subject to the various limitations,
assumptions, factors and matters set forth therein, an aggregate cash
consideration equal to $129 million to be received by the Sellers pursuant to
this Agreement is fair, from a financial point of view, to Parent.

 

33



--------------------------------------------------------------------------------

3.23 Required Vote of Parent Stockholders. Subject to the accuracy of the
representations and warranties of the Purchasers in Section 4.10, the
affirmative vote of the holders of outstanding shares of the common stock, par
value $0.001 per share, of Parent (“Parent Common Stock”) representing at least
a majority of all the votes entitled to be cast thereupon by holders of Parent
Common Stock in accordance with the General Corporation Law of the State of
Delaware (the “DGCL”) is the only vote of holders of securities (including,
warrants and notes) of Parent which is required to approve this Agreement and
the transactions contemplated hereby (the “Parent Stockholder Approval”).

3.24 Recommendation. The Board of Directors of Parent, acting upon the
recommendation of the special committee of independent directors of Parent (the
“Special Committee”), at a duly held meeting has (i) determined that it is in
the best interests of Parent and its stockholders (other than holders of shares
of the Parent Common Stock that are issued and outstanding immediately prior to
the Closing that are Affiliates of the Purchaser), and declared it advisable, to
enter into this Agreement, (ii) approved the execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated by this
Agreement, and (iii) resolved to recommend that the stockholders of Parent
approve the adoption of this Agreement (the “Recommendation”) and directed that
such matter be submitted for consideration of the stockholders of Parent at the
Parent Meeting.

3.25 Furnishings and Equipment. The Furnishings and Equipment presently used in
connection with the conduct of the Business as presently conducted by Sellers
and the Companies and Subsidiaries have been maintained in accordance with
Sellers’ and the Companies’ and Subsidiaries’ customary practice in all material
respects and are in reasonable operating condition and repair (subject to normal
wear and tear) in all material respects giving effect to age and usage.

3.26 Product Warranty. As of the date hereof, no Seller or Company or Subsidiary
has received any claim in writing with respect to the Business that remains
pending from any customer (a) alleging that any of the products sold, leased or
delivered by the Business during the three years prior to the date hereof has
not conformed in all material respects with applicable contractual commitments
or express and implied warranties, and (b) that would be reasonably likely to
give rise to a Liability for replacement or repair thereof or other damages in
connection therewith, in either case that would result in a material Liability
to the Business other than the reserve for product warranty claims set forth on
the Financial Statements.

3.27 Affiliate Transactions. No officer or director of any Seller or any of its
Subsidiaries (nor any ancestor, sibling, descendant or spouse of any of such
Person, or any trust, partnership or corporation in which any of such Persons
has an economic interest in excess of five percent (5%) of the ownership
interests therein), (i) is or was a party to any Contract, commitment or
transaction with any Seller or any Company or Subsidiary relating to the
Business (other than in his or her capacity as an officer or director of Seller
or any Company or any of its Subsidiaries), or (ii) has any interest in any
Equity Interests, other than indirectly, as a stockholder of Parent or any of
the Sellers.

 

34



--------------------------------------------------------------------------------

3.28 Books and Records. The minute books and stock record books of the Companies
and their Subsidiaries have been Made Available to the Purchasers, and such
minute books contain records of the actions taken at the applicable meetings to
which they relate that are accurate and complete in all material respects. At
the Closing, all of such minute books and records will be in the possession of
the Companies and their Subsidiaries.

3.29 Accounts Receivable. All accounts receivable, notes receivable and other
debts due and accruing to each Company reflected in the Financial Statements or
that will be reflected in the Pre-Closing Net Working Capital Statement are bona
fide; provided, however, that the foregoing is not a guarantee of collection or
collectability.

3.30 Industry Canada. The Companies and their Subsidiaries have filed all
necessary notices of non-renewal to Industry Canada relating to the license held
to permit the use of unlicensed spectrum leased from Industry Canada.

3.31 Investment Canada Act. The book value of the assets of the Companies as of
December 31, 2012, calculated in accordance with the Investment Canada Act and
the regulations thereto, is less than CAD$344 million. The Companies are not
engaged in cultural business activities within the meaning of the Investment
Canada Act.

3.32 DISCLAIMER OF OTHER REPRESENTATIONS AND WARRANTIES. EXCEPT AS EXPRESSLY SET
FORTH IN THIS ARTICLE III, SUCH SELLER MAKES NO REPRESENTATION OR WARRANTY OF
ANY KIND WHATSOEVER IN THIS AGREEMENT, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY,
IN CONNECTION WITH OR WITH RESPECT TO THE COMPANIES, THEIR SUBSIDIARIES, THE
EQUITY INTERESTS, THE BUSINESS OR OTHERWISE, OR WITH RESPECT TO ANY INFORMATION
PROVIDED TO THE PURCHASERS, INCLUDING WITH RESPECT TO ANY REPRESENTATIONS OR
WARRANTIES OF MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE OR USE, TITLE,
NON-INFRINGEMENT OR ENVIRONMENTAL MATTERS. ALL OTHER REPRESENTATIONS OR
WARRANTIES IN THIS AGREEMENT, IF ANY, ARE HEREBY DISCLAIMED BY SUCH SELLER.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Each Purchaser jointly and severally hereby represents and warrants to the
Sellers that, as of the date hereof:

4.1 Corporate Status. Each Purchaser is a corporation duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
formation and has all requisite limited liability company power and authority to
own, lease and operate its properties and assets and to carry on its business as
presently conducted and is qualified to do business and is in good standing as a
foreign Person in each jurisdiction where the ownership, leasing or operation of
its assets or properties or

 

35



--------------------------------------------------------------------------------

conduct of its business requires such qualification, except where the failure to
be so organized, validly existing, qualified or in good standing, or to have
such power or authority, would not have a Purchaser Material Adverse Effect.
Each Purchaser has made available to the Sellers prior to the date of this
Agreement true and complete copies of its certificate or articles of
incorporation and its bylaws, in each case, including any amendments through the
date hereof. Each Purchaser is not in violation of its certificate or articles
of incorporation and its bylaws in any material respect.

4.2 Authority. Each Purchaser has all requisite power and authority to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance by each Purchaser
of this Agreement and the consummation of the transactions contemplated hereby
have been duly and validly authorized by each Purchaser, and no other
proceedings on the part of each Purchaser are necessary to authorize the
execution, delivery and performance by each Purchaser of this Agreement or to
consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by each Purchaser, and, assuming due authorization and
delivery by the Sellers, this Agreement constitutes a valid and binding
obligation of each Purchaser, enforceable against each Purchaser in accordance
with its terms, except that (i) such enforcement may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar Laws, now or
hereafter in effect, relating to creditors’ rights generally and (ii) equitable
remedies of specific performance and injunctive and other forms of equitable
relief may be subject to equitable defenses and to the discretion of the court
before which any proceeding therefor may be brought.

4.3 No Conflict; Required Filings.

(a) The execution, delivery and performance by each Purchaser of this Agreement
and the consummation by each Purchaser of the transactions contemplated by this
Agreement do not and will not (i) contravene or conflict with the charter or
governing documents of each Purchaser, (ii) assuming compliance with the matters
referenced in Section 4.3(b), contravene or conflict with or constitute a
violation of any provision of any Law binding upon or applicable to each
Purchaser or any of its Affiliates or any of their respective properties or
assets or (iii) result in any violation of, or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any material obligation or to the loss of a
material benefit under any loan, guarantee of indebtedness or credit agreement,
note, bond, mortgage, indenture, lease, agreement, contract, instrument, permit,
concession, franchise, right or license binding upon each Purchaser or any of
its Affiliates or result in the creation of any Encumbrance (other than
Permitted Encumbrances) upon any of the properties or assets of each Purchaser
or any of its Affiliates, other than, in the case of clauses (ii) and (iii), any
such contravention, conflict, violation, default, termination, cancellation,
acceleration, loss or Encumbrance that would not have, individually or in the
aggregate, a Purchaser Material Adverse Effect.

(b) No material consent of, or registration, declaration, notice or filing with,
any Person (including any Governmental Authority) is required to be

 

36



--------------------------------------------------------------------------------

obtained or made by each Purchaser or any of its Affiliates in connection with
the execution, delivery and performance of this Agreement or the consummation of
the transactions contemplated hereby, other than (i) the FCC Approvals, (ii) the
State PUC Approvals, (iii) the Non-U.S. Telecommunications Approvals, (iv) if
applicable, a joint filing with and clearance by CFIUS pursuant to the Defense
Production Act, (v) if applicable, compliance with the Competition Act for
purposes of obtaining the Competition Act Approval, (vi) if applicable,
compliance with the ICA for purposes of obtaining the ICA Clearances, (vii) if
applicable, compliance with the HSR Act and (viii) those that, if not made or
obtained, individually or in the aggregate, would not materially hinder or
materially delay the Closing or reasonably be expected to result in a Purchaser
Material Adverse Effect.

(c) To the Knowledge of each Purchaser, each Purchaser is legally, financially,
and otherwise qualified to acquire control of the Permits that are issued by the
FCC, any State PUCs, or Non-U.S. Telecommunications Agency, or any other
Governmental Authority under applicable Law, including the Communications Act,
rules, regulations and policies of the FCC, state Law applicable to providers of
telecommunications services, rules regulations and policies of the State PUCs,
non-U.S. laws applicable to providers of telecommunications services, and rules,
regulations and policies of Non-U.S. Telecommunications Agencies (collectively,
the “Communications Laws”). To the Knowledge of each Purchaser, there are no
facts that would under existing Communications Laws disqualify each Purchaser as
transferee of the Permits. There are no pending matters, or to the Knowledge of
each Purchaser, threatened matters, related to each Purchaser or its
qualifications that would reasonably be expected to result in a denial or delay
in obtaining FCC Approvals, State PUC Approvals and/or the Non-U.S.
Telecommunications Approvals for the acquisition of control of the Permits.

4.4 Legal Proceedings. As of the date hereof, there are no Actions or
investigations pending against or, to the Knowledge of each Purchaser,
threatened against, each Purchaser or any of its Affiliates or any of their
respective properties or assets by or before any Governmental Authority that
would reasonably be expected to result in a material and adverse effect on each
Purchaser’s ability to consummate the transactions contemplated hereby.

4.5 Financing; Limited Guarantee.

(a) The Purchasers have provided the Sellers with true, accurate and complete
copies of (i) an executed equity commitment letter from York Special
Opportunities Fund, LP (the “Sponsor”) to provide equity financing to the
Purchasers equal to amounts described therein (the “Equity Commitment Letter”),
(ii) an executed commitment letter for mezzanine debt and equity (the “Manulife
Commitment Letter”) from the Manufacturers Life Insurance Company (“Manulife”),
and (iii) an executed debt commitment letter and related fee letter and term
sheet (the “Senior Debt Commitment Letter” and together with the Manulife
Commitment Letter and the Equity Commitment Letter, the “Financing Commitments”)
from the Bank of Montreal, HSBC Bank Canada and ATB Corporate Financial Services
(the “Senior Lenders” and together with Manulife, the “Lenders”) pursuant to
which, and subject to the terms and conditions

 

37



--------------------------------------------------------------------------------

of which, the Senior Lenders have committed to provide the Purchasers with loans
in the amounts described therein, the proceeds of which may be used to
consummate the transactions contemplated by this Agreement (together with the
equity financing pursuant to the Equity Commitment Letter and the mezzanine debt
and equity financing pursuant to the Manulife Commitment Letter, the
“Financing”). The Equity Commitment Letter provides that Parent and the Sellers
are express third party beneficiaries thereof, with the right to enforce such
Equity Commitment Letter on the terms described therein. Each of the Financing
Commitments is a legal, valid and binding obligation of each Purchaser (or its
Affiliate, if applicable) and, to the Knowledge of Purchasers, the other parties
thereto. Each of the Financing Commitments is in full force and effect, and none
of the Financing Commitments has been withdrawn, rescinded or terminated or
otherwise amended or modified in any respect, and no such amendment or
modification is contemplated. No Purchaser or any of their Affiliates is in
breach of any of the terms or conditions set forth in any of the Financing
Commitments, and no event has occurred which, with or without notice, lapse of
time or both, could reasonably be expected to constitute a breach, default or
failure to satisfy any condition precedent set forth therein. As of the date
hereof, no Purchaser is aware of any fact or occurrence existing on the date
hereof that, with or without notice, lapse of time or both, could reasonably be
expected to (A) make any of the assumptions or any of the statements set forth
in the Financing Commitments inaccurate, (B) result in any of the conditions in
the Financing Commitments not being satisfied, (C) cause any of the Financing
Commitments to be ineffective or (D) otherwise result in the Financing not being
available on a timely basis in order to consummate the transactions contemplated
by this Agreement. As of the date hereof, neither the Sponsor nor any Lender has
notified any Purchaser of its intention to terminate any of the Financing
Commitments or not to provide the Financing. The net proceeds from the Financing
will be sufficient to consummate the transactions contemplated by this Agreement
and to pay any fees and expenses of or payable by the Purchasers in connection
therewith. The Purchasers have paid in full any and all commitment or other fees
required by the Financing Commitments that are due as of the date hereof, and
will pay, after the date hereof, all such commitments and fees as they become
due. Except for the Financing Commitments, there are no side letters,
understandings or other agreements or arrangements relating to the Financing to
which any Purchaser or any of its Affiliates are a party. There are no
conditions precedent or other contingencies related to the funding of the full
amount of the Financing or the conditions precedent thereto, other than as set
forth in the Financing Commitments (the “Disclosed Conditions”). No Person has
any right to impose, and none of the Sponsor, any Lender or any Purchaser has
any obligation to accept, any condition precedent to such funding other than the
Disclosed Conditions nor any reduction to the aggregate amount available under
the Financing Commitments on the Closing Date (nor any term or condition which
would have the effect of reducing the aggregate amount available under the
Financing Commitments on the Closing Date). No Purchaser has any reason to
believe that it will be unable to satisfy on a timely basis any conditions to
the funding of the full amount of the Financing, or that the Financing will not
be available to the Purchasers on the Closing Date. For the avoidance of doubt,
it is not a condition to Closing under this Agreement for the Purchasers to
obtain the Financing or any alternative financing.

 

38



--------------------------------------------------------------------------------

(b) Concurrently with the execution of this Agreement, the Purchasers have
delivered to the Sellers the Limited Guarantee. The Limited Guarantee is in full
force and effect and constitutes the legal, valid and binding obligation of the
Sponsor, enforceable in accordance with its terms, and has not been amended,
withdrawn or rescinded in any respect. No event has occurred which, with or
without notice, lapse of time or both, would constitute a default on the part of
the Sponsor under the Limited Guarantee.

4.6 Investment Intention; Investor Qualification.

(a) Each Purchaser is acquiring the Equity Interests (or any portion thereof) as
principal and not as agent and is acquiring such Equity Interests for investment
and not with a view towards distributing all or a portion thereof in any
transaction that would constitute a “distribution” within the meaning of the
Securities Act. Each Purchaser acknowledges that such Equity Interests have not
been registered under the Securities Act and neither the Sellers nor the
Companies is under any obligation to file a registration statement or similar
filing with the U.S. Securities and Exchange Commission (“SEC”), any state
agency or any other Governmental Authority with respect to the Equity Interests.
Each Purchaser understands that there is no existing public or other market for
such Equity Interests and there can be no assurance that each Purchaser will be
able to sell or dispose of such Equity Interests.

(b) Each Purchaser has such knowledge and experience in financial and business
matters that it is capable of evaluating the risks and merits associated with
the acquisition of the Equity Interests and is acquiring the Equity Interests
(or any portion thereof) for its own account for investment, with no present
intention of making a public distribution thereof. Each Purchaser will not sell
or otherwise dispose of such Equity Interests in violation of the Securities Act
or any other applicable local, state or foreign securities Laws.

4.7 Finder’s Fee. Neither the Sellers nor the Companies nor any of their
respective stockholders, members, option holders, directors, managers, officers
or Affiliates will incur any liability to any party for any brokerage or
finder’s fee or agent’s commission, or the like, in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Purchasers or their Affiliates.

4.8 No Additional Representations.

(a) Each Purchaser acknowledges that it and its Representatives (i) have
received access to such books and records, facilities, equipment, contracts and
other assets of the Sellers, the Companies and their Subsidiaries which it and
its Representatives have desired or requested to review, (ii) have had access to
the “data site” maintained by the Sellers for purposes of the transactions
contemplated by this Agreement, (iii) have conducted an independent
investigation of the Companies and their Subsidiaries and the transactions
contemplated by this Agreement and (iv) have had full opportunity to meet with
the management of the Sellers, the Companies and their Subsidiaries and their
respective Affiliates and to discuss and ask questions regarding the Business.

 

39



--------------------------------------------------------------------------------

(b) Each Purchaser acknowledges that none of the Sellers, the Companies, their
Subsidiaries nor any Person has made any representation or warranty, express or
implied, as to the accuracy or completeness of any information regarding the
Companies, their Subsidiaries or the Business Made Available to the Purchaser
and its Representatives except as expressly set forth in Article III (which
includes and is subject to the Disclosure Schedules), and none of the Sellers,
the Companies, their Subsidiaries nor any other Person shall be subject to any
liability to or obligation to indemnify any Purchaser resulting from the
Sellers’ or the Companies’ making available to any Purchaser or any Purchaser’s
use of such information, or any information, documents or material Made
Available to any Purchaser in the due diligence materials provided to any
Purchaser, including in the “data site” maintained by the Sellers for purposes
of the transactions contemplated by this Agreement, in management presentations
(formal or informal) or in any other form in connection with the transactions
contemplated by this Agreement. For the avoidance of doubt, nothing described in
this Section 4.8(b) shall limit any rights to indemnification in respect of the
representations and warranties expressly set forth in Article III as such
indemnification is provided for in Article IX. Without limiting the foregoing,
none of the Sellers makes any representation or warranty to any Purchaser with
respect to any financial projections or forecasts relating to the Companies,
their Subsidiaries or the Business, whether or not included in any management
presentation.

4.9 Proxy Statement; Other Information. None of the information provided by or
on behalf of each Purchaser or its Subsidiaries to be included in the Proxy
Statement will, at the time provided by or on behalf of the Purchasers or their
Subsidiaries, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading.

4.10 Lack of Ownership of Parent Common Stock. Neither each Purchaser nor any of
its Subsidiaries beneficially owns or, since July 1, 2009 has beneficially
owned, directly or indirectly, any shares of Parent Common Stock or other
securities convertible into, exchangeable into or exercisable for shares of
Parent Common Stock. There are no voting trusts or other agreements or
understandings to which each Purchaser or any of its Subsidiaries is a party
with respect to the voting of the capital stock or other equity interests of
Parent or any of its Subsidiaries.

4.11 Contracts. There are no Contracts, and, unless approved in advance by the
Special Committee (such approval not to be unreasonably withheld, delayed or
conditioned), at the Closing there will not be any Contracts, between Purchasers
or any of their respective Affiliates, on the one hand, and any director,
officer or employee of Parent, Sellers, the Companies or their respective
Subsidiaries, on the other hand.

 

40



--------------------------------------------------------------------------------

4.12 Disclaimer of Other Representations and Warranties. Except for the
representations and warranties contained in this Article IV, each Purchaser
makes no representation or warranty, express or implied.

ARTICLE V

COVENANTS

5.1 Interim Operations. From and after the date hereof, the Sellers shall cause
the Companies and their Subsidiaries to conduct their respective businesses in
the ordinary course consistent with past practice and use their commercially
reasonable efforts to preserve intact the operations, assets, properties,
physical facilities and relationships with employees, suppliers, customers and
third parties having material business dealings with the Companies and their
Subsidiaries. Without limiting the generality of the foregoing, except (a) as
otherwise required by this Agreement, (b) for actions approved by the Purchasers
(which approval shall not be unreasonably withheld, conditioned or delayed),
(c) as required to comply with applicable Law, (d) for the Restructuring
Transactions if and only to the extent substantially as described in Section 1.3
of the Disclosure Schedule or (e) as set forth on Section 5.1 of the Disclosure
Schedule, from and after the date hereof, the Sellers shall cause the Companies
and their Subsidiaries not to take any of the following actions:

(i) amend its certification of incorporation, bylaws or other similar
organizational or governing documents;

(ii) adopt a plan or agreement of complete or partial liquidation, dissolution,
restructuring, merger, consolidation, restructuring, recapitalization or other
reorganization;

(iii) (A) issue, sell, transfer, pledge, purchase, redeem, retire, grant,
dispose of or encumber the Equity Interests or any other equity or similar
interests of the Companies or any of their Subsidiaries or (B) grant any option,
warrant, call or other right to purchase or obtain, or otherwise dispose of or
encumber, the Equity Interests or any other equity or similar interests of the
Companies or any of their Subsidiaries;

(iv) enter into or consummate any transaction involving the acquisition, merger
or consolidation of the business, stock, assets or other properties of any other
Person;

(v) acquire any material properties or assets or sell, assign, lease, license,
transfer, convey, exchange or swap, mortgage or otherwise encumber, or subject
to any Encumbrance (other than Permitted Encumbrance) or otherwise dispose of
any material portion of its properties or assets with a value or purchase price
in excess of $25,000 individually or $250,000 in the aggregate other than (A) in
the ordinary course of business consistent with past practice, (B) pursuant to
existing agreements in effect prior to the date hereof, (C) as may be required
by applicable Law or any Governmental Authority in order to permit or

 

41



--------------------------------------------------------------------------------

facilitate the consummation of the transactions contemplated by this Agreement,
or (D) dispositions of obsolete or worthless assets or (E) transactions entirely
among the Companies and/or any of their wholly-owned Subsidiaries;

(vi) incur, assume, guarantee, prepay or otherwise become liable for any
Indebtedness, other than (A) any Indebtedness entirely among the Companies
and/or any of their wholly-owned Subsidiaries, (B) guarantees by the Companies
of Indebtedness of their Subsidiaries, and (C) Indebtedness incurred pursuant to
agreements in effect prior to the execution of this Agreement;

(vii) enter into, renew, amend or modify in any material respect or terminate
any Material Contract, other than in the ordinary course of business consistent
with past practice;

(viii) incur or commit to any material capital expenditures other than capital
expenditures incurred or committed in the ordinary course of business consistent
with past practice, or enter into any new line of business;

(ix) change its financial accounting policies or procedures or any of its
methods of reporting income, deductions or other material items for financial
accounting purposes, except as required by GAAP or applicable Law;

(x) reclassify, combine, split, subdivide or amend the terms of any of its
capital stock or issue or authorize the issuance of any other securities in
respect of, in lieu of, or in substitution for, shares of its capital stock;

(xi) in each case except in the ordinary course of business consistent with past
practice or as set forth on Section 5.1(xi) of the Disclosure Schedule,
(A) increase the annual level of compensation of any employee, manager, director
or officer of the Companies or any of their respective Subsidiaries, (B) grant
any bonus, benefit or other direct or indirect compensation to any employee,
manager, director or officer of the Companies or any of their respective
Subsidiaries, (C) increase the coverage or benefits available under any (or
create any new) severance pay, termination pay, vacation pay, company awards,
salary continuation for disability, sick leave, deferred compensation, bonus or
other incentive compensation, insurance, pension or other employee benefit plan
or arrangement or Company Plan made to, for, or with any employee, manager,
director or officer of the Companies or any of their respective Subsidiaries or
otherwise modify or amend or terminate any such plan or arrangement, (D) enter
into any employment, deferred compensation, severance, consulting,
non-competition or similar agreement (or amend any such agreement) which
provides for total annual compensation in excess of $150,000 or total annual
compensation less than $150,000 to which the Companies or any of their
respective Subsidiaries is a party or involving an employee, manager, director
or officer of the Companies or any of their respective Subsidiaries or
(F) amend, modify or terminate any Company Plan;

 

42



--------------------------------------------------------------------------------

(xii) terminate any Key Employee, other than for “cause”;

(xiii) recognize or bargain with any Union, enter into, modify or terminate any
labor or Collective Bargaining Agreement, through negotiations or otherwise, or
make any commitment or incur any liability to any Union;

(xiv) cancel or terminate any of the material insurance policies of Companies or
any of their respective Subsidiaries or permit any of the coverage thereunder to
lapse, unless simultaneously with such termination, cancellation or lapse,
replacement policies providing coverage equal to or greater than the coverage
under such canceled, terminated or lapsed insurance policies are in full force
and effect;

(xv) license, transfer, assign, abandon or otherwise dispose of the ownership of
or any valid rights to use any Intellectual Property, other than non-exclusive
licenses granted in the ordinary course of business consistent with past
practice or any such ownership interest or right not material to the Business;

(xvi) waive any right of substantial value or voluntarily and knowingly suffer
any extraordinary loss under any Material Contract;

(xvii) settle any material Action with respect to the Companies, their
Subsidiaries, the Sellers or the Business (other than any litigation in
connection with the collection of accounts receivable in the ordinary course of
business consistent with past practice or to enforce the terms of this
Agreement) that, with respect any such settlement, requires payment in excess of
$50,000 or results in any limitation of the conduct of the Business as a
condition to such settlement;

(xviii) (A) make, change or revoke any election relating to Taxes, (B) settle
and/or compromise any Tax liability; (C) prepare any Tax Returns in a manner
which is inconsistent with past practices with respect to the treatment of items
on such Tax Returns; (D) file an amended Tax Return or a claim for refund of
Taxes with respect to the income, operations or property of the Companies or the
Companies’ Subsidiaries; (E) change any annual accounting period for applicable
Tax purposes, adopt or change any Tax accounting method in any material respect
or (F) enter into any closing agreement relating to Taxes, settle, concede,
compromise or abandon any Tax claim or assessment, surrender any right to claim
a refund of Taxes;

 

43



--------------------------------------------------------------------------------

(xix) change in any material respect any timing, policy, or practices for the
treatment of inventory or the collection of accounts receivable or payables of
accounts payable;

(xx) implement any layoffs or mass terminations that would give rise to any
obligations or Liabilities under the Worker Adjustment and Retraining
Notification Act (“WARN”) or any similar state, local, or foreign Law;

(xxi) at any time prior to the Adjustment Determination Effective Time
distribute or transfer Cash and Cash Equivalents to Sellers as members with a
value in excess of $100,000 in the aggregate;

(xxii) take any action that would reasonably be expected to, individually or
together with any other action, materially and adversely affect the validity or
full force and effectiveness of any Material Permit (or other material Permit
necessary for the Companies and their Subsidiaries to own, lease and operate
their respective properties and assets and to carry on the Business as then
being conducted) or result in the expiration, non-renewal, suspension,
cancellation, or revocation of any Material Permit; or

(xxiii) agree or commit to take any action to do anything prohibited by this
Section 5.1.

Except as set forth in this Section 5.1, prior to the Closing, each Seller will
exercise, consistent with the terms and conditions of this Agreement, complete
control and supervision over its and its Subsidiaries’ respective operations
with respect to the Business.

5.2 Reasonable Best Efforts.

(a) Subject to the terms and conditions set forth in this Agreement, each of the
Sellers and the Purchasers, subject to Section 5.3, shall use its reasonable
best efforts (subject to, and in accordance with, applicable Law) to take
promptly, or cause to be taken (including by their respective Affiliates), all
actions, and to do promptly, or cause to be done, and to assist and cooperate
with the other Parties in doing, all things necessary, proper or advisable under
applicable Laws to consummate and make effective the transactions contemplated
by this Agreement, including (i) the obtaining of all necessary actions or
non-actions, waivers, consents and approvals from Governmental Authorities and
the making of all necessary registrations and filings and the taking of all
steps as may be necessary to obtain an approval or waiver from, or to avoid an
action by, any Governmental Authority, (ii) the obtaining of all necessary
consents, approvals or waivers from third parties, (iii) the defending of any
lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement or the consummation of the transactions contemplated
hereby and (iv) the execution and delivery of any additional instruments
necessary to consummate the transactions contemplated hereby; provided, however,
that in no event shall the Sellers, the

 

44



--------------------------------------------------------------------------------

Companies or any of their Subsidiaries be required to pay any fee, penalty or
other consideration in excess of $50,000 to any third party for any consent or
approval required for the consummation of the transactions contemplated by this
Agreement under any Contract, nor shall the Sellers, the Companies nor any of
their Subsidiaries be required to materially modify any Contract, except as
expressly contemplated by this Agreement.

(b) Without limiting the foregoing, the Sellers and the Purchasers shall, and
shall cause their respective Affiliates to, (i) as promptly as practicable make
the necessary applications, requests, notices and other filings, including
filings pursuant to the HSR Act, if applicable, and thereafter timely make all
other filings and notifications, required to obtain or maintain all FCC
Approvals, State PUC Approvals, the Non-U.S. Telecommunications Approvals, and,
if applicable, the CFIUS Clearance, the Competition Act Approval, and the ICA
Clearances, (ii) use their respective reasonable best efforts to cooperate with
each other in (A) determining whether any filings are required to be made with,
or consents, permits, authorizations, waivers or approvals are required to be
obtained from, any third parties or other Governmental Authorities in connection
with the execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement, (B) promptly providing each other
with all information necessary for the preparation of such filings on a timely
basis, and (C) timely making all such filings and timely seeking all such
consents, permits, authorizations or approvals, (iii) use their respective
reasonable best efforts if commercially practicable to take, or cause to be
taken, all other actions and do, or cause to be done, all other things
necessary, proper or advisable to consummate and make effective the transactions
contemplated by this Agreement, including taking all such further actions as may
be necessary to resolve such objections and/or inquiries, if any, as the United
States Federal Trade Commission, the Antitrust Division of the United States
Department of Justice, state antitrust enforcement authorities, competition
authorities, national security authorities of any other nation or other
jurisdiction, the FCC, the State PUCs, Non-U.S. Telecommunications Agencies,
CFIUS, the Canadian Competition Bureau, Industry Canada, or any other Person may
assert under any Regulatory Law with respect to the transactions contemplated by
this Agreement, and to avoid or eliminate each and every impediment under any
Law that may be asserted by any Governmental Authority with respect to the
transactions contemplated by this Agreement so as to enable the Closing to occur
as soon as reasonably possible, and (iv) subject to applicable legal limitations
and the instructions of any Governmental Authority, keep each other apprised of
the status of and cooperate with each other with respect to matters relating to
the completion of the transactions contemplated thereby, including promptly
furnishing the other with copies of notices or other communications received by
the Sellers, the Companies, or the Purchasers, as the case may be, or any of
their respective Subsidiaries, from any third party and/or any Governmental
Authority with respect to such transactions.

(c) In connection with seeking the foregoing approvals, none of the Purchasers
or Sellers or their respective Affiliates shall be required to, and Sellers may
not, without the prior written consent of the Purchasers, become subject to,
consent to, or offer or agree to, or otherwise take any action, other than as
expressly contemplated in this Agreement, with respect to, any requirement,
condition, limitation, understanding,

 

45



--------------------------------------------------------------------------------

agreement or order to (i) sell, license, assign, transfer, divest, hold separate
or otherwise dispose of any assets, business or portion of business of the
Purchasers, Sellers, or any of their respective Affiliates in any manner,
(ii) conduct, restrict, operate, or otherwise change the assets, business, or
portion of business of the Purchasers, Sellers or any of their respective
Affiliates in any manner, or (ii) impose any restriction, requirement or
limitation on the operation of the business or portion of the business of the
Purchasers, Sellers or any of their respective Affiliates in any manner.

(d) Each of the Sellers and the Purchasers shall permit counsel for the other
Party reasonable opportunity to review in advance, and consider in good faith
the views of the other Party in connection with, any proposed written
communication to any Governmental Authority (including the Proxy Statement).
Each of the Sellers, on the one hand, and each of the Purchasers, on the other
hand, agrees not to participate in any substantive meeting or discussion, either
in person or by telephone, with any Governmental Authority in connection with
the transactions contemplated by this Agreement unless it consults with the
other Parties in advance and, to the extent not prohibited by such Governmental
Authority, gives the other Parties the opportunity to attend and participate.
Upon receipt of prior notice thereof, each of the Sellers and the Purchasers
shall ensure that its appropriate officers and employees shall be available to
attend, as the Sellers, the Purchasers or the applicable Governmental Authority
may request, any scheduled hearings or meetings in connection with obtaining any
FCC Approvals, State PUC Approvals, the Non-U.S. Telecommunications Approvals,
the CFIUS Clearance, the Competition Act Approval, and/or the ICA Clearances.
Notwithstanding anything to the contrary in this Section 5.2, materials provided
to the other Party or its outside counsel may be redacted to remove any estimate
of the valuation of the Companies and their Subsidiaries or the Business, or the
identities of other potential acquirers. The Parties shall take reasonable
efforts to share information protected from disclosure under the attorney-client
privilege, work product doctrine, joint defense privilege or any other privilege
pursuant to this Section 5.2 so as to preserve any applicable privilege.

(e) In furtherance and not in limitation of the covenants of the Parties
contained in this Section 5.2, if any administrative or judicial action or
proceeding, including any proceeding by a private party, is instituted (or
threatened to be instituted) challenging any transaction contemplated by this
Agreement as violative of any Regulatory Law, each of the Sellers and the
Purchasers shall cooperate in all respects with the other and shall use their
respective reasonable best efforts to contest and resist any such action or
proceeding and to have vacated, lifted, reversed or overturned any decree,
judgment, injunction or other order, whether temporary, preliminary or
permanent, that is in effect and that prohibits, prevents or restricts
consummation of the transactions contemplated by this Agreement. If there are
any petitions for reconsideration, appeals or similar filings made seeking to
overturn the grant of any Company Approval, or if the FCC, any State PUC and/or
any Non-U.S. Telecommunications Agency seeks to reconsider such grant on its own
motion, then the Parties shall each use commercially reasonable efforts to
defend the applicable grants against such actions. If at any point during the
CFIUS review process, CFIUS offers the Parties an opportunity to withdraw and
resubmit their joint notice, and either Party opts to

 

46



--------------------------------------------------------------------------------

request withdrawal and resubmission in response to such offer by CFIUS, then the
other Party shall agree to join the request for withdrawal and resubmission at
the end of the first initial 30-day review.

(f) Except as expressly contemplated by this Agreement, no Party shall, and no
Party shall cause its Affiliates to, take any action (including any acquisition
of businesses or assets) which would reasonably be expected to prevent or delay
the consummation of the transactions contemplated by this Agreement due to the
actions of any Governmental Authority.

(g) For purposes of this Agreement, “Regulatory Law” means all federal, state,
local or foreign statutes, rules, regulations, orders, decrees, administrative
and judicial doctrines and other Laws that are designed to (i) prohibit,
restrict or regulate actions having the purpose or effect of monopolization or
restraint of trade or lessening competition through merger or acquisition,
(ii) protect the national security or the national economy of any nation or
(iii) regulate the telecommunications industry in any nation (including the
Communications Act).

5.3 Financing.

(a) Each Purchaser shall, and shall cause each of its Affiliates (as
applicable), to, use its reasonable best efforts to obtain the Financing on the
terms and conditions described in the Financing Commitments, including using its
reasonable best efforts to (i) comply with its obligations under the Financing
Commitments, (ii) maintain in effect the Financing Commitments, (iii) negotiate
and enter into definitive agreements with respect to the Financing Commitments
on terms and conditions no less favorable to the Purchasers than those contained
in the Financing Commitments, (iv) satisfy on a timely basis all conditions
applicable to the Purchasers contained in the Financing Commitments (or any
conditions applicable to the Purchasers which are required to be satisfied at or
prior to Closing contained in any definitive agreements related thereto),
including the payment of any commitment, engagement or placement fees required
as a condition to the Financing, (v) enforce all of its rights under the
Financing Commitments (or any conditions applicable to the Purchasers which are
required to be satisfied at or prior to Closing contained in any definitive
agreements related thereto) and (vi) consummate the Financing at or prior to the
Closing Date (it being understood that it is not a condition to the Closing
under this Agreement, nor to the consummation of the transactions contemplated
hereby, for the Purchasers to obtain the Financing or any alternative
financing). The Purchasers shall keep the Sellers informed on a reasonable basis
and in reasonable detail of the status of their efforts to arrange the Financing
(including, upon request, providing the Sellers with copies of all definitive
agreements and other documents related to the Financing). The Purchasers shall
give the Sellers prompt notice upon becoming aware of any breach by any party of
any of the Financing Commitments or any termination of any of the Financing
Commitments. From the date hereof until the Closing, the Purchasers shall not,
without the prior written consent of the Sellers (which consent shall not be
unreasonably withheld, conditioned or delayed), amend, modify, supplement or
waive any of the conditions or contingencies to funding contained in the
Financing Commitments (or any of the conditions or contingencies to

 

47



--------------------------------------------------------------------------------

funding contained in any of the definitive agreements related thereto) or any
other provision of, or remedies under, the Financing Commitments (or any
definitive agreements related thereto), in each case, to the extent such
amendment, modification, supplement or waiver could reasonably be expected to
have the effect of (A) adversely affecting the ability of any Purchaser to
timely consummate the transactions contemplated by this Agreement or
(B) amending, modifying, supplementing or waiving the conditions or
contingencies to funding contained in the Financing Commitments (or any of the
conditions or contingencies to funding contained in any of the definitive
agreements related thereto) in a manner materially adverse to the Sellers. In
the event all conditions applicable to the Senior Debt Commitment Letter or the
Manulife Commitment Letter have been satisfied, the Purchasers shall use their
respective reasonable best efforts to cause the applicable Lender(s) to fund the
debt and equity financing pursuant to the Senior Debt Commitment Letter and the
Manulife Commitment Letter required to consummate the transactions contemplated
by this Agreement (including by Purchasers taking enforcement action against the
applicable Lender(s) to cause such Lender(s) to fund such financing). In the
event that any portion of the debt and equity financing pursuant to the Senior
Debt Commitment Letter or the Manulife Commitment Letter becomes unavailable,
the Purchasers shall notify the Sellers and use their respective reasonable best
efforts to arrange alternative financing from the same or other sources on terms
and conditions not materially less favorable in the aggregate to the Purchasers
than those contained in the Senior Debt Commitment Letter or the Manulife
Commitment Letter (as applicable) as of the date hereof (as may be amended,
supplemented or modified with the consent of the Sellers), and in an amount
sufficient to timely consummate the transactions contemplated by this Agreement
on the terms and conditions set forth herein; provided, however, that nothing
contained in this Section 5.3(a) shall require, and in no event shall the
reasonable best efforts of the Purchasers be deemed or construed to require, the
Purchasers to (x) incur the debt and equity financing pursuant to the Senior
Debt Commitment Letter and the Manulife Commitment Letter on terms materially
less favorable than the “market flex” provisions contained in the Senior Debt
Commitment Letter and the Manulife Commitment Letter (or any related fee letter)
as of the date hereof (as may be amended, supplemented or modified with the
consent of the Sellers), or (b) pay any fees or other compensation in any form
materially in excess of those contemplated by the Senior Debt Commitment Letter
and the Manulife Commitment Letter or any related fee letter (whether to secure
waiver of any conditions contained therein or otherwise) as of the date hereof
(as may be amended, supplemented or modified with the consent of the Sellers).
In such event, (1) the term “Financing” as used in this Agreement will be deemed
to include any such alternative financing, and (2) the term “Financing
Commitments” will be deemed to include any commitment letters with respect to
any such alternative financing. Notwithstanding anything to the contrary herein
and for the avoidance of doubt, each Purchaser acknowledges that it shall not be
a condition to the Closing that the Purchasers receive the Financing or any
alternative financing.

(b) The Sellers will, and will cause their Subsidiaries to, at the Purchasers’
sole expense (except with respect to clause (v) below), cooperate reasonably
with the Purchasers and their authorized representatives in connection with the
arrangement of the Financing, including (i) participating in a reasonable number
of

 

48



--------------------------------------------------------------------------------

meetings on reasonable advance notice, (ii) furnishing information (including
financial statements) reasonably required to be included in the preparation of
offering memoranda, private placement memoranda, prospectuses and similar
documents, (iii) cooperation in respect of the preparation of any underwriting
or placement agreements, pledge and security documents and other definitive
financing documents; provided, that the Companies shall not be required to
become subject to any obligations with respect to such agreements or documents
prior to the Closing, (iv) taking such reasonable actions as may be required to
facilitate the pledge of collateral to secure the Financing (including
cooperation in connection with the pay-off of existing Indebtedness and the
release of Liens related thereto), (v) obtaining all waivers, consents and
approvals from other parties to Contracts and Encumbrances to which the
Companies or their Subsidiaries are party to or by which any of them or their
assets or properties are bound or subject, and (vi) taking all other actions
reasonably necessary to permit the consummation of the Financing. Any
information provided by the Sellers to the Purchasers pursuant to this
Section 5.3(b) shall be subject to the Confidentiality Agreement. Each Purchaser
acknowledges and agrees that the Sellers, the Companies and their respective
Affiliates and representatives shall not have any responsibility for, or incur
any liability to any Person under or in connection with, the arrangement of the
Financing or any alternative financing that the Purchasers may raise in
connection with the transactions contemplated by this Agreement, and that the
Purchasers shall, on a joint and several basis, indemnify and hold harmless the
Sellers, the Companies and their respective Affiliates and representatives from
and against any and all losses suffered or incurred by them in connection with
the arrangement of the Financing or any alternative financing and any
information utilized in connection therewith.

5.4 Confidentiality; Access to Information.

(a) Each of the Purchasers acknowledges that the information made available to
it by the Sellers and their respective Affiliates (or their respective agents or
representatives) is subject to the terms of that certain Confidentiality and
Standstill Agreement, dated as of September 18, 2012, by and between York
Special Opportunities Fund, L.P. and Parent (the “Confidentiality Agreement”).
Effective upon, and only upon, the Closing, the confidentiality and
non-disclosure provisions of the Confidentiality Agreement will terminate with
respect to “Evaluation Material” (as defined in the Confidentiality Agreement)
relating to the Companies, their Subsidiaries and/or the Business and no party
thereto (nor any of their respective successors in interest) shall have any
further rights, duties, liabilities or obligations of any nature whatsoever with
respect thereto; provided, however, that each of the Purchasers hereby further
acknowledges and agrees that its confidentiality and non-disclosure obligations
in the Confidentiality Agreement will terminate only with respect to such
“Evaluation Material” relating to the Companies, their Subsidiaries and/or the
Business and that any and all other “Evaluation Material” provided or made
available to it by the Sellers or their respective Affiliates (or their
respective agents or representatives) concerning the Sellers or their respective
Affiliates (other than the Companies, their Subsidiaries and/or the Business)
shall remain subject to the terms and conditions of the Confidentiality
Agreement, which shall remain in effect in accordance with its terms to the
extent not modified by this Section 5.4(a).

(b) Between the date hereof and the Closing, the Sellers shall, subject to
compliance with applicable Laws and any Contracts to which the Sellers or any of
their respective Affiliates (including the Companies and their Subsidiaries) is
a party, provide the Purchasers access and the opportunity to make such
investigation of the management, employees, properties, businesses and
operations of the Companies and their Subsidiaries, and such examination of the
books, records and financial condition of the Companies and their Subsidiaries,
as they reasonably request; provided, however, that neither the Sellers nor any
of their Affiliates shall be required to disclose to the Purchasers or any agent
or Representative of the Purchasers any information if they believe in good
faith (after consultation with knowledgeable counsel) that doing so could result
in a loss of the ability to successfully assert a claim of privilege (including
the attorney-client and work product privileges) or such disclosure would
violate any applicable Law or contractual requirement. Any such investigation
and examination will be conducted under reasonable circumstances after
appropriate advance notice and in a manner so as not to unreasonably interfere
with the conduct of the Business. No investigation pursuant to this
Section 5.4(b) shall affect any representation or warranty of any of the Sellers
in this Agreement or any condition to the obligations of either Purchaser
hereunder.

 

49



--------------------------------------------------------------------------------

5.5 Public Announcements. The Sellers and the Purchasers agree to issue a joint
press release announcing this Agreement. The Sellers and the Purchasers will
consult with and provide each other the opportunity to review and comment upon
any press release or other public statement or comment prior to the issuance of
such press release or other public statement or comment relating to this
Agreement or the transactions contemplated hereby and shall not issue any such
press release or other public statement or comment prior to such consultation
except, in each case, as may be required by applicable Law or by obligations
pursuant to any listing agreement with, or requirement of, the New York Stock
Exchange, in the case of the Sellers or their respective Affiliates.
Notwithstanding the foregoing, (A) without the prior consent of the Purchasers,
the Sellers may, and may cause the Companies and/or their Subsidiaries to,
(a) communicate with customers, vendors, suppliers, financial analysts,
investors and media representatives in a manner consistent with past practice
and not inconsistent in any respect with any press release or public
announcement made in accordance with to this Section 5.5 and (b) disseminate the
information included in a press release or other document previously approved
for external distribution by the Purchasers and (B) without the prior consent of
the Sellers, the Purchasers may communicate on a non-public and confidential
basis with their respective shareholders and such shareholders’ respective
limited partners and prospective limited partners regarding the transactions
contemplated hereby.

5.6 Books and Records.

(a) The Sellers will use commercially reasonable efforts to deliver, or cause to
be delivered, to the Purchasers at Closing all properties, books, records,
Contracts, information and documents relating to the Business that are not then
in the possession or control of the Companies and/or their Subsidiaries. As soon
as reasonably practicable after the Closing, but in no event later than twenty
(20) business

 

50



--------------------------------------------------------------------------------

days following the Closing, the Sellers will deliver, or cause to be delivered,
to the Purchasers any remaining properties, books, records, Contracts,
information and documents relating primarily to the Business that are not
already in the possession or control of the Companies and/or their Subsidiaries
(it being understood that location of such properties, books, records,
Contracts, information and documents on the premises of the Companies shall be
deemed delivery).

(b) Subject to Section 7.2(a) (relating to the preservation of Tax records), the
Sellers and the Purchasers agree that each of them will preserve and keep the
books of accounts, financial and other records held by it relating to the
Business (including accountants’ work papers) for a period of six (6) years from
the Closing Date in accordance with their respective corporate records retention
policies. The Sellers and the Purchasers shall make such records, other
information relating to the Business, employees and auditors available to the
other as may be reasonably required by such party (i) in connection with, among
other things, any audit or investigation of, insurance claims by, legal
proceedings against, disputes involving or governmental investigations of the
Sellers or the Purchasers or any of their respective Affiliates, (ii) in order
to enable the Sellers or the Purchasers to comply with their respective
obligations under this Agreement and each other agreement, document or
instrument contemplated hereby or thereby or (iii) for any other reasonable
business purpose relating to the Sellers, the Purchasers or any of their
respective Affiliates.

5.7 Further Action. From time to time after the Closing Date, and for no further
consideration, each of the Sellers and the Purchasers shall, and shall cause
their respective Affiliates to, execute, acknowledge and deliver such
assignments, transfers, consents, assumptions and other documents and
instruments and take such other actions as may reasonably be necessary to
appropriately consummate the transactions contemplated hereby, including
(a) transferring back to the Sellers or their respective designated Affiliates
any asset or liability which was inadvertently transferred to, or held by, the
Companies or their Subsidiaries at the Closing, (b) transferring to the
Purchasers any asset or liability contemplated by this Agreement to be
transferred to the Purchasers and which was not so transferred at the Closing,
(c) remitting promptly to the Sellers any cash amounts actually received by any
Purchaser in respect of any business of the Sellers other than the Business
after the Closing Date, (d) remitting promptly to the Purchasers any cash
amounts actually received by any Seller or their respective Subsidiaries in
respect of the Business after the Closing Date, (e) promptly delivering to the
Sellers or the Purchasers, as the case may be, any mail or other communication
received by the Sellers after the Closing Date pertaining to the Business, or by
the Purchasers in respect of any business of the Sellers other than the
Business, and (f) referring all inquiries with respect to the Business to the
Purchasers, in the case of the Sellers, and referring all inquiries with respect
to any business of the Sellers, in the case of the Purchasers.

5.8 Expenses. Except as set forth in Sections 8.3 and 8.4, whether or not the
transactions contemplated by this Agreement are consummated, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby and thereby shall be paid by the Party incurring or required
to incur such expenses; provided, however, that all fees (other than legal fees
of Parent or the Sellers)

 

51



--------------------------------------------------------------------------------

paid in respect of any filings or submissions relating to the FCC Approvals, the
State PUC Approvals, the Non-U.S. Telecommunications Approvals, the CFIUS
Clearance, the Competition Act Approval, the ICA Clearances, or other regulatory
and/or antitrust filings shall be borne by the Purchasers. For the avoidance of
doubt, all costs and expenses (other than legal fees of the Purchasers) incurred
in connection with the Restructuring Transactions and with the printing, filing
and mailing of the Proxy Statement (including applicable SEC filing fees) shall
be borne by the Sellers.

5.9 Notice of Developments. Each Party shall give prompt written notice to the
other Party of any statement or information contained in such Party’s
representations and warranties (or any corresponding Disclosure Schedule) that
is incomplete or inaccurate in any material respect. During the period between
the date of this Agreement and the Closing, the Sellers shall be entitled to
update the Disclosure Schedule to the extent information contained therein or
any representation or warranty of any Seller becomes untrue or incomplete or
inaccurate after the date hereof due to events or circumstances occurring after
the date hereof; provided, however, that Purchasers shall not be required to
close the transactions contemplated hereby if a reasonable acquirer of the
Companies who has knowledge of the Companies and their respective Subsidiaries
would determine that the facts or circumstances listed in such updates to the
Disclosure Schedule would make: (i) any Seller Fundamental Representation (other
than the representations and warranties of each of the Sellers set forth in
Section 3.4(c)) untrue or incomplete or inaccurate in all but de minimis
respects, or (ii) any other representations and warranties of the Sellers untrue
or incomplete or inaccurate in all respects without giving effect to the words
“materiality” or “material” or to any qualifications based on such terms or
based on the defined term “Material Adverse Effect”, except for such failures to
be true, complete or accurate which, individually or in the aggregate, would
result in a Material Adverse Effect. If the Closing occurs, any such update
shall be deemed to have amended the Disclosure Schedule, to have qualified the
relevant representations and warranties contained in Article III and to have
cured any breach of representation or warranty that otherwise might have existed
hereunder by reason of such event or circumstance. Nothing in this Agreement,
including this Section 5.9, shall be interpreted or construed to imply that any
Seller is making any representation or warranty as of any date other than as
otherwise set forth herein.

5.10 Intercompany Accounts. No later than the Closing Date, subject to the
Purchasers’ prior written consent (which shall not be unreasonably withheld or
delayed), the Sellers shall terminate or cancel any and all intercompany
accounts and Contracts (excluding ordinary course arms’ length trade payables
and receivables) between the Sellers or any of their respective Affiliates
(other than the Companies and their Subsidiaries), on the one hand, and the
Companies and their Subsidiaries, on the other hand.

5.11 Indemnification and Insurance.

(a) Each of the Purchasers agrees that all rights to exculpation,
indemnification and advancement of expenses now existing in favor of each Person
who is now or has been prior to the date hereof, or who becomes prior to the
Closing, a

 

52



--------------------------------------------------------------------------------

director, officer, employee, fiduciary or agent, as the case may be, of any of
the Companies or any of their Subsidiaries (each, an “Indemnified Individual”)
as provided in their respective certificates of incorporation or by-laws or
other organizational documents or in any agreement shall survive the Closing and
shall continue in full force and effect. For a period of six (6) years from the
Closing Date, the Purchasers shall cause the certificates of incorporation and
by-laws or other organizational documents of the Companies and their
Subsidiaries to contain provisions no less favorable to the Indemnified
Individuals with respect to exculpation, limitation of liabilities and
indemnification than are set forth in the certificates of incorporation and
by-laws or similar organizational documents of the Companies and their
Subsidiaries in effect immediately prior to the Closing, and shall not amend,
repeal or otherwise modify any such provisions in any manner that would
adversely affect the rights thereunder of any Person who is now or has been
prior to the date hereof, or who becomes prior to the Closing, a director,
officer, employee, fiduciary or agent of the Companies or any of their
Subsidiaries; provided, however, that all rights to indemnification in respect
of any action or proceeding pending or asserted or any claim made within such
period shall continue until the disposition of such action or proceeding or
resolution of such claim.

(b) At the Sellers’ sole option and expense, prior to the Closing, the Sellers
may cause the Companies or their Subsidiaries to purchase a six-year prepaid
“tail” policy on terms and conditions providing substantially equivalent
benefits as the current policies of directors’ and officers’ liability insurance
and fiduciary liability insurance maintained by the Companies and their
Subsidiaries (or their Affiliates) with respect to matters arising on or before
the Closing, covering without limitation the transactions contemplated by this
Agreement. If such “tail” prepaid policy has been obtained prior to the Closing,
the Purchasers shall cause such policy to be maintained in full force and
effect, for its full term, and cause all obligations thereunder to be honored by
the Companies and their Subsidiaries.

(c) The rights of each Indemnified Individual hereunder shall be in addition to,
and not in limitation of, any other rights such Indemnified Individual may have
under the certificates of incorporation or by-laws or other organizational
documents of the Companies or any of their Subsidiaries, any other
indemnification agreement or arrangement or otherwise. The provisions of this
Section 5.11 shall survive the consummation of the transactions contemplated by
this Agreement and expressly are intended to benefit, and are specifically
enforceable by, each of the Indemnified Individuals.

(d) In the event either Purchaser or its successors or assigns (i) consolidates
with or merges into any other Person and shall not be the continuing or
surviving corporation or entity in such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any
Person, then, and in either such case, proper provision shall be made so that
the successors and assigns of such Purchaser shall assume the obligations set
forth in this Section 5.11.

5.12 Waiver of Conflicts and Attorney-Client Privilege. Each of the Purchasers
hereby waives, on its own behalf, and agrees to cause the Companies and their

 

53



--------------------------------------------------------------------------------

Subsidiaries to waive, (a) any conflicts that may arise in connection with any
legal counsel that represents the Sellers or the Companies or their Subsidiaries
in connection with this Agreement (the “Current Representation”) undertaking
after the Closing the representation of any current officer, director, employee,
manager, member, stockholder or Affiliate of the Companies or their Subsidiaries
(a “Post-Closing Representation”) and (b) their rights of attorney-client
privilege with respect to any communication between such counsel and any such
officer, director, employee, manager, member, stockholder or Affiliate occurring
during the Current Representation in connection with any Post-Closing
Representation, including in connection with a dispute with such Purchaser on or
following the Closing.

5.13 Transaction Bonuses. Any payment that is or becomes due and payable to any
current or former employee, officer, director, leased employee, consultant or
agent (or their respective beneficiaries) of any Company (including, for the
avoidance of doubt, each of the individuals listed in Section 3.12(j) of the
Disclosure Schedule) in connection with the consummation of the transactions
contemplated by this Agreement will be paid by the Sellers at the Closing out of
the Initial Purchase Price.

5.14 No Solicitation.

(a) Subject to the provisions of this Section 5.14, promptly following its
execution and delivery of this Agreement, Parent and each of the Sellers and
Companies and their Subsidiaries shall cease and cause to be terminated any
discussions or negotiations with any Person with respect to any Alternative
Proposal, and Parent shall deliver a written notice to each such Person to the
effect that Parent is ending all discussions and negotiations with such Person
with respect to any Alternative Proposal, effective on and from the date of this
Agreement. Such notice shall also request such Person to promptly return or
destroy all confidential information concerning Parent and/or its Subsidiaries,
including the Sellers and the Companies and their Subsidiaries. Subject to the
provisions of this Section 5.14, during the period commencing on the date hereof
and continuing until the earlier to occur of the Closing and the date, if any,
on which this Agreement is terminated pursuant to Article VIII, Parent and its
Subsidiaries shall not, and shall use its and their reasonable best efforts to
cause its and their respective representatives not to, directly or indirectly,
(i) solicit, initiate or knowingly encourage any inquiry with respect to, or the
making, submission or announcement of, any Alternative Proposal, (ii) furnish to
any Person (other than the Purchasers or their respective designees) any
non-public information relating to Parent and/or its Subsidiaries, or afford to
any Person access to the business, properties, assets, books, records or other
non-public information, or to any personnel, of Parent and/or its Subsidiaries
(other than the Purchasers or their respective designees), in any such case with
the intent to induce the making, submission or announcement of, or to encourage,
facilitate or assist, an Alternative Proposal or any inquiries or the making of
any proposal that could lead to an Alternative Proposal, (iii) engage in
discussions regarding any Alternative Proposal with any Person that has made or,
to Parent’s Knowledge, is considering making, an Alternative Proposal, except to
notify such Person as to the existence of the provisions of this Section 5.14,
(iv) approve, endorse or recommend an Alternative Proposal, or (v) cause or
permit Parent or any of its Subsidiaries to enter into

 

54



--------------------------------------------------------------------------------

or to modify or amend (other than to terminate) any letter of intent, memorandum
of understanding, agreement in principle, acquisition agreement, merger
agreement, option agreement, joint venture agreement, partnership agreement or
other similar agreement (an “Alternative Acquisition Agreement”) relating to any
Alternative Proposal (other than any Acceptable Confidentiality Agreement).

(b) Notwithstanding anything to the contrary set forth in this Section 5.14 or
elsewhere in this Agreement, at all times prior to the Closing, Parent (acting
under the direction of the Special Committee) may, directly or indirectly
through one or more Affiliates or Representatives, participate or engage in
discussions or negotiations with, furnish any non-public information relating to
Parent and/or its Subsidiaries to, and/or afford access to the business,
properties, assets, books, records or other non-public information, or to the
personnel, of Parent and/or its Subsidiaries pursuant to an Acceptable
Confidentiality Agreement to (provided, that Parent shall promptly make
available to the Purchasers any material non-public information concerning
Parent and/or its Subsidiaries that is provided to any Person given such access
which was not previously Made Available to the Purchasers) any Person (and/or
its Affiliates or Representatives) that has made or delivered to Parent an
Alternative Proposal that was not solicited in breach of Section 5.14(a);
provided, that the Special Committee shall have determined in good faith (after
consultation with its financial advisor and outside legal counsel) that such
Alternative Proposal either constitutes a Superior Proposal or could reasonably
be expected to lead to a Superior Proposal. Notwithstanding anything to the
contrary in this Agreement, the Special Committee or the Board of Directors of
Parent shall be permitted, to the extent it determines in good faith (after
consultation with its financial advisor and outside legal counsel) that failure
to take such action would reasonably be expected to be inconsistent with its
fiduciary duties, to modify, waive, amend or release any existing standstill
obligations owed by any Person to Parent or any of its Subsidiaries. The Sellers
will as promptly as reasonably practicable (but in any event within 48 hours of
receipt of such Alternative Proposal or inquiry), notify the Purchasers in
writing of the receipt of any Alternative Proposal or any inquiry with respect
to, or that could reasonably be expected to lead to, any Alternative Proposal,
specifying the material terms and conditions thereof and the identity of the
Person making such Alternative Proposal or inquiry, and the Sellers will, as
promptly as reasonably practicable (but in any event within 48 hours of receipt
of such Alternative Proposal or inquiry), provide to the Purchasers a copy of
all written proposals provided to the Sellers or any of their Subsidiaries in
connection with any such Alternative Proposal or inquiry. The Sellers will, as
promptly as reasonably practicable (but in any event within 48 hours of receipt
of such Alternative Proposal or inquiry), notify the Purchasers in writing of
any material modifications to the financial or other material terms of such
Alternative Proposal or inquiry and will, as promptly as reasonably practicable
(but in any event within 48 hours of receipt of such Alternative Proposal or
inquiry), provide to the Purchasers a copy of all written proposals subsequently
provided to or by the Sellers or any of their Subsidiaries in connection with
any such Alternative Proposal or inquiry.

(c) Except as provided by Section 5.14(d), at any time after the execution of
this Agreement, neither the Special Committee nor the Board of Directors of
Parent shall resolve to withdraw, modify or qualify and/or withdraw, modify or
qualify the Recommendation in a manner adverse to the Purchasers (a “Change of
Recommendation”).

 

55



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary set forth in this Agreement, at any
time prior to the Parent Meeting, (x) if Parent is then in receipt of a written
Alternative Proposal from any Person that is not withdrawn and that the Special
Committee or the Board of Directors of Parent concludes in good faith, after
consultation with its financial advisor and outside legal counsel, constitutes a
Superior Proposal, the Special Committee or the Board of Directors of Parent may
(1) effect a Change of Recommendation in accordance with Section 8.1(g), and/or
(2) authorize Parent to terminate this Agreement in accordance with
Section 8.1(e) to enter into an Alternative Acquisition Agreement with respect
to such Superior Proposal, or (y) in response to an Intervening Event, the
Special Committee or the Board of the Directors of Parent may effect a Change of
Recommendation, if and only if:

(i) in the case of clauses (x) and (y) above, (A) Parent shall have provided
prior written notice to the Purchasers at least three (3) days in advance (the
“Notice Period”), to the effect that absent any revision to the terms and
conditions of this Agreement, the Special Committee or the Board of Directors of
Parent has resolved to effect a Change of Recommendation and/or to terminate
this Agreement pursuant to Section 8.1(e), which notice shall specify the basis
for such Change of Recommendation and/or termination, including in the case of
clause (x) above the identity of the Person making the Superior Proposal and the
material terms thereof, it being understood and agreed that any change to the
financial or other material terms of such Alternative Proposal will require an
additional prior written notice to the Purchasers and a new three (3) day
period; and (B) prior to effecting such Change of Recommendation and/or
termination, Parent shall, and shall cause its financial and legal advisors to,
during the Notice Period, negotiate with the Purchasers and their
Representatives in good faith (to the extent the Purchasers desire to negotiate)
to make such adjustments in the terms and conditions of this Agreement such that
the Special Committee or the Board of Directors of Parent would not effect a
Change of Recommendation and/or terminate this Agreement;

(ii) in the case of clause (x) above, Parent shall have complied in all material
respects with its obligations under this Section 5.14 with respect to such
Superior Proposal including not having materially breached the provisions of
Sections 5.14(a) and (b); and

(iii) in the case of clause (x)(2) above, Parent shall have validly terminated
this Agreement in accordance with Section 8.1(e), including the payment of the
Termination Fee in accordance with Section 8.3.

(e) Parent agrees that it will, upon request of the Purchasers, keep the
Purchasers reasonably informed regarding the matters contemplated by this
Section 5.14 (including any Alternative Proposals).

 

56



--------------------------------------------------------------------------------

(f) Nothing contained in this Agreement shall prohibit Parent, the Special
Committee or the Board of Directors of Parent, directly or indirectly through
advisors, agents or other intermediaries, from (i) taking and disclosing to its
stockholders a position contemplated by Rules 14d-9 or 14e-2(a) or Item 1012(a)
of Regulation M-A promulgated under the Exchange Act, or from issuing a “stop,
look and listen” statement pending disclosure of its position thereunder, or
(ii) making any disclosure to its stockholders if the Special Committee or the
Board of Directors of Parent determines in good faith (after consultation with
its outside legal counsel) that the failure to make such disclosure would be
reasonably likely to be inconsistent with the directors’ exercise of their
fiduciary duties or would constitute a violation of applicable Law. It is
understood and agreed that, for purposes of this Agreement (including Article
VIII), a factually accurate public statement by Parent that describes Parent’s
receipt of an Alternative Proposal and the operation of this Agreement with
respect thereto, or any “stop, look and listen” communication by the Special
Committee or the Board of Directors of Parent, shall not constitute a Change of
Recommendation or an approval or recommendation with respect to any Alternative
Proposal.

(g) Other than with respect to the Financing Commitments, neither the Purchasers
nor any of their respective Affiliates shall make or enter into any formal or
informal arrangements or understandings (whether or not binding) with any
Person, or have any discussions or other communications with any other Person,
in any such case with respect to any Alternative Proposal.

(h) As used in this Agreement, “Acceptable Confidentiality Agreement” shall mean
a customary confidentiality agreement, which need not contain a standstill
provision.

(i) As used in this Agreement, “Alternative Proposal” shall mean any Acquisition
Proposal or Alternative Transaction. “Acquisition Proposal” shall mean any
proposal, inquiry or offer, including any proposal, inquiry or offer from or to
Parent’s stockholders, made by any Person or group (as defined under Rule 13(d)
of the Exchange Act) other than the Purchasers, their respective Subsidiaries
and/or any of their respective Affiliates relating to, whether in a single
transaction or series of related transactions, and whether directly or
indirectly, any purchase of the Equity Interests or any sale of the assets of
the Companies.

(j) As used in this Agreement, “Alternative Transaction” shall mean any
proposal, inquiry or offer, including any proposal, inquiry or offer from or to
Parent’s stockholders, made by any Person or group (as defined under Rule 13(d)
of the Exchange Act) other than the Purchasers, their respective Subsidiaries
and/or any of their respective Affiliates relating to, whether in a single
transaction or series of related transactions, and whether directly or
indirectly, any (i) merger, reorganization, share exchange, consolidation,
business combination, joint venture, partnership, recapitalization, dissolution,
liquidation or similar transaction involving Parent and/or any Subsidiary or
Subsidiaries of Parent whose business or businesses constitute twenty-five
percent (25%) or more of the assets, revenues or earnings of Parent and its
Subsidiaries, taken as a whole, (ii) acquisition of assets of Parent and/or its
Subsidiaries

 

57



--------------------------------------------------------------------------------

equal to twenty-five percent (25%) or more of the consolidated assets of Parent
and its Subsidiaries or to which twenty-five percent (25%) or more of Parent’s
revenues or earnings on a consolidated basis are attributable or
(iii) acquisition of beneficial ownership (as defined under Rule 13(d) of the
Exchange Act) of (x) the Equity Interests or (y) equity interests representing a
twenty-five percent (25%) or greater economic or voting interest in Parent or
tender offer or exchange offer that, if consummated, would result in any Person
or group (as defined under Rule 13(d) of the Exchange Act) beneficially owning
equity interests representing a twenty-five percent (25%) or greater economic or
voting interest in Parent.

(k) As used in this Agreement, “Superior Proposal” shall mean any Alternative
Proposal or Alternative Transaction made by any Person on terms that the Special
Committee or the Board of Directors of Parent determines in good faith (after
consultation with its financial advisor and outside legal counsel), considering
such factors as the Special Committee or the Board of Directors of Parent
considers to be appropriate (including the conditionality, timing and likelihood
of consummation of such proposal), are more favorable to Parent and its
stockholders than the transactions contemplated by this Agreement.

(l) As used in this Agreement, “Intervening Event” shall mean a material event,
development or change with respect to the Companies and their Subsidiaries or
the Business, that occurs or arises after the date of this Agreement and on or
prior to the date of the Parent Stockholder Approval; provided, that the receipt
of a Superior Proposal will not be deemed to constitute an Intervening Event.

5.15 Proxy Statement; Parent Meeting.

(a) Parent shall prepare and file with the SEC, as promptly as practicable after
the date hereof, a preliminary proxy statement in connection with seeking the
adoption of this Agreement by the stockholders of Parent (such proxy statement,
including any amendment or supplement thereto, the “Proxy Statement”), which
shall, subject to Section 5.14, include the Recommendation, and shall use all
reasonable efforts to respond to any comments by the SEC staff in respect of the
Proxy Statement. Parent shall furnish to the Purchasers all information
concerning the Proxy Statement as the Purchasers may reasonably request. Without
limiting the generality of the foregoing, the Purchasers shall provide to Parent
such information as Parent may reasonably request for inclusion in the Proxy
Statement. If, at any time prior to the Parent Meeting, any inaccuracy or
omission of information relating to Parent or its Affiliates, officers or
directors should be discovered by Parent, or any inaccuracy or omission of
information relating to the Purchasers or any of their respective Affiliates,
officers or directors should be discovered by the Purchasers, in either case
which should be set forth in an amendment or supplement to the Proxy Statement,
so that the Proxy Statement shall not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they are made, not misleading, then such Party shall promptly notify
the other Parties, and an appropriate amendment or supplement describing such
information shall be filed with the SEC. Parent shall cause

 

58



--------------------------------------------------------------------------------

the definitive Proxy Statement to be mailed promptly after the date the SEC
staff advises that it has no further comments thereon or that Parent may
commence mailing the Proxy Statement.

(b) Following the clearance of the Proxy Statement by the SEC, subject to the
other provisions of this Agreement and unless this Agreement has been validly
terminated pursuant to Article VIII, Parent shall take all action necessary in
accordance with the DGCL and its certificate of incorporation and by-laws to
duly call, give notice of, convene and hold a meeting of its stockholders as
promptly as reasonably practicable following the mailing of the Proxy Statement
for the purpose of obtaining the Parent Stockholder Approval (the “Parent
Meeting”).

5.16 Employee Benefits.

(a) Each of the Purchasers agrees that each Company Employee who continues
employment with such Purchaser or any of its Affiliates after the Closing Date
(a “Continuing Employee”) shall be provided, for a period extending until the
earlier of the termination of such Continuing Employee’s employment with such
entities or the first anniversary of the Closing Date, with compensation and
benefits that are not materially less favorable, in the aggregate, than the
compensation and benefits provided by the Sellers and/or the Companies to such
Continuing Employee immediately prior to the date of this Agreement, excluding
for such purpose any equity compensation, defined benefit, retiree medical,
retiree life plan, policy, arrangement, or agreement, and any retention,
transaction, sale or similar bonus or compensation arrangement. Nothing in this
Agreement (i) shall require either Purchaser or any of its Affiliates to
continue to employ any particular Employee following the Closing Date, or
(ii) shall be construed to prohibit either Purchaser or any of its Affiliates
from amending or terminating any Company Plan, or terminating any Continuing
Employee in accordance with applicable Law.

(b) Each of the Purchasers shall take all commercially reasonable efforts to
ensure that, as of the Closing Date, each Continuing Employee receives full
credit (for all purposes, including eligibility to participate, vesting,
vacation entitlement and severance benefits, but excluding benefit accrual) for
service with the Sellers and/or the Companies prior to the Closing Date under
each of the comparable employee benefit plans, programs and policies, if any, of
such Purchaser or the relevant Affiliate, as applicable, in which such
Continuing Employee becomes a participant; provided, however, that no such
service recognition shall result in any duplication of benefits. As of the
Closing Date, each of the Purchasers shall, or shall cause the relevant
Affiliate to, credit to Continuing Employees the amount of unused vacation time
that such employees had accrued under any applicable Company Plan as of the
Closing Date. With respect to each health or welfare benefit plan maintained by
either of the Purchasers or the relevant Affiliate for the benefit of any
Continuing Employees, subject only to any required approval of the applicable
insurance provider and applicable Law, if any, such Purchaser shall (i) cause to
be waived any eligibility waiting periods, any evidence of insurability
requirements and the application of any pre-existing condition limitations under
such plan (each to the extent applicable under the Company Plans), and
(ii) cause

 

59



--------------------------------------------------------------------------------

each Continuing Employee to be given credit under such plan for all amounts paid
by such Continuing Employee under any similar Company Plan for the plan year
that includes the Closing Date for purposes of applying deductibles, co-payments
and out-of-pocket maximums as though such amounts had been paid in accordance
with the terms and conditions of the applicable plan, if any, maintained by such
Purchaser or the relevant Affiliate, as applicable, for the plan year in which
the Closing Date occurs.

(c) No provision of this Agreement shall (i) create any third party beneficiary
rights in any Continuing Employee or any other employee, any beneficiary or
dependents thereof, or any collective bargaining representative thereof, with
respect to the compensation, terms and conditions of employment and benefits
that may be provided to any Continuing Employee by the Purchasers or any of
their respective Affiliates or under any benefit plan which such entity may
maintain, or otherwise, or (ii) be construed as in any way modifying or amending
the provisions of any Company Plan. The Sellers shall cooperate with the
Purchasers and any applicable Affiliate thereof in respect of the foregoing
provisions of this Section 5.16, including making available such
non-confidential data in personnel records as is necessary for the Purchasers to
effectuate this Section 5.16.

(d) The Sellers shall accelerate for any Continuing Employee as of the Closing
Date the vesting and exercisability of any unvested benefits and awards under
any Company Plan (including under any 401(k) Plan and any outstanding equity
compensation awards). For the avoidance of doubt, all performance conditions
related to any unvested benefits and awards will be deemed to have been met. Any
such awards that are stock options or similar awards will remain exercisable for
the period provided in the applicable award agreement.

(e) Each of the Purchasers agrees to provide continuation health care coverage,
as defined in Section 4980B of the Code and Sections 601 to 608 of ERISA, to all
employees and former employees (and their qualified beneficiaries) (i) who incur
or incurred a qualifying event prior to the Closing Date or as a result of the
Closing and (ii) to whom any Company or any of their Subsidiaries are, on or
before the Closing Date, (A) providing such continuation coverage or (B) under
an obligation to provide such continuation coverage at the election of the
employee or former employee or his or her qualified beneficiary. For the
avoidance of doubt, the Purchasers shall have no obligation to provide
continuation coverage for any employee or former employee (or a qualified
beneficiary thereof) of any Seller or Affiliate thereof other than the Companies
and their Subsidiaries.

5.17 Reserved.

5.18 Restructuring Transactions. Notwithstanding anything else in this Agreement
to the contrary, Parent and each of the Sellers shall, and shall cause their
respective Affiliates to, consummate the Restructuring Transactions
substantially in the manner described in Section 1.3 of the Disclosure Schedule.

 

60



--------------------------------------------------------------------------------

5.19 Certain Post-Closing Covenants. During the fourteen (14) month period
immediately following the Closing and for so long thereafter as any claim for
indemnification made pursuant to Article IX during such fourteen (14) month
period remains outstanding and unresolved, the Sellers shall not, and Parent
shall cause the Sellers not to, permit Cash and Cash Equivalents, determined on
a monthly basis over any calendar month during such period, as reflected on
Parent’s consolidated balance sheet (prepared in accordance with GAAP applied on
a consistent basis throughout such period), to be less than the Minimum Cash
Balance. Parent shall provide the Purchasers reasonable verification (and
provision of a bank or similar statement shall be deemed to constitute a
non-exclusive means of such verification) of Cash and Cash Equivalents meeting
the Minimum Cash Balance on a monthly basis.

5.20 Post-Closing Name Change. Promptly, but in no event more than 60 days
following the Closing, Parent and the Sellers shall, and shall cause each of
their Affiliates and their Subsidiaries (other than the Companies and their
Subsidiaries) to remove all references to the Primus Trademark and all
Intellectual Property related to the Primus Trademark, and file all necessary
paperwork to effect the foregoing name change.

5.21 PTI Distributions. PTI shall not, and Parent and the Sellers shall cause
PTI not to, make any cash distributions (other than the Management Fee) during
the period, if any, between the Closing and the Second Closing; provided,
however, if the Second Closing does not occur prior to the one (1) year
anniversary of the Closing and the Sellers and the Purchasers have not otherwise
agreed in writing to work toward a Second Closing, then PTI shall no longer be
subject to any restrictions on making cash distributions (other than the
Management Fee) from such anniversary date so long as there is no accrued and
unpaid Management Fee.

ARTICLE VI

CLOSING CONDITIONS

6.1 Conditions to Obligations of the Sellers and the Purchasers. The respective
obligations of the Sellers and the Purchasers to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, on the Closing
Date, of each of the following conditions:

(a) there shall not be in effect any Governmental Order restraining, enjoining
or otherwise prohibiting the consummation of the transactions contemplated
hereby;

(b) the waiting period under the HSR Act, if applicable to the consummation of
the transactions contemplated by this Agreement, shall have expired or been
terminated;

(c) (i) if a notice is filed with CFIUS, any review or investigation by CFIUS
shall have been concluded, and either (x) Parent, the Sellers and/or the
Purchasers shall have received written notice that a determination by CFIUS has
been made that there are no issues of national security of the United States
sufficient

 

61



--------------------------------------------------------------------------------

to warrant further review or investigation pursuant to the Defense Production
Act, or (y) the President of the United States shall not have acted pursuant to
the Defense Production Act to suspend or prohibit the consummation of the
transactions contemplated by this Agreement and the applicable period of time
for the President to take such action shall have expired (the satisfaction of
the foregoing condition, the “CFIUS Clearance”), or (ii) a Non-CFIUS Decision
has been made;

(d) if applicable, (i) Parent, the Sellers and the Purchasers shall have
received an Advance Ruling Certificate under the Competition Act and such
Advance Ruling Certificate shall not have been rescinded, (ii) Parent, the
Sellers and the Purchasers shall have given the notice required under section
114 of the Competition Act with respect to the transactions contemplated by this
Agreement and the applicable waiting period under section 123 of the Competition
Act shall have expired or been terminated in accordance with the Competition
Act, or (iii) the obligation to give such notice under the Competition Act shall
have been waived pursuant to paragraph 113(c) of the Competition Act (the
satisfaction of the foregoing condition, the “Competition Act Approval”);

(e) if applicable, the Minister under the ICA (the “Minister”) shall have sent a
notice pursuant to subsection 21(1) of the ICA to the Purchasers stating that
the Minister is satisfied that the transactions contemplated by this Agreement
are likely to be of net benefit to Canada, or alternatively, the time period
provided for such notice under subsection 21(1) of the ICA shall have expired
such that the Minister shall be deemed, pursuant to subsection 21(2) of the ICA,
to be satisfied that the transactions contemplated by this Agreement are of net
benefit to Canada;

(f) if applicable, (i) the Minister shall not have sent to the Purchasers,
Parent or the Sellers a notice under subsection 25.2(1) of the ICA and the
Governor in Council shall not have made an order under subsection 25.3(1) of the
ICA in relation to the transactions contemplated by this Agreement or (ii) if
such a notice has been sent or such an order has been made, the Purchasers shall
have subsequently received (A) a notice under paragraph 25.2(4)(a) of the ICA
indicating that a review of the transactions on grounds of national security
will not be made, (B) a notice under paragraph 25.3(6)(b) of the ICA indicating
that no further action will be taken in respect of the transactions or (C) a
copy of an order under paragraph 25.4(1)(b) authorizing the transactions
contemplated by this Agreement (the satisfaction of the foregoing conditions set
forth in clauses (e) and (f), the “ICA Clearances”);

(g) the Parent Stockholder Approval shall have been obtained in accordance with
the DGCL and the certificate of incorporation and by-laws of Parent; and

(h) the Restructuring Transactions shall have been consummated substantially in
the manner described in Section 1.3 of the Disclosure Schedule, and reasonably
satisfactory evidence thereof shall have been delivered to the Purchasers,
Parent and the Sellers.

 

62



--------------------------------------------------------------------------------

6.2 Additional Conditions to Obligation of the Purchasers. The obligation of the
Purchasers to consummate the transactions contemplated by this Agreement is
subject to the fulfillment, on the Closing Date, of each of the following
conditions (any or all of which may be waived by the Purchasers in whole or in
part in their sole discretion):

(a) (i) the representations and warranties of each of the Sellers set forth in
Sections 3.1 (Corporate Status), 3.2 (Authority), 3.4 (Capitalization;
Subsidiaries), and 3.20 (Finder’s Fee) (collectively, the “Seller Fundamental
Representations”), other than the representations and warranties of each of the
Sellers set forth in Section 3.4(c), shall have been true and correct in all but
de minimis respects on and as of the date hereof and on and as of the Closing
Date; and (ii) the representations and warranties of each of the Sellers set
forth in Article III (other than those referenced in clause (i) above) shall
have been true and correct in all respects on and as of the date hereof and on
and as of the Closing Date as if made at such time (except to the extent such
representations and warranties relate to an earlier date, in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) without giving effect to the words “materially” or “material”
or to any qualifications based on such terms or based on the defined term
“Material Adverse Effect”, except for such failures to be true and correct
which, individually or in the aggregate, would not result in a Material Adverse
Effect;

(b) the Sellers shall have performed or complied in all material respects with
all material agreements and covenants required by this Agreement to be performed
or complied with by it on or prior to the Closing Date;

(c) since the date of this Agreement, there shall not have been any Material
Adverse Effect which is continuing;

(d) the Sellers shall have delivered to the Purchasers a certificate executed by
an officer of each of the Sellers that the conditions set forth in paragraphs
(a), (b) and (c) have been satisfied;

(e) the Sellers shall have delivered to the Purchasers written resignations, in
form and substance reasonably satisfactory to the Purchasers, of those officers,
directors and managers of the Companies and their Subsidiaries that are, and
will be immediately after giving effect to the Closing, employees of the Sellers
or their respective Affiliates (other than the Companies and their
Subsidiaries), and such resignations shall remain in full force and effect;

(f) Reserved;

(g) the Sellers shall have delivered to the Purchasers certificates representing
the Equity Interests, duly endorsed in blank or accompanied by stock powers duly
endorsed in blank, in proper form for transfer, or in the event that any of the
Equity Interests are not represented by certificates, a duly executed reasonable
and customary instrument of transfer;

 

63



--------------------------------------------------------------------------------

(h) the Sellers shall have delivered to the Purchasers (i) a counterpart of the
Transition Services Agreement, duly executed by each of the Parent, PTHI and
PTII, (ii) a duly executed copy of the Colocation Agreement, duly executed by
each of Lingo and PTGi ICS, (iii) a duly executed copy of the PTCI Carrier
Services Agreement, (iv) a counterpart of the Escrow Agreement, duly executed by
each of the Sellers, (v) a counterpart of the Management Agreement, duly
executed by Parent and PTI, (vi) a counterpart of the Specified Assumption
Agreement, duly executed by Parent and PTCI, (vii) an affidavit of non-foreign
status that complies with the Treasury Regulations under Section 1445 of the
Code, and (viii) a properly completed and duly executed IRS Form W-9;

(i) on or prior to the Closing Date, Sellers’ Representative (on behalf of
Sellers) shall have delivered or caused to be delivered to the Purchasers a
certificate duly executed by the Secretary of each Seller, dated as of the
Closing Date, certifying that attached thereto are true and complete copies of
(A) such Seller’s governing documents, (B) the resolutions of such Seller’s
board of directors and stockholders, to the extent required, authorizing the
execution, delivery and performance of this Agreement and the other related
agreements to which such Seller is a party and the consummation of the
transactions contemplated hereby and thereby, and (C) a certificate of good
standing for such Seller in its jurisdictions of organization; and

(j) Sellers shall have delivered to the Purchasers all payoff letters and
releases of guarantees in form and substance reasonably satisfactory to the
Purchasers and their lenders evidencing that all Indebtedness of the Companies
shall be paid in full prior to or concurrently with the Closing, and that the
monetary and security obligations of the Companies and their Subsidiaries under
the documents evidencing such Indebtedness shall be terminated and of no further
force and effect as of the Closing Date, including reasonably satisfactory
fully-executed, releases, UCC-3 termination statements, PPSA discharges and
similar items, as applicable.

6.3 Additional Conditions to Obligation of the Sellers. The obligation of the
Sellers to consummate the transactions contemplated by this Agreement is subject
to the fulfillment, on the Closing Date, of each of the following conditions
(any or all of which may be waived by the Sellers in whole or in part in its
sole discretion):

(a) (i) the representations and warranties of each Purchaser set forth in
Sections 4.1 (Corporate Status), 4.2 (Authority), 4.5 (Financing; Limited
Guarantee) and 4.7 (Finder’s Fee) (collectively, the “Purchaser Fundamental
Representations”) and Section 4.11 (Contracts), shall have been true and correct
in all but de minimis respects on and as of the date hereof and on and as of the
Closing Date; and (ii) the representations and warranties of each Purchaser set
forth in Article IV (other than those referenced in clause (i) above) shall be
true and correct in all respects on and as of the date hereof and on and as of
the Closing Date as if made at such time (except to the extent such
representations and warranties relate to an earlier date, in which case such
representations and warranties shall have been true and correct on and as of
such earlier date), without giving effect to the words “materially” or
“material” or to any qualifications based on such terms or based on the defined
term “Purchaser Material Adverse Effect” except for such failures to be true and
correct which, individually or in the aggregate, would not result in a Purchaser
Material Adverse Effect;

 

64



--------------------------------------------------------------------------------

(b) the Purchasers shall have performed or complied in all material respects
with all agreements and covenants required by this Agreement to be performed or
complied with by them on or prior to the Closing Date;

(c) the Purchasers shall have delivered to the Sellers a certificate executed by
an officer or officers of the Purchasers that the conditions set forth in
paragraphs (a) and (b) above have been satisfied;

(d) the Purchasers shall have delivered to the Sellers the Purchase Price
pursuant to Section 1.2;

(e) the Purchasers shall have delivered to the Sellers (i) a counterpart of the
Transition Services Agreement, duly executed by each of the Purchasers, (ii) a
counterpart of the Escrow Agreement, duly executed by the Purchasers, (iii) a
counterpart to the Management Agreement, duly executed by US Acquireco, and
(iv) a counterpart of the Specified Assumption Agreement, duly executed by CAN
Acquireco.

(f) the Purchasers shall have paid, in accordance with Section 1.2, to the
Escrow Agent, (A) for deposit in the Indemnity Escrow Account, the Indemnity
Escrow Amount, (B) for deposit in the ETA Escrow Account, the ETA Escrow Amount,
(C) for deposit in the Adjustment Escrow Account, the Adjustment Escrow Amount,
and (D) for deposit in the Second Closing Escrow Account, the Second Closing
Escrow Amount.

6.4 Frustration of Closing Conditions. Neither any Purchaser nor any Seller may
rely on the failure of any condition set forth in this Article VI to be
satisfied if such failure was caused by such Party’s failure to act in good
faith or to use its reasonable best efforts to cause the Closing to occur, as
required by Section 5.2.

6.5 Conditions to the Second Closing. The respective obligations of the Sellers
and the Purchasers to consummate the Second Closing are subject to the
fulfillment of each of the following conditions:

(a) the Closing shall have occurred or shall occur concurrently with the Second
Closing;

(b) the FCC Approvals and the State PUC Approvals identified in Section 3.3(b)
of the Disclosure Schedule shall have become effective and shall remain in
effect;

(c) the Sellers shall have delivered to the Purchasers a duly executed PTI
Carrier Services Agreement, duly executed by PTI and PTGi ICS;

 

65



--------------------------------------------------------------------------------

(d) the Sellers shall have delivered to US Acquireco certificates representing
the PTI Shares, duly endorsed in blank or accompanied by stock powers duly
endorsed in blank, in proper form for transfer, or in the event that the PTI
Shares are not represented by certificates, a duly executed reasonable and
customary instrument of transfer; and

(e) there shall not be in effect any Governmental Order restraining, enjoining
or otherwise prohibiting the consummation of the Second Closing.

ARTICLE VII

CERTAIN TAX MATTERS

7.1 Tax Returns.

(a) The Sellers shall have the exclusive authority to prepare and file, or cause
to be prepared and filed, at their sole cost and expense, when due all Tax
Returns that are required to be filed by or with respect to the Companies, their
Subsidiaries and/or the Business on or prior to the Closing Date, and the
Sellers shall prepare such Tax Returns, or cause such Tax Returns to be
prepared, in a manner consistent with past practices (unless otherwise required
by applicable Law) and shall remit, or cause to be remitted, all Taxes shown as
due on such Tax Returns. The Sellers shall (i) submit all such Tax Returns filed
by PTCI or its Subsidiaries to the Purchasers for review and comment at least
twenty (20) days prior to their filing and (ii) consider in good faith any
timely comments requested by the Purchasers to the extent they relate to (A) the
income or operations of a Company, their Subsidiaries or the Business and
(B) items of income gain, loss or deduction recognized in connection with the
transactions contemplated herein.

(b) The Purchasers shall have the exclusive authority to prepare and file, or
cause to be prepared and filed, at their sole cost and expense, when due all Tax
Returns that are required to be filed by or with respect to the Companies, their
Subsidiaries and/or the Business after the Closing Date (other than Tax Returns
of the Sellers or their respective Affiliates or income Tax Returns of PTCI and
its Subsidiaries for any taxable period ending on or prior to the Closing Date,
which shall be prepared by or at the direction of Sellers), and the Purchasers
shall prepare such Tax Returns with respect to a Pre-Closing Tax Period, or
cause such Tax Returns to be prepared, in a manner consistent with applicable
Law and shall remit, or cause to be remitted, any Taxes due in respect of such
Tax Returns. The Purchasers shall (i) submit all such Tax Returns relating to
any Pre-Closing Tax Period to the Sellers for review and comment at least twenty
(20) days prior to their filing and (ii) consider in good faith any timely
comments requested by the Sellers. Without the prior written consent of the
Sellers, which consent shall not be unreasonably withheld or delayed, the
Purchasers shall not and shall not permit the Companies or the Companies’
Subsidiaries to amend any Tax Return relating to a Pre-Closing Tax Period. The
Sellers shall pay on or before five (5) days prior to the due date, any amount
due and payable on (i) any Tax Return prepared by Purchasers for any Pre-Closing
Tax Period and (ii) any Tax Return for an Straddle Period to the extent such
amount is apportioned to the Seller (as determined pursuant to Section

 

66



--------------------------------------------------------------------------------

7.1(c), except to the extent such amount described in the preceding clauses
(i) and (ii) were paid on or prior to the Closing Date or taken into account as
a liability in Net Working Capital.

(c) All Taxes and Tax liabilities with respect to the income, property or
operations of the Companies or any of the Companies’ Subsidiaries that relate to
the Straddle Period shall be apportioned between the Sellers and the Purchasers
as follows: (i) in the case of Taxes other than income, sales and use and
withholding Taxes, on a per-diem basis, and (ii) in the case of income, sales
and use and withholding Taxes, as determined from the books and records of the
Companies and the Companies’ Subsidiaries as though the taxable year of the
Companies’ or any relevant Subsidiary of the Companies terminated at the close
of business on the Closing Date.

7.2 Cooperation on Tax Matters; Contests.

(a) The Purchasers and the Sellers shall cooperate in good faith, as and to the
extent reasonably requested by the other Party, in connection with the filing of
Tax Returns pursuant to this Article VII and any audit, litigation or other
proceeding with respect to Taxes. Such cooperation shall include the retention
and (upon the other Party’s request) the provision of records and information
which are reasonably relevant to any such audit, litigation or other proceeding
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder. The
Purchasers and the Sellers agree (i) to retain all books and records in their
possession with respect to Tax matters pertinent to the Companies, their
Subsidiaries and the Business relating to any taxable period beginning on or
prior to the Closing Date until the expiration of the statute of limitations
(and, to the extent notified by the other Party, any extensions thereof) of the
respective taxable periods, and to abide by all record retention agreements
entered into with any Taxing Authority, and (ii) to give the other Party
reasonable written notice prior to transferring, destroying or discarding any
such books and records and, if the other Party so requests, to allow the other
Party to take possession of such books and records.

(b) Subject to Section 7.5, the Purchasers and the Sellers further agree, upon
request, to use their commercially reasonable efforts to obtain any certificate
or other document from any Governmental Authority or any other Person as may be
necessary to mitigate, reduce or eliminate any Tax that could be imposed
(including with respect to the transactions contemplated hereby).

(c) After the Closing Date, the Purchasers shall notify the Sellers within ten
(10) days of the commencement of any notice of Tax deficiency, proposed Tax
adjustment, Tax assessment, Tax audit, Tax examination or other administrative
or court proceeding, suit, dispute or other claim with respect to Taxes relating
to a Pre-Closing Tax Period affecting the Taxes of or with respect to any of the
Companies or the Companies’ Subsidiaries that, if determined adversely to the
taxpayer or after the lapse of time would reasonably be expected to result in an
increase in Tax liability of the Sellers or their respective Affiliates under
this Agreement (a “Tax Claim”). Thereafter, the Purchasers shall deliver to the
Sellers, as promptly as possible

 

67



--------------------------------------------------------------------------------

but in no event later than twenty (20) days after receipt thereof, copies of all
relevant notices and documents (including court papers) received by the
Purchasers or any of their respective Affiliates. The Sellers shall, at their
sole expense, have the right to control the conduct of any such Tax Claim and
shall have the right to settle any such Tax Claim; provided, however, that
neither the Sellers nor any of their Affiliates shall enter into any settlement
of or otherwise compromise any Tax Claim that adversely affects or may adversely
affect the Tax liability of the Purchasers, the Companies or any of the
Companies’ Subsidiaries or any Affiliate of the foregoing for any period ending
after the Closing Date, including the portion of the Straddle Period that is
after the Closing Date, without the prior written consent of Purchasers, which
consent shall not be unreasonably withheld or delayed; provided, further, that
the elimination, reduction, limitation or other change of any nature to any net
operating loss, non-capital loss, capital loss, Tax credit, Tax basis or other
Tax attribute of any of the Companies or the Companies’ Subsidiaries shall not
be considered as adversely affecting the Tax liability of the Purchasers, the
Companies or any of the Companies’ Subsidiaries or any Affiliate of the
foregoing. The Sellers shall keep the Purchasers fully and timely informed with
respect to the commencement, status and nature of any Tax Claim.

(d) Except as otherwise provided in Section 7.2(c) above, or if Seller does not
elect to control a proceeding pursuant to Section 7.2(c) above, the Purchasers
shall have the right to control any audit or examination by any tax authority,
initiate any claim for refund, amend any Tax Return, and contest, resolve and
defend against any assessment for additional Taxes, notice of Tax deficiency or
other adjustment of Taxes of or relating to, the income, assets or operations of
the Companies and the Companies Subsidiaries for all taxable periods; provided,
however, the Purchasers shall not, and shall cause their Affiliates (including
the Companies and the Companies’ Subsidiaries) not to, enter into any settlement
of any contest or otherwise compromise any issue with respect to the portion of
the Straddle Period ending on or prior to the Closing Date that could increase
the Tax liability of the Sellers without the prior written consent of the
Sellers, which consent shall not be unreasonably withheld or delayed.

7.3 Tax Sharing Agreements. All Tax sharing agreements or similar agreements
with respect to or involving the Companies and/or their Subsidiaries shall be
terminated as of the Closing Date and, after the Closing Date, neither the
Companies nor any of their Subsidiaries shall be bound thereby or have any
liability thereunder.

7.4 Post-Closing Actions.

(a) Unless as otherwise required by applicable law, the Purchasers, the
Companies, the Companies’ Subsidiaries and each of their Affiliates shall not
take any position with respect to Taxes of any of the Companies or the
Companies’ Subsidiaries that reasonably could be expected to adversely affect
the Tax liability of any of the Companies or the Companies’ Subsidiaries in a
taxable period ending on or prior to the Closing Date unless the Sellers have
consented in writing to such action, such consent not to be unreasonably
withheld or delayed.

(b) The Purchasers in their sole discretion shall determine whether to make an
election under Section 338 of the Code with respect to any of the Companies and
the transactions contemplated under this Agreement. The Sellers shall cooperate
in good faith to assist the Purchasers in determining whether to make an
election under Section 338 of the Code with respect to any of the Companies and
the transactions contemplated under this Agreement, including, upon request from
the Purchasers, promptly providing any relevant information to the Purchasers,
including the Sellers’ tax bases in the stock of the Companies, the fair market
value of the Companies’ assets and the Companies’ tax bases in their assets. In
the event that the Purchasers desire to make an election under Section 338 of
the Code with respect to any of the Companies and the transactions contemplated
under this Agreement, to the extent required by Law, the Purchasers and the
Sellers shall jointly file, or permit to be jointly filed, any such elections
under Section 338 of the Code; provided, however, that if the Taxes imposed on
the Sellers after the making of a Section 338 election exceed the Taxes that
would have been imposed on the Sellers if no such Section 338 election had been
made, the Purchasers will reimburse each Seller the dollar amount by which the
Taxes imposed on that Seller after the making of an effective Section 338
election exceeds the Taxes that would have been imposed on that Seller if no
such Section 338 election had been made. At the Sellers’ request, at Closing the
Purchasers shall sign any elections under Section 338 of the Code contemplated
by this Section 7.4(d) as prepared by the Sellers.

 

68



--------------------------------------------------------------------------------

7.5 Tax Refunds. The Sellers shall be entitled to any Tax refund or amounts
credited against any Tax of the Companies and/or their Subsidiaries, in each
case, that do not relate to deductions or credits arising with respect to
amounts funded by the Purchasers, for any Pre-Closing Tax Period. The Purchasers
shall forward to the Sellers the benefit of any such Tax refund or credit, net
of reasonable fees or expenses incurred by the Purchasers or the Companies or
any of the Companies’ Subsidiaries in obtaining such refund or credit, within
ten (10) days after the Tax refund is received, either pursuant to a cash
payment or through the reduction of a Tax liability. Notwithstanding anything
else in this Section 7.5 to the contrary, the Purchasers shall not be obligated
to pay any refund or other amount under this Section 7.5 to the extent that any
such refund or credit is the result of the carrying back of any net operating
loss or other Tax attribute or Tax credit incurred in a taxable period beginning
on or after the Closing Date (including the portion of any Straddle Period
beginning on or after the Closing Date). To the extent a refund or credit
against Taxes that gave rise to a payment hereunder is subsequently disallowed
or otherwise reduced, the Sellers shall pay to the Purchasers the amount of such
disallowed or reduced refund or credit against Taxes.

7.6 Reserved.

7.7 Certain Taxes. All transfer, documentary, sales, use, stamp, registration
and other similar Taxes and fees (including any penalties and interest) incurred
in connection with this Agreement, shall be borne solely by the Sellers, and the
Sellers shall file all necessary Tax Returns and other documentation with
respect to all such transfer, documentary, sales, use, stamp, registration and
other Taxes and fees.

 

69



--------------------------------------------------------------------------------

ARTICLE VIII

TERMINATION

8.1 Termination. This Agreement may be terminated at any time prior to the
Closing as follows:

(a) by mutual written consent of Parent, the Sellers’ Representative and the
Purchasers;

(b) by Parent, the Sellers or the Purchasers on or after September 30, 2013 (the
“Outside Date”) if the Closing shall not have occurred by the close of business
on such date; provided, however, that such date may be extended by the mutual
agreement of the Purchasers and the Sellers; provided, further, that the right
to terminate this Agreement under this Section 8.1(b) shall not be available
(i) to Parent or the Sellers if Parent or either Seller has breached any of its
representations, warranties, covenants or agreements herein and such breach has
not been cured on or prior to the Outside Date and results in the failure of a
condition in Section 6.1 or 6.2 to be satisfied by the Outside Date, or (ii) to
the Purchasers if either Purchaser has breached any of its representations,
warranties, covenants or agreements herein and such breach has not been cured on
or prior to the Outside Date and results in the failure of a condition in
Section 6.1 or 6.3 to be satisfied by the Outside Date;

(c) by Parent, the Sellers or the Purchasers if there shall be in effect a final
nonappealable Governmental Order restraining, enjoining or otherwise prohibiting
the consummation of the transactions contemplated hereby;

(d) by Parent, the Sellers or the Purchasers if the Parent Meeting (including
any adjournments or postponements thereof) shall have concluded and the Parent
Stockholder Approval contemplated by this Agreement shall not have been
obtained;

(e) by Parent and the Sellers, to enter into an Alternative Acquisition
Agreement with respect to a Superior Proposal pursuant to Section 5.14(d);

(f) by the Purchasers, prior to the Parent Stockholder Approval, if Parent has
failed to make the Recommendation in the Proxy Statement or the Special
Committee or the Board of Directors of Parent has effected a Change of
Recommendation;

(g) by Parent and the Sellers, if the Special Committee or the Board of
Directors of Parent has effected a Change of Recommendation pursuant to
Section 5.14(d); and

(h) by Parent and the Sellers, if all of the conditions set forth in Section 6.1
and Section 6.2 have been satisfied (other than those conditions that by their
terms are to be satisfied at the Closing), Parent and/or the Sellers have given
notice to the Purchasers in writing that Parent and the Sellers are prepared to
consummate the Closing and the Purchasers fail to consummate the Closing on the
date the Closing should have occurred pursuant to Section 2.1.

 

70



--------------------------------------------------------------------------------

8.2 Effect of Termination and Abandonment. In the event of termination of this
Agreement pursuant to this Article VIII, this Agreement (other than the
provisions set forth in the first sentence of Section 5.4(a), Section 5.8,
Section 8.2, Article VIII and Article X) shall become void and of no effect with
no liability on the part of any Party (or any of their respective Affiliates or
representatives); provided, however, that (a) nothing herein shall relieve any
Party from liability for any breach of any representation, warranty, covenant or
agreement in this Agreement prior to the date of termination and (b) nothing
herein shall relieve any Party from any liability for damages resulting from any
willful or intentional breach of this Agreement.

8.3 Termination Fees.

(a) Notwithstanding any provision of this Agreement to the contrary, if this
Agreement is terminated pursuant to (i) Section 8.1(d) or (ii) Section 8.1(b)
and prior to such time Parent or either Seller shall have breached any of its
representations, warranties, covenants or agreements herein which breach remains
uncured and results in the failure of a condition in Sections 6.1 or 6.2 to be
satisfied, then in either case, the Sellers jointly and severally shall
reimburse the Purchasers an amount equal to the reasonable costs and expenses
incurred by each of the Purchasers and any of their Affiliates on their behalf
(including, reasonable attorney and accountant fees and expenses) up to a
maximum aggregate amount of 1% of the Purchase Price in connection with the
transactions contemplated by this Agreement within two (2) business days after
presentment by the Purchasers of supporting documentation in reasonable detail
(any such payment, “Expenses”). In the event that any Expenses are paid to the
Purchasers pursuant to this Section 8.3(a), such payment of Expenses shall
reduce the amount of any Termination Fee payable pursuant to Section 8.3(b) on a
dollar for dollar basis by the amount of such Expenses.

(b) Without limiting the generality of Section 8.3(a), if:

(i) (A) this Agreement is terminated pursuant to (I) Section 8.1(d) or (II)
Section 8.1(b) and prior to such time Parent or the Sellers shall have breached
any of their respective representations, warranties, covenants or agreements
herein which breach remains uncured and results in the failure of a condition in
Sections 6.1 or 6.2 to be satisfied; (B) following the execution and delivery of
this Agreement and prior to the termination of this Agreement pursuant to
Section 8.1(d) or Section 8.1(b) (under circumstances described in the preceding
clause (A)(II)), any bona fide Alternative Transaction (substituting fifty
percent (50%) for the twenty-five percent (25%) thresholds set forth in the
definition of “Alternative Transaction”) or any bona fide Acquisition Proposal
for the purchase of all or substantially all the Equity Interests or the sale of
all or substantially all of the assets of the Companies (a “Qualifying
Transaction”) shall have been publicly announced and not withdrawn or otherwise
abandoned; and (C) within three months following the termination of this
Agreement pursuant to

 

71



--------------------------------------------------------------------------------

Section 8.1(d) or Section 8.1(b) (under circumstances described in the preceding
clause (A)(II)), either the Qualifying Transaction referenced in the immediately
preceding clause (B) is consummated or Parent enters into a definitive agreement
providing for the Qualifying Transaction referenced in the immediately preceding
clause (B) and, whether or not during such three-month period, such Qualifying
Transaction is subsequently consummated; or

(ii) this Agreement is terminated by Parent and the Sellers pursuant to
Section 8.1(e) or Section 8.1(g), or by the Purchasers pursuant to
Section 8.1(f),

then, in the case of the foregoing clause (i) or (ii), as applicable, the
Sellers shall pay to the Purchasers a fee equal to $3,870,000 (the “Termination
Fee”), such payment to be made, in the case of a termination referenced in
clause (i) above, upon consummation of the Qualifying Transaction, or in the
case of clause (ii) above, concurrently with the termination by the Sellers
pursuant to Section 8.1(e) or Section 8.1(g) or within two (2) business days
after termination by the Purchasers pursuant to Section 8.1(f). For the
avoidance of doubt, in no event shall Parent or the Sellers be required to pay
the Termination Fee on more than one occasion. Any such payment shall be net of
any amounts as may be required to be deducted or withheld therefrom under the
Code or under any provision of U.S. state or local tax Law.

(c) Each of the Parties acknowledges that the agreements contained in this
Section 8.3 are an integral part of the transactions contemplated by this
Agreement and that the Termination Fee is not a penalty, but rather is
liquidated damages in a reasonable amount that will compensate the Purchasers
for the efforts and resources expended and opportunities foregone while
negotiating this Agreement and on the expectation of the consummation of the
transactions contemplated by this Agreement, which amount would otherwise be
impossible to calculate with precision. Notwithstanding anything to the contrary
in this Agreement, in the event that the Termination Fee is required to be paid
as a result of a termination of this Agreement, the Purchasers’ right to receive
payment of the Termination Fee pursuant to this Section 8.3 shall be the
exclusive remedy of the Purchasers and their respective Affiliates, if
applicable for (A) the loss suffered as a result of the failure of the Closing
to be consummated and (B) any other losses, damages, obligations or liabilities
suffered as a result of or under this Agreement and the transactions
contemplated by this Agreement, and upon payment of the Termination Fee in
accordance with this Section 8.3, none of Parent, the Sellers or any of their
respective stockholders, directors, officers or agents, as the case may be,
shall have any further liability or obligation relating to or arising out of
this Agreement or the transactions contemplated by this Agreement.

8.4 Purchaser Termination Payment.

(a) In the event that this Agreement is validly terminated pursuant to:
(i) Section 8.1(h); (ii) Section 8.1(b) and at the time of such termination this
Agreement is terminable pursuant to Section 8.1(h); or (iii) Section 8.1(b) and
prior to such time either Purchaser shall have breached any of their respective
representations,

 

72



--------------------------------------------------------------------------------

warranties, covenants or agreements herein which breach remains uncured and
results in the failure of a condition in Sections 6.1 or 6.3 to be satisfied;
then, in any such case, the Purchasers shall pay to Parent US$ 25,000,000 (the
“Purchaser Termination Payment”) as liquidated damages, and not as penalty, by
wire transfer in immediately available funds within five (5) business days of
the earlier to occur of such events. Purchasers hereby expressly waive and
relinquish any right which it may have to seek to characterize said Purchaser
Termination Payment and liquidated damages as a penalty, and the parties hereto
agree that such amount is a reasonable, fair and equitable payment of
compensation in light of the complex commercial nature of this Agreement and the
inability to estimate the extraordinary harm that will occur to Parent if the
Purchase Agreement is not consummated. In arriving at this agreement regarding
the liquidated damages amount, the parties hereto acknowledge that: (i) there is
relative equality in the bargaining power of the parties, (ii) the parties are
each represented by and have consulted with counsel regarding this issue,
(iii) the parties anticipate that proof of actual damages for any of the
breaches would be costly and inconvenient, (iv) there may be difficulty or
burdens of proving causation or foreseeability, and (v) this Agreement regarding
the liquidated damages amount is entered into freely and without duress.

(b) Notwithstanding anything to the contrary in this Agreement, in any
circumstance in which the Parent terminates the Purchase Agreement pursuant to
Section 8.4(a) and receives the Purchaser Termination Payment, Parent’s
termination of this Agreement and right to receive payment of the Purchaser
Termination Payment shall be the sole and exclusive remedy of Parent and Sellers
or any of its or their respective Affiliates, against Purchasers and (a) any
direct or indirect holder of any equity interests or securities of Purchasers
(whether such holder is a limited or general partner, member, stockholder or
otherwise), (b) Affiliate of Purchasers, or (c) director, officer, employee,
manager, representative, or agent of Purchasers, any of the foregoing persons’
or entities’ respective Affiliates or any direct or indirect holder of any
equity interests or securities of any such person or entity (collectively, the
“Purchaser Party Affiliates”) under the Transaction Documents for any and all
Losses that may be suffered as a result of, based upon or arise out of any
breach of or failure to perform or comply with any representation, warranty,
covenant or agreement in the Transaction Documents, the transactions
contemplated hereby and thereby, and upon receipt of the Purchaser Termination
Payment pursuant to Section 8.4(a) above, none of the Purchaser Party Affiliates
shall have any further liability or obligation relating to or arising out of the
Transaction Documents or any of the transactions contemplated hereby or thereby.
For the avoidance of doubt, nothing in this Section 8.4 shall limit any remedies
of Parent and Sellers prior to a termination as set forth in Section 8.4(a)
above, including specific performance under Section 10.9(a); provided that if
Parent or the Sellers are granted an order of specific performance by a court
listed in Section 10.9(a) which order compels Purchasers to consummate the
Closing (and the Closing is actually consummated), then Parent shall not also be
entitled to receive the Purchaser Termination Payment pursuant to this
Section 8.4.

 

73



--------------------------------------------------------------------------------

ARTICLE IX

INDEMNIFICATION

9.1 Survival of Representations, Warranties and Covenants. The representations
and warranties of the Parties made herein shall survive the Closing for a period
of fourteen (14) months, and thereafter shall terminate; provided, however, that
a claim for indemnification for breach thereof shall survive such period only to
the extent that a claim was properly made in accordance with this Article IX
before the expiration of such period. All covenants and agreements that by their
terms apply or are to be performed in whole or in part after the Closing will
survive for the period provided in such covenants and agreements, if any, up to
the date that is fourteen (14) months after the Closing, and thereafter shall
terminate; provided, however, that a claim for indemnification for breach
thereof shall survive such period only to the extent that a claim was properly
made in accordance with this Article IX before the expiration of such period.
All covenants and agreements that by their terms apply or are to be performed in
their entirety on or prior to the Closing shall not survive the Closing, except
to the extent such covenant or agreement shall not be performed in its entirety
in all respects in accordance with its terms as of the Closing in which event
such covenant or agreement shall survive the Closing for a period of fourteen
(14) months, and thereafter shall terminate. Except as expressly provided in
this Section 9.1, no claim for indemnification hereunder may be made after the
expiration of the applicable survival date set forth in this Section 9.1;
provided, however, that any indemnity claim (but solely such claim) described in
a Claim Certificate received by the Indemnifying Party prior to the expiration
of the applicable time limitations set forth in this Section 9.1 shall survive
until the claim is fully resolved.

9.2 Indemnification.

(a) From and after the Closing, Parent hereby agrees to indemnify and hold each
of the Purchasers, its Affiliates, the Companies and its and their respective
employees, stockholders, members, directors and officers (collectively, the
“Purchaser Indemnified Parties”) harmless from, against and in respect of, any
and all claims, losses, damages, liabilities, expenses (including reasonable
attorneys’ fees and expenses) or costs (“Losses”) (subject to the limitations
set forth herein, including in Section 9.5, “Indemnified Losses”), incurred or
suffered by them to the extent resulting from or, arising out of or based upon:

(i) any breach of any of the representations or warranties made by such Seller
contained in this Agreement;

(ii) any breach or non-fulfillment of any covenant or agreement contained in
this Agreement to be performed or complied with by such Seller;

(iii) any Pre-Closing Taxes;

(iv) any ETA Liability;

 

74



--------------------------------------------------------------------------------

(v) the consummation of any of the Restructuring Transactions, other than any
Pre-Closing Taxes resulting therefrom; and

(vi) obligations of PTCI assigned to the Parent pursuant to the Specified
Assumption Agreement.

(b) From and after the Closing Date, each Purchaser hereby agrees, jointly and
severally with the other Purchaser, to indemnify and hold each Seller and its
Affiliates and their respective employees, stockholders, members, directors, and
officers (collectively, the “Seller Indemnified Parties”) harmless from, against
and in respect of any and all Indemnified Losses incurred or suffered by them to
the extent resulting from, arising out of or based upon:

(i) any breach of any of the representations or warranties made by such
Purchaser contained in this Agreement; and

(ii) any breach or non-fulfillment of any covenant or agreement contained in
this Agreement to be performed or complied with by such Purchaser.

(c) Subject to the limitations set forth in Section 9.5:

(i) all amounts payable by Parent to any Purchaser Indemnified Parties pursuant
to Section 9.2(a)(i) with respect to breaches of any Seller Fundamental
Representations shall be paid solely as follows:

(A) first, any such amounts shall be paid by means of collection of the
Indemnity Escrow Amount in the Indemnity Escrow Account from the Escrow Agent
pursuant to this Agreement and the Escrow Agreement; and

(B) second and finally, any such amounts that remain unpaid after all of the
Indemnity Escrow Amount in the Indemnity Escrow Account has been collected by
Indemnified Parties or disbursed to the Sellers’ Representative pursuant to the
provisions of this Agreement and the Escrow Agreement shall be paid by Parent;
and

(ii) all amounts payable by Parent to any Purchaser Indemnified Parties pursuant
to Section 9.2(a)(iv) shall be paid solely as follows:

(A) first, any such amounts shall be paid by means of collection of the ETA
Escrow Amount in the ETA Escrow Account from the Escrow Agent pursuant to this
Agreement and the Escrow Agreement;

(B) second, any such amounts that remain unpaid after all of the ETA Escrow
Amount in the ETA Escrow Account has been collected by Indemnified Parties
pursuant to the provisions of this Agreement and the Escrow Agreement shall be
paid by means of collection of the Indemnity Escrow Amount in the Indemnity
Escrow Account from the Escrow Agent pursuant to this Agreement and the Escrow
Agreement; and

(C) third and finally, any such amounts that remain unpaid after all of the
Indemnity Escrow Amount in the Indemnity Escrow Account has been collected by
Indemnified Parties or disbursed to the Sellers’ Representative pursuant to the
provisions of this Agreement and the Escrow Agreement shall be paid by Parent.

 

75



--------------------------------------------------------------------------------

9.3 Claims Procedure; Participation in Litigation.

(a) Procedure for Claims. For purposes hereof, a party claiming a right to
indemnification shall be referred to as the “Indemnified Party” and any or all
parties against whom such indemnification claim is made shall be referred to as
an “Indemnifying Party.” An Indemnified Party intending to assert a claim for
indemnification under Section 9.2 (other than a Third-Party Claim covered by
Section 9.3(c) below) shall deliver to each Indemnifying Party a certificate (a
“Claim Certificate”) signed by any officer of the Indemnified Party; provided,
however, that any failure by such Indemnified Party to provide such Claim
Certificate promptly will not relieve the Indemnifying Party of any of its
indemnification obligations hereunder unless and then only to the extent the
Indemnifying Party is prejudiced by such failure. The Claim Certificate shall:
(A) state that an Indemnified Party has paid, sustained or incurred Indemnified
Losses, (B) specify in reasonable detail the facts pertinent to such claim(s),
the individual items of Indemnified Losses included in the claim and the method
of computation thereof, in each case to the extent reasonably available, and
(C) demand payment for the Indemnified Losses if and when incurred (if not
already incurred). In the event that the Indemnifying Party shall object to the
indemnification of an Indemnified Party in respect of any claim or claims, or
any part thereof, specified in any Claim Certificate, the Indemnifying Party
shall, within thirty (30) business days after receipt by the Indemnifying Party
of such Claim Certificate, deliver to the Indemnified Party notice to such
effect, specifying in reasonable detail the basis for such objection (a “Claim
Response Certificate”). Payment for Indemnified Losses shall be made in the
manner provided in Section 9.6.

(b) If an Indemnifying Party in a Claim Response Certificate contests the
payment of all or part of any claim set forth in a corresponding Claim
Certificate or responsibility therefor, then such Indemnifying Party and the
Indemnified Party shall use good faith efforts to resolve such dispute in
accordance with Section 9.3(d) below.

(c) Procedure for Third-Party Claims.

(iii) All claims for indemnification made under Section 9.2 resulting from,
related to or arising out of a third-party claim, demand, action or proceeding
against an Indemnified Party shall be made in accordance with the following
procedures. In the event an Indemnified Party becomes aware of a third-party
claim which such Indemnified Party reasonably believes may result in any
Indemnified Losses (without giving effect to the limitations in Section 9.5) (a
“Third-Party Claim”), such

 

76



--------------------------------------------------------------------------------

Indemnified Party shall promptly notify the Indemnifying Party of such claim by
delivery of an Claim Certificate to such Indemnifying Party. Any delay or
failure in so notifying the Indemnifying Party shall not relieve the
Indemnifying Party of obligations under Article IX except to the extent, if at
all, that such Indemnifying Party is actually prejudiced by reason of such delay
or failure. The Indemnifying Party shall have the right to assume the defense of
any Third-Party Claim using counsel reasonably acceptable to the Indemnified
Party; provided, however, that the Indemnifying Party shall not be entitled to
assume the defense of any Third-Party Claim, or may no longer continue to assume
the defense of the Third-Party Claim, to the extent that (A) the Third-Party
Claim seeks non-monetary relief, (B) the Third-Party Claim involves criminal or
quasi criminal allegations, or (C) the Indemnifying Party failed or is failing
after reasonable written notice and an opportunity to cure to diligently and
reasonably prosecute or defend the Third-Party Claim. In the event that the
Indemnifying Party elects to assume the defense of a Third-Party Claim pursuant
to the provisions of the immediately preceding sentence, the Indemnified Party
shall have the right to participate in the defense of the Third-Party Claim, and
may retain separate co-counsel of its choice at its sole cost and expense. If
the Indemnifying Party is entitled to and elects to assume the defense of a
Third-Party Claim, it shall, within thirty (30) days of the Indemnifying Party’s
receipt of the Claim Certificate with respect to such Third-Party Claim, notify
the Indemnified Party of its election to do so. Notwithstanding anything to the
contrary in this Section 9.3, the Indemnifying Party shall not, without the
written consent (not to be unreasonably withheld, conditioned or delayed) of the
Indemnified Party, settle or compromise any Third-Party Claim or permit a
default or consent to entry of any judgment with respect thereto unless such
settlement, compromise or judgment contains an unqualified written release of
the Indemnified Party and all other Purchaser Indemnified Parties or Seller
Indemnified Parties, as applicable, from all Liability in respect of the
Third-Party Claim.

(iv) If the Indemnifying Party elects not to assume the defense of a Third-Party
Claim, the Indemnified Party shall assume the defense of such Third-Party Claim
and the cost and expense of counsel shall be Indemnified Losses to the extent
the Third-Party Claim is an Indemnified Loss and such Indemnified Party may be
entitled to withdraw such related costs and expenses from and reduce the
Indemnity Escrow Amount. The parties (other than the Indemnifying Party)
controlling the defense of any Third-Party Claim shall (i) permit the other
party (the “Non-Controlling Party”) to participate, at his or its own expense,
in the defense of such Third-Party Claim, (ii) conduct the defense of such
Third-Party Claim with reasonable diligence and keep the Non-Controlling Party
reasonably informed of material developments in such Third-Party Claim,
(iii) promptly submit to the Non-Controlling Party copies of all pleadings,
responsive pleadings, motions and other similar legal documents and papers
received or filed in connection therewith, (iv) permit the Non-Controlling Party
and its counsel to confer on the conduct of the defense thereof and (v) permit
the Non-Controlling Party and its counsel an opportunity to review all legal
papers to be submitted prior to their submission and consider in good faith any
comments from the Non-Controlling Party and its counsel thereto to the extent
practicable. Notwithstanding anything to the contrary in this Section 9.3, the
Indemnified Party shall not, without the written consent of the Indemnifying
Party (not to be unreasonably withheld, conditioned or delayed), settle or

 

77



--------------------------------------------------------------------------------

compromise any Third-Party Claim or permit a default or consent to entry of any
judgment with respect thereto (other than with respect to Third-Party Claims for
Taxes), and in any such event only if (x) the settlement is for an amount less
than the claim amount of the Third-Party Claim set forth in the Claim
Certificate, and (y) such settlement, compromise or judgment contains an
unqualified written release of the Indemnifying Party and all other Purchaser
Indemnified Parties or Seller Indemnified Parties, as applicable, from all
Liability in respect of the Third-Party Claim. No settlement of any Third-Party
Claim with any third party claimant shall be determinative of the existence of
or amount of Indemnified Losses relating to such matter, except with the consent
of the Indemnifying Party.

(v) The Indemnified Party and the Indemnifying Party shall cooperate in all
reasonable respects with one another and with counsel in the investigation,
trial and defense of any Third-Party Claim and any appeal arising therefrom and
shall furnish such records, information and testimony and attend such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested in connection therewith at the sole cost and expense of the
party so participating. Such cooperation shall include access during normal
business hours afforded to the other party and its agents and representatives
to, and reasonable retention by any party of, records and information which have
been identified by the other party as being reasonably relevant to such
Third-Party Claim, and making employees available on a mutually convenient and
reasonable basis to provide additional information and explanation of any
material provided hereunder.

(d) Resolution of Non-Third-Party Claims. In case the Indemnifying Party shall
object in writing to any claim or claims made in any Claim Certificate with
respect to a non-Third-Party Claim, the Indemnifying Party and Indemnified Party
shall reasonably cooperate in good faith to agree upon the rights of the
respective parties with respect to each of such claims within twenty
(20) business days following the delivery by the Indemnifying Party of the Claim
Response Certificate applicable thereto. If the Indemnifying Party and
Indemnified Party should so agree, a memorandum setting forth such agreement
shall be prepared and signed by both parties and, in the case of a claim against
the Indemnity Escrow Account if the Indemnity Escrow Amount remains outstanding,
shall be furnished to the Escrow Agent. The Escrow Agent shall be entitled to
rely on any such memorandum and make distributions from the Indemnity Escrow
Account in accordance with the terms thereof as equivalent to a joint written
instruction. If the Indemnified Party and the Indemnifying Party are unable to
agree as to any particular item or items or amount or amounts within such time
period, then the Indemnified Party shall be permitted to submit such dispute to
a court of competent jurisdiction as set forth in Section 10.9.

9.4 Purchase Price Adjustment. With respect to any indemnity payment under this
Agreement, the Parties agree to treat, to the extent permitted by Law, all such
payments as an adjustment to the Purchase Price paid hereunder.

 

78



--------------------------------------------------------------------------------

9.5 Limitations.

(a) Notwithstanding the provisions of this Article IX other than Section 9.7,
neither Parent nor the Sellers nor the Purchasers shall have any indemnification
obligations for Losses under Section 9.2 unrelated to any Tax matter unless the
aggregate amount of all such Losses exceeds $500,000 (the “Basket”), at which
point the Indemnifying Party shall be obligated to indemnify the Indemnified
Party for the entire amount of any such Loss. In no event shall the aggregate
indemnification to be paid by (i) Parent or Sellers under Section 9.2(a) exceed
an amount equal to the sum of (x) $12,900,000 (inclusive of amounts paid into
the Indemnity Escrow Account) and (y) any amounts actually paid by Parent or the
Sellers to the Purchasers out of the ETA Escrow Account and the Adjustment
Escrow Account (the “Cap”) or (ii) the Purchasers under Section 9.2(b)(i) exceed
the Cap; provided, however, that the foregoing limitations shall not apply to
any indemnification obligations for Losses (x) arising from fraud, (y) under
Section 9.2(a)(i) with respect to breaches of the Seller Fundamental
Representations, or (z) under Section 9.2(b)(i) with respect to breaches of the
Purchaser Fundamental Representations; provided, further, that in no event shall
the aggregate indemnification to be paid by (A) Parent and/or Sellers under
Section 9.2(a)(i) with respect to breaches of the Seller Fundamental
Representations or with respect to fraud exceed the Purchase Price, or (B) the
Purchasers under Section 9.2(b)(i) with respect to breaches of the Purchaser
Fundamental Representations or with respect to fraud exceed the Purchase Price.

(b) Notwithstanding anything to the contrary herein, (i) Purchaser Indemnified
Parties shall not be entitled to indemnification under this Agreement with
respect to any Losses to the extent that such Losses (A) are Liabilities set
forth on the Conclusive Net Working Capital Statement (up to the amount set
forth thereon therefor), (B) are Liabilities set forth on any Schedule (except
with respect to any matter disclosed on any Schedule, any Losses for which a
Purchaser Indemnified Party is entitled to indemnification pursuant to
Section 9.2(a)(iii)), (C) arise solely out of changes after the date of this
Agreement in applicable Law or interpretations or applications thereof by a
Governmental Authority, or (D) are attributable to Taxes attributable to
post-Closing taxable periods (or portions thereof) (other than Taxes
attributable to breaches of the representations and warranties contained in
Section 3.7(g)), and (ii) all Losses under this Agreement shall be determined
without duplication of recovery by reason of the state of facts giving rise to
such Losses constituting a breach of more than one representation, warranty,
covenant or agreement.

(c) The amount of any Indemnified Losses for which indemnification is provided
under this Article IX shall be net of any amounts actually recovered and
received by the Indemnified Party under insurance policies, indemnification
agreements or otherwise with respect to such Indemnified Losses. The Indemnified
Parties shall use their commercially reasonable efforts to pursue any available
insurance policies or collateral sources. No party shall have any right to
indemnification under this Article IX with respect to any Losses to the extent
such Losses arise to any material respect out of any action or knowing inaction
of such party. No Indemnified Party shall have any right to assert any claim
against any Indemnifying Party with respect to any Loss, cause of action or
other claim to the extent such Loss is a Loss, cause of action or claim with
respect to which such Indemnified party or any of its

 

79



--------------------------------------------------------------------------------

Affiliates has taken action (or caused action to be taken) with the primary
intent of accelerating the time period in which such matter is asserted or
payable in order to cause a claim to be made prior to the applicable date of
expiration survival set forth in Section 9.1.

(d) If an Indemnifying Party pays an amount to an Indemnified Party pursuant to
a claim for indemnification under Section 9.2 and such Indemnified Party
actually received or realized in connection therewith, during the three taxable
years following the Closing Date, any refund or any reduction of, or credit
against, its Tax liabilities in or prior to the taxable year in which the
indemnification amount is paid (an “Indemnification Tax Benefit”), such
Indemnified Party shall pay to the Indemnifying Party an amount that is equal to
the Indemnification Tax Benefit; provided, however, that (A) any Taxes that are
imposed on such Indemnified Party as a result of a disallowance or reduction of
any Indemnification Tax Benefit actually paid to the Indemnifying Party shall be
treated as a Tax for which the Indemnifying Party is obligated to indemnify such
Indemnified Party pursuant to Section 9.2 hereof; and (B) nothing in this
Section 9.5(d) shall require the Indemnified Party to disclose any confidential
information to the Indemnifying Party (including its Tax Returns).

(e) The Indemnified Parties shall use commercially reasonable efforts to
mitigate all Losses upon and after becoming aware of any event which could
reasonably be expected to give rise to Losses.

(f) Notwithstanding anything to the contrary elsewhere in this Agreement, no
party shall, in any event, be liable to any other Person for any consequential,
incidental, indirect, special or punitive damages of such other Person
(including loss of future revenue, income or profits, diminution of value or
loss of business reputation or opportunity relating to the breach or alleged
breach hereof), other than consequential, incidental, indirect, special or
punitive damages (including loss of future revenue, income or profits,
diminution in value or losses or business reputation or opportunity), in each
case, that a third party recovers pursuant to any Third-Party Claim.

(g) Upon payment in full of any indemnification claim pursuant to Section 9.3,
the Indemnifying Party shall be subrogated to the extent of such payment to the
rights of the Indemnified Party against any Person with respect to the subject
matter of such claim. The Indemnified Parties shall permit the Indemnifying
Party to use the name of such Indemnified Parties in any transaction or in any
action or proceeding or other matter involving any of such rights, and the
Indemnified Parties shall assign or otherwise reasonably cooperate with the
Indemnifying Parties, at the cost and expense of the Indemnifying Parties, to
pursue any claims against, or otherwise recover amounts from, any Person liable
or responsible for any Losses for which indemnification has been received
pursuant to this Agreement. If any indemnification payment is received by any
Indemnified Party from an Indemnifying Party pursuant to Section 9.3, and such
Indemnified Party later receives a payment from another Person in respect of the
related Losses, such Indemnified Party shall promptly pay to such Indemnifying
Party or its designee an amount equal to the amount of such payment received
from such other Person to the extent such payment would result in a collection
of aggregate amounts for such Indemnified Loss greater than the amount thereof.

 

80



--------------------------------------------------------------------------------

9.6 Payments; Release of Escrow Funds.

(a) On each occasion that the Indemnifying Party and the Indemnified Party shall
agree that the Indemnified Party shall be entitled to indemnification under this
Article IX, the Indemnifying Party shall, at each such time, pay the amount of
such indemnification in immediately available funds to an account designated in
writing by the party entitled to indemnification hereunder within ten
(10) business days after the determination thereof, and in such case subject to
the Cap and as provided in this Section 9.6(a). On each instance in which the
Indemnifying Party and the Indemnified Party shall agree that the Indemnified
Party is entitled to payment in respect of an Indemnified Loss from the
Indemnity Escrow Account as provided herein, the Purchasers and the Sellers’
Representative shall deliver prompt joint written instructions to the Escrow
Agent instructing the Escrow Agent to release payment therefor.

(b) Subject to any other limitations set forth herein, on the day that is
fourteen (14) months following the Closing Date, any portion of the Indemnity
Escrow Amount remaining in the Indemnity Escrow Account that is not subject to a
then pending and properly asserted claim for indemnification pursuant to a Claim
Certificate in accordance with this Article IX shall be released to Sellers’
Representative.

(c) Subject to any other limitations set forth herein, on the date that is the
earlier of (i) receipt by PTCI of a positive ruling from the Canada Revenue
Agency that an “internet service provider” providing “internet services” for
primarily resale is not subject to the recapture requirements under the Excise
Tax Act (Canada) and (ii) thirty (30) days following the expiration of the
applicable statute of limitations related thereto, any portion of the ETA Escrow
Amount remaining in the ETA Escrow Account that is not subject to a then pending
and properly asserted claim for indemnification pursuant to a Claim Certificate
in accordance with this Article IX shall be released to Sellers’ Representative.

(d) Subject to any other limitations set forth herein, on the date on which
(i) the Purchasers and Sellers’ Representative agree, or are deemed to have
agreed to, or the Neutral Arbitrator delivers, the Conclusive Net Working
Capital Statement and (ii) all payments to be made pursuant to Section 2.3(d)
have been made in full, any portion of the Adjustment Escrow Amount remaining in
the Adjustment Escrow Account shall be released to Sellers’ Representative.

(e) If the Second Closing does not occur prior to the one (1) year anniversary
of the Closing and the Sellers and the Purchasers have not otherwise agreed in
writing to work toward a Second Closing and notified the Escrow Agent in writing
of the same, then the Escrow Agent shall release the Second Closing Escrow
Amount to the Purchasers.

 

81



--------------------------------------------------------------------------------

9.7 Exclusive Remedies. Notwithstanding anything in this Agreement to the
contrary and except as expressly set forth in this Article IX (including
Section 9.2(c)), the indemnification rights set forth in this Article IX all of
which are subject to the terms, limitations, and restrictions of this Article
IX, shall be the sole and exclusive remedy after Closing (other than as set
forth in Section 2.3(d)) for any and all claims arising out of or related to
this Agreement, including claims based on any breach of a representation,
warranty, covenant or agreement under this Agreement, and no Person will have
any other entitlement, remedy or recourse, whether in contract, tort or
otherwise, it being agreed that all of such other remedies, entitlements and
recourse are expressly waived and released by the Parties to the fullest extent
permitted by Law; provided, however, that the Cap will not apply to Losses
arising from or relating to (a) fraud, (b) any breach of a Seller Fundamental
Representation, or (c) any breach of a Purchaser Fundamental Representation. The
provisions of this Section 9.7 and the limited remedies provided in
Section 2.3(d), Article IX, Section 8.3, Section 8.4 and Section 10.9 were
specifically bargained for by the Parties and were taken into account by the
Parties in arriving at the Purchase Price and the terms and conditions of this
Agreement. The Parties have specifically relied upon the provisions of this
Section 9.7 and the limited remedies provided in Section 2.3(d), Article IX,
Section 8.3, Section 8.4 and Section 10.9 in agreeing to the Purchase Price and
the terms and conditions of this Agreement.

ARTICLE X

MISCELLANEOUS

10.1 Notices. Any notice, request, instruction or other communication required
or permitted hereunder shall be in writing and delivered personally, sent by
reputable overnight courier service (charges paid by sender), sent by registered
or certified mail (postage prepaid), sent by electronic mail or sent by
facsimile, according to the instructions set forth below. Such notices shall be
deemed given: at the time delivered by hand, if personally delivered; one
business day after being sent, if sent by reputable overnight courier service;
at the time receipted for (or refused) on the return receipt, if sent by
registered or certified mail; at the time when confirmation of successful
transmission is received by the sending facsimile machine; and at the time sent,
if sent by electronic mail:

 

  (a) if to the Sellers or Parent:

 

  

Primus Telecommunications Group, Incorporated

7901 Jones Branch Drive

Suite 900

McLean, VA 22102

Attention: Chief Financial Officer and General Counsel

   Facsimile No.:    (703) 650-4295

 

82



--------------------------------------------------------------------------------

  

Primus Telecommunications Group, Incorporated

460 Herndon Parkway

Suite 150

Herndon, VA 20170

Attention: Chief Financial Officer and General Counsel

  

Facsimile No.:

   (703) 650-4295   

 

with a copy to:

 

O’Melveny & Myers LLP

Two Embarcadero Center, 28th Floor

San Francisco, California 94111

  

Attention:

   C. Brophy Christensen, Esq.       Paul S. Scrivano, Esq.   

Facsimile:

   (415) 984-8701   

E-mail:

   bchristensen@omm.com       pscrivano@omm.com

 

  (b) if to the Purchasers:

 

  

York Capital Management

767 Fifth Avenue, 17th Floor

New York, New York 10153

  

Attention:

   Joshua A. Ratner, Esq.   

Facsimile No.:

   (646) 514-5528   

E-mail:

   jratner@yorkcapital.com   

 

with a copy to:

  

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Attention: Stuart Leblang, Esq.

Geoffrey Secol, Esq.

  

Facsimile No.:

   (212) 872-1002   

E-mail:

   sleblang@akingump.com       gsecol@akingump.com

or to such other address or to the attention of such other Party that the
recipient has specified by prior notice to the other Party in accordance with
the preceding.

 

83



--------------------------------------------------------------------------------

10.2 Certain Definitions; Interpretation.

(a) For purposes of this Agreement, the following terms shall have the following
meanings:

(i) “Action” means any claim, action, cause of action, demand, lawsuit,
arbitration, complaint, proceeding, litigation, summons, subpoena, or petitions
to deny or formal objections filed with the FCC, whether at law or in equity.

(ii) “Adjustment Escrow Account” means the escrow account established pursuant
to the Escrow Agreement to hold the Adjustment Escrow Amount.

(iii) “Adjustment Escrow Amount” means an amount equal to $4,000,000.

(iv) “Affiliate” of any Person means a Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, the first mentioned Person.

(v) “Blackiron Purchase Agreement” means that certain Equity Purchase Agreement
dated as of April 17, 2013, by and among Rogers Communications Inc., Parent and
PTCI, as assigned in part pursuant to that certain Assignment dated as of
April 17, 2013 by Rogers Communications. Inc. in favor of Rogers Data Services
Inc.

(vi) “Blackiron Purchase Price” means the Purchase Price as defined in the
Blackiron Purchase Agreement.

(vii) “Blackiron Transactions” means the transactions contemplated in the
Blackiron Purchase Agreement.

(viii) “Business” means the North American telecommunications business conducted
by any of the Companies or any of their Subsidiaries.

(ix) “business day” means any day other than a Saturday, Sunday or a day on
which the banks in New York are authorized by law or executive order to be
closed.

(x) “Cash and Cash Equivalents” means with respect to the Companies and their
Subsidiaries, all cash, cash equivalents and marketable securities held by the
Companies and their Subsidiaries determined in accordance with GAAP.

(xi) “Code” means the Internal Revenue Code of 1986, as amended.

(xii) “Commercial Agreements” means, collectively, the Colocation Agreement, the
PTCI Carrier Services Agreement and the PTI Carrier Services Agreement.

 

84



--------------------------------------------------------------------------------

(xiii) “Contract” means any written contract, agreement, lease, license, sales
order, purchase order, indenture, note, bond, loan, instrument, lease,
commitment or other arrangement or agreement that is binding on any Person or
any part of its property under applicable Law.

(xiv) “control” (including the terms “controlled,” “controlled by” and “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of stock, as trustee or executor, by Contract or
credit arrangement or otherwise.

(xv) “Current Assets” means, as of 11:59 pm on the date of determination, the
current assets of the Companies and their Subsidiaries determined in accordance
with GAAP and otherwise using the same accounting methods, policies, practices,
principles and procedures with consistent classifications, judgments and
methodologies as were used in connection with preparing the Interim Financial
Statements. Notwithstanding the foregoing, “Current Assets” shall exclude
investment in such Subsidiaries.

(xvi) “Current Liabilities” means, as of 11:59 pm on the date of determination,
the current liabilities of the Companies and their Subsidiaries determined in
accordance with GAAP and otherwise using the same accounting methods, policies,
practices, principles and procedures with consistent classifications, judgments
and methodologies as were used in connection with preparing the Interim
Financial Statements.

(xvii) “Encumbrances” means any mortgages, liens, pledges, security interests,
charges, defects, exceptions, rights of way, restrictions, covenants, claims,
right of first refusals, rights of first offer, purchase options or other
encumbrances of any nature whatsoever, whether consensual or otherwise.

(xviii) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, including the rules and regulations promulgated thereto.

(xix) “Escrow Agreement” means an escrow agreement, in a form mutually agreed by
the Parties, entered into by and among the Sellers, the Purchasers and an escrow
agent to be named (the “Escrow Agent”) to maintain the Indemnity Escrow Account,
the ETA Escrow Account, the Adjustment Escrow Account and the Second Closing
Escrow Account.

(xx) “ETA Escrow Account” means the escrow account established pursuant to the
Escrow Agreement to hold the ETA Escrow Amount.

(xxi) “ETA Escrow Amount” means an amount equal to $4,800,000.

 

85



--------------------------------------------------------------------------------

(xxii) “ETA Liability” means any Liability pursuant to the Excise Tax Act
(Canada) in respect of the Ontario provincial portion of Tax paid on the
acquisition of certain telecommunication services by PTCI, as more fully
described in the May 1, 2012 BDO Canada LLP ruling request to the Canada Revenue
Agency.

(xxiii) “Furnishings and Equipment” means tangible personal property (other than
Inventory), including machinery, equipment, construction in progress, computers,
furniture, automobiles, trucks, railcars, tractors and trailers.

(xxiv) “GAAP” means generally accepted accounting principles as in effect in the
United States, applied on a basis consistent with the Companies’ and their
Subsidiaries’ past practice.

(xxv) “Governmental Authority” means the United States or Canada, any state,
federal, provincial or other political subdivision thereof, and any other
foreign or domestic entity exercising executive, legislative, judicial,
regulatory or administrative authority or functions of or pertaining to
government, including any government authority, agency, department, corporation,
board, commission, court, tribunal or instrumentality of the United States,
Canada or any foreign entity, any state of the United States, any provincial
subdivision of Canada or any political subdivision of any of the foregoing.

(xxvi) “Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

(xxvii) “HSR Act” means the Hart-Scott-Rodino Antitrust Improvement Act of 1976,
as amended.

(xxviii) “Indebtedness” of any Person at any date means (A) the principal of and
interest accrued on (1) indebtedness for money borrowed and (2) indebtedness
evidenced by notes, debentures, bonds or other similar instruments; (B) all
obligations issued or assumed as the deferred purchase price of property (but
excluding accounts payable arising in the ordinary course of business consistent
with past practice); (C) all obligations for the reimbursement of any obligor on
any letter of credit or similar credit transaction securing obligations of a
Person other than the Companies or their Subsidiaries or of a type described in
clauses (A) and (B) above and (D) below, but only to the extent of the
obligation secured; (D) all prepayment premiums and penalties, and any other
fees, breakage charges, expenses, indemnities and other amounts payable as a
result of the prepayment or discharge of any Indebtedness of the type referred
to in clauses (A) through (C) above; and/or (E) all reimbursement obligations
under guarantees of obligations of other Persons of the type referred to in
clauses (A) through (D) above; provided, that, for the avoidance of doubt,
Indebtedness shall not include any commitments, obligations or liabilities under
indefeasible right of use agreements, capital leases, credit support or deposits
for real estate leases, or similar arrangements.

 

86



--------------------------------------------------------------------------------

(xxix) “Indemnity Escrow Account” means the escrow account established pursuant
to the Escrow Agreement to hold the Indemnity Escrow Amount.

(xxx) “Indemnity Escrow Amount” means an amount equal to $6,450,000.

(xxxi) “Key Employees” means, collectively, the individuals listed in
Section 10.2(a) of the Disclosure Schedule.

(xxxii) “Knowledge” (A) with respect to a Seller shall mean the actual knowledge
of any individual identified on Section 10.2(a) of the Disclosure Schedule and
the knowledge that such individual would reasonably be expected to have in the
ordinary performance of such individual’s duties as an officer or employee of a
Seller, and (B) with respect to a Purchaser shall mean the actual knowledge of
any individual identified on Section 10.2(a) of the Disclosure Schedule and the
knowledge that such individual would reasonably be expected to have in the
ordinary performance of such individual’s duties as an officer or employee of a
Purchaser.

(xxxiii) “Law” means any law, statute, ordinance, constitution, treaty, rule or
regulation of any Governmental Authority, or any agreement with any Governmental
Authority or between any Governmental Authorities binding upon a Person or its
assets.

(xxxiv) “Liability” means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated and
whether due or to become due) regardless of when arising, including any
liability for Taxes.

(xxxv) “Limited Guarantee” means that certain limited guarantee of Sponsor in
favor of Parent and the Sellers, dated the date hereof, with respect to those
certain matters contained therein, as amended, modified or supplemented from
time to time in accordance with its terms.

(xxxvi) “Made Available” means that the information referred to (A) has been
actually delivered (whether by e-mail transmission, hand delivery or orally) to
the Purchasers or to their outside legal counsel or (B) was posted on the “data
site” maintained by the Sellers for purposes of the transactions contemplated by
this Agreement, in each case, on or prior to the execution of this Agreement.

(xxxvii) “Management Fee” has the meaning ascribed to such term in the
Management Agreement.

 

87



--------------------------------------------------------------------------------

(xxxviii) “Material Adverse Effect” means any change, effect, event,
circumstance, fact, occurrence or development that, individually or in the
aggregate, has had, or would reasonably be expected to have, a material adverse
effect on the business, assets, properties, liabilities, results of operations
or financial condition or operations of the Companies and their Subsidiaries,
taken as a whole or the Business as presently conducted; provided, however, that
the term “Material Adverse Effect” does not, and shall not be deemed to, include
any of the following, either alone or in combination, and none of the following
shall be taken into account in determining whether there has been or would be a
Material Adverse Effect: (a) (1) changes in general economic or political
conditions or the securities, banking, credit, currency, commodities, capital or
financial markets in general (including general changes to monetary policy,
inflation, interest rates, exchange rates or stock, bond or debt prices) in the
United States or in any other geographic market, (2) changes that are generally
applicable to the industries in which the Companies and their Subsidiaries
operate (including any competitive and/or technological changes relevant to such
industries), (3) changes in general legal, regulatory or political conditions,
including the adoption, implementation, promulgation, repeal, modification,
reinterpretation or proposal of any Law after the date hereof, or changes in
GAAP or in other applicable accounting standards (or in the interpretation
thereof), (4) the negotiation, execution, announcement or performance of this
Agreement or the consummation of the transactions contemplated by this
Agreement, including the threatened or actual impact thereof on relationships,
contractual or otherwise, with current or prospective customers, suppliers,
vendors, distributors, partners, employees or landlords, (5) the identity of the
Purchaser or any of its Affiliates as the acquiror of the Companies and their
Subsidiaries or any facts or circumstances concerning the Purchaser or any of
its Affiliates, (6) compliance with the terms of, or the taking of any action
required or contemplated by, this Agreement or action or inaction consented to
or requested by the Purchaser, or (7) natural disasters, weather events,
geopolitical conditions, acts or threats of war, sabotage, terrorism, or
military actions or the escalation or worsening thereof, except, in the case of
the foregoing clauses (1), (2) and (3), to the extent such changes or
developments referred to therein have a materially disproportionate impact on
the Companies and their Subsidiaries, taken as a whole, relative to other
companies in the industries and in the geographic markets in which the Companies
and their Subsidiaries operate after taking into account the size of the
Companies and their Subsidiaries, taken as a whole, relative to such other
companies (but only to the extent of such materially disproportionate impact),
or (b) any failure to meet internal or published projections, forecasts,
estimates, performance measures, operating statistics or revenue or earnings
predictions for any period or the issuance of revised projections that are not
as optimistic as those in existence as of the date hereof.

(xxxix) “Minimum Cash Balance” means an amount equal to (x) $6,450,000 less
(y) the aggregate amount actually paid by Parent (for the avoidance of doubt,
not paid out of the Indemnity Escrow Account, the ETA Escrow Account or the
Adjustment Escrow Account) to the Purchaser Indemnified Parties pursuant to
Article IX.

 

88



--------------------------------------------------------------------------------

(xl) “Net Adjustment Amount” means the amount by which the Net Working Capital
set forth on the Conclusive Net Working Capital Statement exceeds or is a more
negative number than the Estimated Net Working Capital Amount.

(xli) “Net Working Capital” means, as of any date of determination, (i) the
Current Assets minus (ii) the Current Liabilities, in each case determined as of
11:59 pm on such date of determination, calculated in accordance with GAAP using
the same accounting methods, policies, practices, principles and procedures with
consistent classifications, judgments and methodologies as were used in
connection with preparing the Interim Financial Statements.

(xlii) “Permit” means any permit, franchise, authorization, license or other
approval issued or granted by any Governmental Authority.

(xliii) “Permitted Encumbrances” means (A) mechanics’, carriers’, workmen’s,
repairmen’s or other like Encumbrances arising or incurred in the ordinary
course of business consistent with past practice for amounts not yet delinquent
or which are being contested in good faith by appropriate legal proceedings,
(B) Encumbrances arising under original purchase price conditional sales
contracts and equipment leases with third parties entered into in the ordinary
course of business consistent with past practice, (C) Encumbrances for Taxes and
other governmental charges that are not due and delinquent, are being contested
in good faith by appropriate proceedings or may thereafter be paid without
penalty, or (D) imperfections of title, restrictions or encumbrances, if any,
which imperfections of title, restrictions or other encumbrances do not,
individually or in the aggregate, materially impair the continued use and
operation of the specific assets to which they relate.

(xliv) “Person” means an individual, corporation, partnership, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization, Governmental Authority or other entity or group.

(xlv) “Pre-Closing Tax Period” means any taxable period (or, with respect to any
Straddle Period, the portion of such Straddle Period) ending on or before the
Closing Date.

(xlvi) “Pre-Closing Taxes” means (i) Taxes of or imposed on or with respect to
any Seller; (ii) Taxes of or imposed on or with respect to the Companies or any
of their Subsidiaries for a Pre-Closing Tax Period (including, for the avoidance
of doubt, Taxes resulting from the Blackiron Transactions),

 

89



--------------------------------------------------------------------------------

(iii) Taxes of any member of an affiliated, consolidated, combined or unitary
group of which any of the Companies or any of their Subsidiaries (or any
predecessor of any of the foregoing) is or was a member on or prior to the
Closing Date, including pursuant to Treasury Regulation Section 1.1502-6 or any
analogous or similar state, local, or non-United States Law or regulation,
(iv) Taxes of any Person (other than the Companies or any of their Subsidiaries)
imposed on the Companies or any of their Subsidiaries as a transferee or
successor, by contract or pursuant to any law, rule, or regulation, which Taxes
relate to an event or transaction occurring before the Closing, and (v) all
Taxes imposed on the Companies or any of their Subsidiaries as a result of any
Restructuring Transaction or the Blackiron Transaction, excluding, in each case,
any ETA Liability.

(xlvii) “Purchaser Material Adverse Effect” means any material adverse change in
or material adverse effect on the ability of the Purchasers to perform their
respective obligations under this Agreement or to consummate the transactions
contemplated hereby.

(xlviii) “Representative” shall mean, with respect to a particular Person, any
director, officer, employee, agent, consultant, advisor, legal counsel,
accountant or other representative of that Person.

(xlix) “Second Closing Escrow Account” means the escrow account established
pursuant to the Escrow Agreement to hold the Second Closing Escrow Amount.

(l) “Securities Act” means the Securities Act of 1933, as amended.

(li) “Seller Accounting Policies” means the accounting policies and principles
used to prepare the Financial Statements, which for the avoidance of doubt shall
be in accordance with GAAP.

(lii) “Straddle Period” means any taxable period that includes (but does not end
on) the Closing Date.

(liii) “Subsidiary” of any Person shall mean any corporation, limited liability
company, partnership, association, trust or other form of legal entity of which
(i) more than 50% of the outstanding voting securities are on the date hereof
directly or indirectly owned by such Person or (ii) such Person or any
Subsidiary of such Person is a general partner (excluding partnerships in which
such Person or any Subsidiary of such Person does not have a majority of the
voting interests in such partnership).

(liv) “Tax Return” means any report, return or similar filing (including the
attached schedules) required to be filed with respect to Taxes, including any
information return, claim for refund, amended return or declaration of estimated
Taxes.

 

90



--------------------------------------------------------------------------------

(lv) “Taxes” means any and all domestic or foreign, federal, state, local,
provincial or other taxes, assessments, charges, duties, fees, levis or other
governmental charges of any kind (together with any and all interest, penalties
and additional amounts imposed with respect thereto) imposed by any Governmental
Authority, including all estimated taxes, taxes with respect to income,
franchises, windfall or other profits, gross receipts, property, sales, use,
capital stock, employment, unemployment, social security, unclaimed property,
payroll, customs duties, transfer, license, workers’ compensation or net worth,
and taxes in the nature of excise, withholding, ad valorem or value added and
shall include any liability for such amounts as a result of (i) being a
transferee or successor or member of a combined, unitary or affiliated group, or
(ii) a contractual obligation to indemnify any Person.

(lvi) “Tax Act” means the Income Tax Act, R.S.C. 1985 (5th Supp.) c.1, as
amended.

(lvii) “Taxing Authority” means the Internal Revenue Service, the Canada Revenue
Agency and any other domestic or foreign Governmental Authority responsible for
the administration or collection of any Taxes.

(lviii) “Transaction Documents” means, collectively, this Agreement, the Limited
Guarantee, the Transition Services Agreement, the Escrow Agreement, the
Commercial Agreements, the Equity Commitment Letter, the Senior Debt Commitment
Letter, the Management Agreement and the Specified Assumption Agreement.

(b) When a reference is made in this Agreement to Articles, Sections or the
Disclosure Schedule, such reference is to an Article or a Section of, or the
Disclosure Schedule to, this Agreement, unless otherwise indicated. When a
reference is made in this Agreement to a Party or Parties, such reference is to
Parties to this Agreement, unless otherwise indicated. The table of contents and
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be understood to be followed by the words “without limitation.” The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The phrase “to the extent” shall mean the extent or
degree to which a subject or thing extends, and shall not simply be construed to
mean the word “if”. The word “or” shall not be exclusive. The term “will” shall
be construed to have the same meaning as the word “shall”. All terms defined in
this Agreement shall have such defined meanings when used in the Disclosure
Schedule, the Limited Guarantee, the Equity Commitment Letter, the Transition
Services Agreement, the Commercial Agreements or any certificate or other
document made or delivered pursuant thereto unless otherwise defined therein.
The definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term. Unless

 

91



--------------------------------------------------------------------------------

otherwise indicated, references to “dollars” or “$” shall mean United States
dollars. For purposes of this Agreement, wherever the US dollar equivalent of an
amount denominated in another currency is required to be determined, the
applicable rate of exchange shall be the most reasonably available favorable
spot exchange rate to be available at the relevant time by the Person paying,
disbursing or calculating such amounts.

10.3 Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, such provision shall be interpreted to be only so broad as is
enforceable.

10.4 Entire Agreement; No Third-Party Beneficiaries. This Agreement, including
all exhibits hereto, the Disclosure Schedule, the Limited Guarantee, the other
Transaction Documents and the Confidentiality Agreement constitute the entire
agreement and supersede any and all other prior agreements and undertakings,
both written and oral, between or among the Parties with respect to the subject
matter hereof and thereof and do not, and are not intended to, confer upon any
Person (other than the Purchaser, the Sellers and the Indemnified Individuals)
any rights or remedies hereunder.

10.5 Amendment; Waiver. Subject to Section 10.6(b), any provision of this
Agreement may be amended or waived if, and only if, such amendment or waiver is
in writing and signed, in the case of an amendment, by Parent, the Sellers and
the Purchasers, or in the case of a waiver, by the Party against whom the waiver
is to be effective; provided, however, that after receipt of the Parent
Stockholder Approval, if any such amendment or wavier shall by applicable Law or
in accordance with the rules and regulations of the New York Stock Exchange
require further approval of the stockholders of Parent, the effectiveness of
such amendment or waiver shall be subject to the approval of the stockholders of
Parent. Any Party may, subject to applicable Law, (a) waive any inaccuracies in
the representations and warranties of any other Party, (b) extend the time for
the performance of any of the obligations or acts of any other Party or
(c) waive compliance by any other Party with any of the agreements contained
herein or, except as otherwise provided herein, waive any of such Party’s
conditions. Notwithstanding the foregoing, no failure or delay by Parent, the
Sellers or the Purchasers in exercising any right hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise of any other right hereunder.

10.6 Assignment; Binding Effect.

(a) Subject to Section 10(b), neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the Parties
(whether by operation of law or otherwise) without the prior written consent of
the other Parties; provided, however, that each of the Purchasers may, without
the prior written consent of the Sellers (i) assign any or all of its rights
(but not its obligations) hereunder

 

92



--------------------------------------------------------------------------------

to one or more of its Affiliates or any future owner of the Business (whether by
merger, consolidation, sale of stock, sale of assets or otherwise) and
(ii) collaterally assign its rights under this Agreement to any Person which
provides financing to such Purchaser or any of its Subsidiaries; provided,
further, that any such assignment shall not relieve such Purchaser of any
obligations under this Agreement, and such Purchaser shall remain liable,
jointly and severally, with any such assignee for all obligations under this
Agreement; provided, further, that the Sellers may assign, without the prior
written consent of the other Parties, any or all of its rights and obligations
hereunder (except for any such rights or obligations under Sections 5.4) to the
Parent, and any such assignment shall relieve the Sellers of all of their
respective obligations under this Agreement, with the Parent to remain liable
for all such obligations under this Agreement. Subject to the preceding
sentence, this Agreement shall be binding upon and shall inure to the benefit of
the Parties and their respective successors and assigns.

(b) Notwithstanding anything to the contrary in Section 10.6(a), each of Parent
and each of the Sellers agrees (i) and consents to the assignment by way of
security by any Purchaser of all of its rights and benefits under this Agreement
to Bank of Montreal as administrative agent for a group of lenders (the “Agent”)
or Manulife (in its capacity as a Lender), (ii) and consents to the assignment
by the Agent to one or more third parties upon exercise by Agent or Manulife of
its rights and remedies in respect of the security granted to it by such
Purchaser by its assignment of this Agreement, and (iii) that notwithstanding
that neither the Agent nor Manulife are a party to this Agreement, each of Agent
and Manulife shall have all contractual rights with respect to this
Section 10.6(b) as if it was a contracting signatory hereto and that no
amendments shall be made to this Section 10.6(b) without obtaining the prior
written consent of the Agent and Manulife.

10.7 Disclosure Schedule. The Disclosure Schedule shall be construed with and as
an integral part of this Agreement to the same extent as if the same had been
set forth verbatim herein.

10.8 Governing Law. This Agreement and all matters arising out of or relating to
this Agreement shall be governed by and construed in accordance with the Laws of
the State of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the Laws of any jurisdiction other than the
State of Delaware.

10.9 Enforcement; Jurisdiction.

(a) The Parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that, except
where this Agreement is validly terminated in accordance with Section 8.1, the
Parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement (and any other agreement or instrument executed in connection
herewith) exclusively in the Delaware Court of Chancery and any state appellate
court therefrom within the State of Delaware

 

93



--------------------------------------------------------------------------------

(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware), and
this right shall include the right of the Sellers to cause the Purchasers to
(and, as applicable, to cause the Purchasers to cause Purchasers’ Affiliates to)
seek to enforce the terms of the Financing Commitments (and any definitive
agreements related thereto) against the Lenders, Sponsor and any other
applicable party to the fullest extent permissible pursuant to such Financing
Commitments (or any definitive agreements related thereto) and applicable Laws
and to thereafter cause the transactions contemplated by this Agreement to be
consummated, in each case, if the conditions set forth in Section 6.1 and
Section 6.2 have been satisfied or waived (other than conditions which by their
nature cannot be satisfied until the Closing, but subject to the satisfaction or
waiver of those conditions at the Closing). Subject to Section 8.4, the Parties
further agree that (i) by seeking the remedies provided for in this
Section 10.9(a), a Party shall not in any respect waive its right to seek any
other form of relief that may be available to a party under this Agreement,
including monetary damages in the event that this Agreement has been terminated
or in the event that the remedies provided for in this Section 10.9(a) are not
available or otherwise are not granted and (ii) nothing contained in this
Section 10.9(a) shall require any Party to institute any proceeding for (or
limit any Party’s right to institute any proceeding for) specific performance
under this Section 10.9(a) before exercising any termination right under
Section 8.1 (and pursuing any other remedies under this Agreement after such
termination) nor shall the commencement of any action or proceeding pursuant to
this Section 10.9(a) or anything contained in this Section 10.9(a) restrict or
limit any Party’s right to terminate this Agreement in accordance with the terms
of Section 8.1 or pursue any other remedies under this Agreement that may be
available then or thereafter. Each of the Parties agrees that it will not oppose
the granting of an injunction, specific performance and other equitable relief
on the basis that the other Parties have an adequate remedy at law or an award
of specific performance is not an appropriate remedy for any reason at law or
equity. Any Party seeking an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement shall not be required to provide any bond or other security in
connection with any such order or injunction.

(b) Notwithstanding anything in this Agreement to the contrary, it is explicitly
agreed that the Sellers shall be entitled to seek specific performance of
Purchasers’ obligation to cause the equity financing under the Equity Commitment
Letter to be funded and to effect the Closing in accordance with Article II, if
and only if (A) all conditions as set forth in Section 6.1 and Section 6.2 have
been satisfied or waived (other than conditions which by their nature cannot be
satisfied until the Closing, but subject to the satisfaction or waiver of those
conditions at the Closing) at the time when the Closing would have occurred but
for the failure of the funding of the equity financing under the Equity
Commitment Letter, (B) the debt financing under the Manulife Commitment Letter
and Senior Debt Commitment Letter has been funded or will be funded at the
Closing on the terms set forth in the Manulife Commitment Letter and Senior Debt
Commitment Letter and (C) the Sellers and Parent have irrevocably confirmed in
writing to Purchasers that if specific performance is granted and the Financing
is funded, then the Closing pursuant to Article II will occur.

 

94



--------------------------------------------------------------------------------

(c) Each of the Parties irrevocably agrees that any action or proceeding arising
out of or relating to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
Parties or its successors or assigns, shall be brought and determined
exclusively in the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or, if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Delaware). Each of the Parties hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action or proceeding
arising out of or relating to this Agreement or any of the transactions
contemplated by this Agreement in any court other than the aforesaid courts.
Each of the Parties hereby irrevocably waives (to the fullest extent permitted
by applicable Law), and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any action or proceeding arising out of or
relating to this Agreement, (i) any claim that it is not personally subject to
the jurisdiction of the above named courts for any reason other than the failure
to serve in accordance with this Section 10.9, (ii) any claim that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (iii) any claim that (A) the action or
proceeding in such court is brought in an inconvenient forum, (B) the venue of
such action or proceeding is improper or (C) this Agreement, or the subject
matter hereof, may not be enforced in or by such court. Each of the Parties
agrees that notice or the service of process in any action or proceeding arising
out of or relating to this Agreement shall be properly served or delivered if
delivered in the manner contemplated by Section 10.1.

(d) EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES (TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION OR PROCEEDING ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. FURTHER, EACH OF THE PARTIES HERETO HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF ANY OTHER PARTY OR ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY OR PERSON WOULD NOT, IN THE EVENT
OF SUCH ACTION OR PROCEEDING, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL
PROVISION. EACH OF THE PARTIES HERETO HEREBY ACKNOWLEDGES THAT THE OTHER PARTIES
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY THIS SECTION 10.9(c).

10.10 Construction. The headings of Articles and Sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation. The language used in this Agreement is the language chosen by
the Parties to express their mutual intent, and no rule of strict construction
shall be applied against any Party.

 

95



--------------------------------------------------------------------------------

10.11 Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile or electronic transmission), each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument, and shall become effective when one or more counterparts
have been signed by each of the Parties and delivered (by facsimile, electronic
transmission or otherwise) to the other Parties.

10.12 Determinations by Parent or the Sellers. Whenever a determination,
decision or approval by Parent or the Sellers or their respective boards of
directors is referred to or called for in this Agreement, such determination,
decision or approval must be authorized by the Special Committee or, if the
Special Committee is not then in existence, the board of directors of Parent.

[Signature Page Follows.]

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Equity Purchase Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

PTUS, INC. By:  

/s/ Joshua Ratner

Name:  

Joshua Ratner

Title:  

Vice President

PTCAN, INC. By:  

/s/ Glen Gordon

Name:  

Glen Gordon

Title:  

President

[Signature Page to Equity Purchase Agreement]



--------------------------------------------------------------------------------

PRIMUS TELECOMMUNICATIONS GROUP, INCORPORATED By:  

/s/ Neil Subin

Name:   Neil Subin Title:   Director PRIMUS TELECOMMUNICATIONS HOLDING, INC. By:
 

/s/ Andrew Day

Name:   Andrew Day Title:   President and Chief Executive Officer PRIMUS
TELECOMMUNICATIONS INTERNATIONAL, INC. By:  

/s/ Andrew Day

Name:   Andrew Day Title:   President and Chief Executive Officer LINGO
HOLDINGS, INC. By:  

/s/ Andrew Day

Name:   Andrew Day Title:   President and Chief Executive Officer

[Signature Page to Equity Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF TRANSITION SERVICES AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COLOCATION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF MANAGEMENT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF PTCI CARRIER SERVICES AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SPECIFIED ASSUMPTION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF PTI CARRIER SERVICES AGREEMENT